Exhibit 10.2

 

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

GTJ REALTY, LP

 

a Delaware limited partnership

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED

UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR

THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,

TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH

REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE

PARTNERSHIP THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE

EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER

APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.

 

dated as of January 1, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

 

DEFINED TERMS

1

 

 

 

 

ARTICLE 2

 

ORGANIZATIONAL MATTERS

20

Section 2.1

 

Formation

20

Section 2.2

 

Name

20

Section 2.3

 

Principal Office and Resident Agent; Principal Executive Office

20

Section 2.4

 

Power of Attorney

21

Section 2.5

 

Term

22

 

 

 

 

ARTICLE 3

 

PURPOSE

22

Section 3.1

 

Purpose and Business

22

Section 3.2

 

Powers

22

Section 3.3

 

Partnership Only for Purposes Specified

23

Section 3.4

 

Representations and Warranties by the Partners

23

 

 

 

 

ARTICLE 4

 

CAPITAL CONTRIBUTIONS

26

Section 4.1

 

Capital Contributions of the Partners

26

Section 4.2

 

Issuances of Additional Partnership Interests

26

Section 4.3

 

Additional Funds and Capital Contributions

27

Section 4.4

 

Stock Option Plans

28

Section 4.5

 

Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan

29

Section 4.6

 

No Interest; No Return

29

Section 4.7

 

Conversion or Redemption of Capital Shares

29

 

 

 

 

ARTICLE 5

 

DISTRIBUTIONS

30

Section 5.1

 

Requirement and Characterization of Distributions

30

Section 5.2

 

Distributions in Kind

30

Section 5.3

 

Amounts Withheld

30

Section 5.4

 

Distributions Upon Liquidation

31

Section 5.5

 

Distributions to Reflect Additional Partnership Units

31

Section 5.6

 

Restricted Distributions

31

Section 5.7

 

M&T Line of Credit and Prohibition on Future REIT Borrowings

31

 

 

 

 

ARTICLE 6

 

ALLOCATIONS

31

Section 6.1

 

Timing and Amount of Allocations of Net Income and Net Loss

31

Section 6.2

 

Allocations of Net Income and Net Loss

32

Section 6.3

 

Additional Allocation Provisions

33

Section 6.4

 

Tax Allocations

35

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

ARTICLE 7

 

MANAGEMENT AND OPERATIONS OF BUSINESS

36

Section 7.1

 

Management

36

Section 7.2

 

Certificate of Limited Partnership

40

Section 7.3

 

Restrictions on General Partner’s Authority

40

Section 7.4

 

Reimbursement of the General Partner

42

Section 7.5

 

Outside Activities of the General Partner

43

Section 7.6

 

Transactions with Affiliates

44

Section 7.7

 

Indemnification

44

Section 7.8

 

Liability of the General Partner

47

Section 7.9

 

Other Matters Concerning the General Partner

48

Section 7.10

 

Title to Partnership Assets

49

Section 7.11

 

Reliance by Third Parties

49

 

 

 

 

ARTICLE 8

 

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

50

Section 8.1

 

Limitation of Liability

50

Section 8.2

 

Management of Business

50

Section 8.3

 

Outside Activities of Limited Partners

50

Section 8.4

 

Return of Capital

51

Section 8.5

 

Rights of Limited Partners Relating to the Partnership

51

Section 8.6

 

Partnership Right to Call Limited Partner Interests

52

Section 8.7

 

Appraisal Rights

52

 

 

 

 

ARTICLE 9

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

53

Section 9.1

 

Records and Accounting

53

Section 9.2

 

Partnership Year

53

Section 9.3

 

Reports

53

 

 

 

 

ARTICLE 10

 

TAX MATTERS

54

Section 10.1

 

Preparation of Tax Returns

54

Section 10.2

 

Tax Elections

54

Section 10.3

 

Tax Matters Partner

54

Section 10.4

 

Withholding

55

Section 10.5

 

Organizational Expenses

56

 

 

 

 

ARTICLE 11

 

PARTNER TRANSFERS AND WITHDRAWALS

56

Section 11.1

 

Transfer

56

Section 11.2

 

Transfer of General Partner’s Partnership Interest

57

Section 11.3

 

Limited Partners’ Rights to Transfer

58

Section 11.4

 

Admission of Substituted Limited Partners

60

Section 11.5

 

Assignees

60

Section 11.6

 

General Provisions

61

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

ARTICLE 12

 

ADMISSION OF PARTNERS

63

Section 12.1

 

Admission of Successor General Partner

63

Section 12.2

 

Admission of Additional Limited Partners

63

Section 12.3

 

Amendment of Agreement and Certificate of Limited Partnership

64

Section 12.4

 

Limit on Number of Partners

64

Section 12.5

 

Admission

64

 

 

 

 

ARTICLE 13

 

DISSOLUTION, LIQUIDATION AND TERMINATION

64

Section 13.1

 

Dissolution

64

Section 13.2

 

Winding Up

65

Section 13.3

 

Deemed Contribution and Distribution

67

Section 13.4

 

Rights of Holders

67

Section 13.5

 

Notice of Dissolution

67

Section 13.6

 

Cancellation of Certificate of Limited Partnership

67

Section 13.7

 

Reasonable Time for Winding-Up

68

 

 

 

 

ARTICLE 14

 

PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS

68

Section 14.1

 

Procedures for Actions and Consents of Partners

68

Section 14.2

 

Amendments

68

Section 14.3

 

Meetings of the Partners

68

 

 

 

 

ARTICLE 15

 

COMMON UNIT REDEMPTION RIGHTS

69

Section 15.1

 

Redemption Rights of Qualifying Parties

69

 

 

 

 

ARTICLE 16

 

CLASS B UNITS

73

Section 16.1

 

Designation and Number

73

Section 16.2

 

Rank

73

Section 16.3

 

Voting Rights

74

Section 16.4

 

Redemption Rights of Qualifying Class B Parties

74

 

 

 

 

ARTICLE 17

 

MISCELLANEOUS

77

Section 17.1

 

Addresses and Notice

77

Section 17.2

 

Titles and Captions

77

Section 17.3

 

Pronouns and Plurals

77

Section 17.4

 

Further Action

78

Section 17.5

 

Binding Effect

78

Section 17.6

 

Waiver

78

Section 17.7

 

Counterparts

78

Section 17.8

 

Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial

78

Section 17.9

 

Entire Agreement

79

Section 17.10

 

Invalidity of Provisions

79

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

Section 17.11

 

Limitation to Preserve REIT Status

79

Section 17.12

 

No Partition

80

Section 17.13

 

No Third-Party Rights Created Hereby

80

Section 17.14

 

No Rights as Stockholders

81

 

 

 

 

Exhibit List

 

 

 

Exhibit A

 

PARTNERS AND PARTNERSHIP UNITS

A-1

Exhibit B

 

GROSS ASSET VALUES

B-1

Exhibit C

 

EXAMPLES REGARDING ADJUSTMENT FACTOR

C-1

Exhibit D

 

COMMON NOTICE OF REDEMPTION

D-1

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF GTJ REALTY, LP

 

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF GTJ REALTY, LP,
dated as of January 1, 2013, is made and entered into by and among, GTJ
REIT, INC., a Maryland corporation, GTJ GP, LLC, a Maryland limited liability
company, as the General Partner and the Persons whose names are set forth on
Exhibit A attached hereto, as limited partners, and any Additional Limited
Partner that is admitted from time to time to the Partnership and listed on
Exhibit A attached hereto.

 

WHEREAS, a Certificate of Limited Partnership of the Partnership was filed with
the Secretary of the State of Delaware on March 15, 2012 (the “Formation Date”)
and the initial general partner and limited partners entered into an original
agreement of limited partnership effective as of March 15, 2012 (the “Original
Partnership Agreement”); and

 

WHEREAS, the Partners (as hereinafter defined) now desire to amend and restate
the Original Partnership Agreement and admit the Persons whose names are set
forth on Exhibit A attached hereto as limited partners of the Partnership by
entering into this Agreement (as hereinafter defined);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE 1

DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement:

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, Del. Code Ann.
Tit.6 §17-101, et seq. as it may be amended from time to time, and any successor
to such statute.

 

“Actions” has the meaning set forth in Section 7.7 hereof.

 

“Additional Funds” has the meaning set forth in Section 4.3.A hereof.

 

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a limited partner pursuant to the Act and Section 4.2 and Section 12.2 hereof
and who is shown as such on the books and records of the Partnership.

 

--------------------------------------------------------------------------------


 

“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account as of the end of the relevant Partnership Year or
other applicable period.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year or other applicable period after giving
effect to the following adjustments:

 

(i)            decrease such deficit by any amounts which such Partner is
obligated to restore pursuant to this Agreement or is deemed to be obligated to
restore pursuant to Regulation Section 1.704-1(b)(2)(ii)(c) or the penultimate
sentence of each of Regulations Section 1.704-2(i)(5) and 1.704-2(g); and

 

(ii)           increase such deficit by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(5), (5) and (6).

 

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

“Adjusted Net Income” means for each Partnership Year or other applicable
period, an amount equal to the Partnership’s Net Income or Net Loss for such
year or other period, computed without regard to the items set forth below;
provided, that if the Adjusted Net Income for such year or other period is a
negative number (i.e., a net loss), then the Adjusted Net Income for that year
or other period shall be treated as if it were zero:

 

(a)           Depreciation; and

 

(b)           Net gain or loss realized in connection with the actual or
hypothetical sale of any or all of the assets of the Partnership, including but
not limited to net gain or loss treated as realized in connection with an
adjustment to the Gross Asset Value of the Partnership’s assets as set forth in
the definition of “Gross Asset Value.”

 

“Adjustment Factor” means 1.0; provided, however, that in the event that:

 

(i)            GTJ REIT (a) declares or pays a dividend on its outstanding REIT
Shares in REIT Shares or makes a distribution to all holders of its outstanding
REIT Shares in REIT Shares, (b) splits or subdivides its outstanding REIT Shares
or (c) effects a reverse stock split or otherwise combines its outstanding REIT
Shares into a smaller number of REIT Shares, the Adjustment Factor shall be
adjusted by multiplying the Adjustment Factor previously in effect by a
fraction, (1) the numerator of which shall be the number of REIT Shares issued
and outstanding on the record date for such dividend, distribution, split,
subdivision, reverse split or combination (assuming for such purposes that such
dividend, distribution, split, subdivision, reverse split or combination has
occurred as of such time) and (2) the denominator of which shall be the actual
number of REIT Shares (determined without the above assumption) issued and
outstanding on the record date for such dividend, distribution, split,
subdivision, reverse split or combination;

 

2

--------------------------------------------------------------------------------


 

(ii)           GTJ REIT distributes any rights, options or warrants to all
holders of its REIT Shares to subscribe for or to purchase or to otherwise
acquire REIT Shares, or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares (other than REIT Shares issuable
pursuant to a Qualified DRIP / COPP), at a price per share less than the Value
of a REIT Share on the record date for such distribution (each a “Distributed
Right”), then, as of the distribution date of such Distributed Rights or, if
later, the time such Distributed Rights become exercisable, the Adjustment
Factor shall be adjusted by multiplying the Adjustment Factor previously in
effect by a fraction (a) the numerator of which shall be the number of REIT
Shares issued and outstanding on the record date (or, if later, the date such
Distributed Rights become exercisable) plus the maximum number of REIT Shares
purchasable under such Distributed Rights and (b) the denominator of which shall
be the number of REIT Shares issued and outstanding on the record date (or, if
later, the date such Distributed Rights become exercisable) plus a fraction
(1) the numerator of which is the maximum number of REIT Shares purchasable
under such Distributed Rights times the minimum purchase price per REIT Share
under such Distributed Rights and (2) the denominator of which is the Value of a
REIT Share as of the record date (or, if later, the date such Distributed Rights
become exercisable); provided, however, that, if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, to reflect a reduced maximum number of REIT Shares or any change in the
minimum purchase price for the purposes of the above fraction; and

 

(iii)          GTJ REIT shall, by dividend or otherwise, distribute to all
holders of its REIT Shares evidences of its indebtedness or assets (including
securities, but excluding any dividend or distribution referred to in subsection
(i) or (ii) above), which evidences of indebtedness or assets relate to assets
not received by GTJ REIT pursuant to a pro rata distribution by the Partnership,
then the Adjustment Factor shall be adjusted to equal the amount determined by
multiplying the Adjustment Factor in effect immediately prior to the close of
business as of the record date by a fraction (a) the numerator of which shall be
such Value of a REIT Share as of the record date and (b) the denominator of
which shall be the Value of a REIT Share as of the record date less the then
fair market value (as determined by the General Partner, whose determination
shall be conclusive) of the portion of the evidences of indebtedness or assets
so distributed applicable to one REIT Share.

 

Notwithstanding the foregoing, no adjustments to the Adjustment Factor will be
made for any class of Limited Partnership Interests to the extent that the
Partnership makes or effects any correlative distribution or payment to all of
the Limited Partners of such class, or effects any correlative split or reverse
split in respect of its Limited Partnership Interests. Any adjustments to the
Adjustment Factor shall become effective immediately after such event,
retroactive to the record date, if any, for such event. For illustrative
purposes, examples of adjustments to the Adjustment Factor are set forth on
Exhibit B attached hereto.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

3

--------------------------------------------------------------------------------

 

 


 

“Agreement” means this Amended and Restated Limited Partnership Agreement of GTJ
Realty, LP, as now or hereafter amended, restated, modified, supplemented or
replaced.

 

“Applicable Percentage” means the proportion of a Common Tendering Party’s
Tendered Common Units that will be acquired by GTJ REIT for REIT Shares in
accordance with Section 15.1 to the Tendering Party’s Tendered Common Units.

 

“Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner in good faith. Such opinion may be in the form of an
opinion by such independent third party that the value for such property or
asset as set by the General Partner is fair, from a financial point of view, to
the Partnership.

 

“Assignee” means a Person to whom one or more Partnership Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.

 

“Available Cash” means, with respect to any period for which such calculation is
being made,

 

(i)            the sum, without duplication, of:

 

(1)           the Partnership’s Net Income or Net Loss (as the case may be) for
such period,

 

(2)           Depreciation and all other noncash charges to the extent deducted
in determining Net Income or Net Loss for such period,

 

(3)           the amount of any reduction in reserves of the Partnership
referred to in clause (ii)(6) below (including, without limitation, reductions
resulting because the General Partner determines such amounts are no longer
necessary),

 

(4)           the excess, if any, of the net cash proceeds from the sale,
exchange, disposition, financing or refinancing of Partnership property for such
period over the gain (or loss, as the case may be) recognized from such sale,
exchange, disposition, financing or refinancing during such period (excluding
any Termination Event), and

 

(5)           all other cash received (including amounts previously accrued as
Net Income and amounts of deferred income) or any net amounts borrowed by the
Partnership for such period that was not included in determining Net Income or
Net Loss for such period;

 

(ii)           less the sum, without duplication, of:

 

(1)           all principal debt payments made during such period by the
Partnership,

 

(2)           capital expenditures made by the Partnership during such period,

 

(3)           investments in any entity (including loans made thereto) to the
extent that such investments are not otherwise described in clause (ii)(1) or
clause (ii)(2) above,

 

4

--------------------------------------------------------------------------------


 

(4)           all other expenditures and payments not deducted in determining
Net Income or Net Loss for such period (including amounts paid in respect of
expenses previously accrued),

 

(5)           any amount included in determining Net Income or Net Loss for such
period that was not received by the Partnership during such period,

 

(6)           the amount of any increase in reserves (including, without
limitation, working capital reserves) established during such period that the
General Partner determines are necessary or appropriate in its sole and absolute
discretion,

 

(7)           any amount distributed or paid in redemption of any Limited
Partner Interest or Partnership Units, including, without limitation, any Common
Unit Cash Amount paid, and

 

(8)           the amount of any working capital accounts and other cash or
similar balances which the General Partner determines to be necessary or
appropriate in its sole and absolute discretion.

 

Notwithstanding the foregoing, Available Cash shall not include (a) any cash
received or reductions in reserves, or take into account any disbursements made,
or reserves established, after dissolution and the commencement of the
liquidation and winding up of the Partnership or (b) any Capital Contributions,
whenever received or any payments, expenditures or investments made with such
Capital Contributions.

 

“Board of Directors” means the Board of Directors of GTJ REIT.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York, New York are authorized by law to
close.

 

“Capital Account” means, with respect to any Partner, the capital account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

 

(iii)          To each Partner’s Capital Account, there shall be added such
Partner’s Capital Contributions, such Partner’s share of Net Income and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.3 hereof (or otherwise provided for under the Internal Revenue Code),
and the amount of any Partnership liabilities assumed by such Partner or that
are secured by any property distributed to such Partner.

 

(iv)          From each Partner’s Capital Account, there shall be subtracted the
amount of cash and the Gross Asset Value of any Partnership property distributed
to such Partner pursuant to any provision of this Agreement, such Partner’s
share of Net Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 6.3 hereof (or otherwise provided for
under the Internal Revenue Code), and the amount of any liabilities of such
Partner assumed by the Partnership or that are secured by any property
contributed by such Partner to the Partnership.

 

(v)           In the event any interest in the Partnership is Transferred in
accordance with the terms of this Agreement (which Transfer does not result in
the termination

 

5

--------------------------------------------------------------------------------


 

of the Partnership for Federal income tax purposes), the transferee shall
succeed to the Capital Account of the transferor to the extent that it relates
to the Transferred interest.

 

(vi)          In determining the amount of any liability for purposes of
subsections (i) and (ii) hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Treasury
Regulations promulgated thereunder.

 

(vii)         The provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Regulations promulgated under
Section 704 of the Code, and shall be interpreted and applied in a manner
consistent with such Regulations. If the General Partner shall determine that it
is necessary or prudent to modify the manner in which the Capital Accounts are
maintained in order to comply with such Regulations, the General Partner may
make such modification, provided that such modification is not likely to have
any material effect on the amounts distributable to any Partner pursuant to
Article 13 hereof upon the dissolution of the Partnership. The General Partner
may, in its sole discretion, (a) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Partners
and the amount of Partnership capital reflected on the Partnership’s balance
sheet, as computed for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(q) and (b) make any appropriate modifications in the
event that unanticipated events might otherwise cause this Agreement not to
comply with Regulations Section 1.704-1(b) or Section 1.704-2.

 

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes or is deemed to contribute to the Partnership pursuant to Article 4
hereof.

 

“Capital Share” means a share of any class or series of stock of GTJ REIT now or
hereafter authorized other than a REIT Share or Series B Preferred Stock.

 

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed with the SSD, as amended from time to time in accordance with the terms
hereof and the Act.

 

“Charity” means an entity described in Section 501(c)(3) of the Code or any
trust all the beneficiaries of which are such entities.

 

“Charter” means the charter of GTJ REIT, as defined in the Maryland General
Corporation Law, as amended.

 

“Class A Unit” means the Partnership’s Class A Partnership Units, with rights,
priorities and preferences set forth herein.

 

“Class A Limited Partner” means a Limited Partner that is the holder of Class A
Units, including any Substituted Class A Partner, in its capacity as such.

 

“Class B Limited Partner” means any Limited Partner that is a Holder of Class B
Units, including any Substituted Class B Limited Partner, in its capacity as
such.

 

“Class B Redemption” has the meaning set forth in Section 16.4.A hereof.

 

6

--------------------------------------------------------------------------------


 

“Class B Redemption Right” has the meaning set forth in Section 16.4.A hereto.

 

“Class B Shares” means a share of Series B Preferred Stock of GTJ REIT, Inc.,
$0.0001 par value per share.

 

“Class B Tendering Party” has the meaning set forth in Section 16.5 hereof.

 

“Class B Unit” means the Partnership’s Class B Partnership Units, with the
rights, priorities and preferences set forth herein.

 

“Class B Unit Cash Amount” means an amount of cash equal to the product of
(i) the Value of a REIT Share and (ii) the Class B Unit Shares Amount.

 

“Class B Unit REIT Shares Amount” means a number of Class B Shares equal to the
product of (a) the number of Tendered Class B Units and (b) the Adjustment
Factor; provided, however, that, in the event that GTJ REIT issues to all
holders of Class B Shares as of a certain record date rights, options, warrants
or convertible or exchangeable securities entitling GTJ REIT’s stockholders to
subscribe for or purchase Class B Shares, or any other securities or property
(collectively, the “Class B Rights”), with the record date for such Class B
Rights issuance falling within the period starting on the date of the Class B
Unit Notice of Redemption and ending on the day immediately preceding the
Specified Redemption Date, the Class B Rights will not be distributed before the
relevant Specified Redemption Date, then the Class B Unit Shares Amount shall
also include such Class B Rights that a holder of that number of Class B Shares
would be entitled to receive, expressed, where relevant hereunder, in a number
of Class B Shares determined by the General Partner in good faith.

 

“Class B Unit Notice of Redemption” means the Common Unit Notice of Redemption
substantially in the form of Exhibit D attached to this Agreement but with
respect to a Class B Unit Redemption.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

 

“Common Limited Partner” means any Limited Partner that is a Holder of Common
Units, including any Substituted Common Limited Partner, in its capacity as
such.

 

“Common Redemption” has the meaning set forth in Section 15.1.A hereof.

 

“Common Redemption Right” has the meaning set forth in Section 15.1.A hereto.

 

“Common Tendering Party” has the meaning set forth in Section 15.1.A hereof.

 

“Common Unit” means a fractional, undivided share of the Partnership Interests
of all Partners issued pursuant to Sections 4.1 and 4.2 hereof, but does not
include any other Partnership Unit specified in a Partnership Unit Designation
as being other than a Common Unit;

 

7

--------------------------------------------------------------------------------


 

provided, however, that the General Partner Interest and the Limited Partner
Interests shall have the differences in rights and privileges as specified in
this Agreement.

 

“Common Unit Cash Amount” means an amount of cash equal to the product of
(i) the Value of a REIT Share and (ii) the Common Unit REIT Shares Amount
determined as of the applicable Valuation Date.

 

“Common Unit Notice of Redemption” means the Common Unit Notice of Redemption
substantially in the form of Exhibit D attached to this Agreement.

 

“Common Unit REIT Shares Amount” means a number of REIT Shares equal to the
product of (a) the number of Tendered Common Units and (b) the Adjustment
Factor; provided, however, that, in the event that GTJ REIT issues to all
holders of REIT Shares as of a certain record date rights, options, warrants or
convertible or exchangeable securities entitling GTJ REIT’s stockholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “Rights”), with the record date for such Rights issuance
falling within the period starting on the date of the Common Unit Notice of
Redemption and ending on the day immediately preceding the Specified Redemption
Date, which Rights will not be distributed before the relevant Specified
Redemption Date, then the Common Unit REIT Shares Amount shall also include such
Rights that a holder of that number of REIT Shares would be entitled to receive,
expressed, where relevant hereunder, in a number of REIT Shares determined by
the General Partner in good faith.

 

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article 14 hereof.

 

“Consent of the Common Limited Partners” means the Consent of a Majority in
Interest of the Common Limited Partners, which Consent shall be obtained prior
to the taking of any action for which it is required by this Agreement and,
except as otherwise provided in this Agreement, may be given or withheld by each
Common Limited Partner, such consent not to be unreasonably withheld, delayed or
conditioned.

 

“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and, except as otherwise
provided in this Agreement, may be given or withheld by each Limited Partner,
such consent not to be unreasonably withheld, delayed or conditioned.

 

“Consent of the Partners” means the Consent of the General Partner and the
Consent of a Majority in Interest of the Limited Partners (other than the
Class B Limited Partners), which Consent shall be obtained prior to the taking
of any action for which it is required by this Agreement and, except as
otherwise provided in this Agreement, may be given or withheld by the General
Partner or the Limited Partners, such consent not to be unreasonably withheld,
delayed or conditioned.

 

“Contributed Property” means each Property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Partnership (or deemed contributed by the Partnership to a “new”
partnership pursuant to Code Section 708).

 

8

--------------------------------------------------------------------------------


 

“Controlled Entity” means, as to any Partner, (a) any corporation more than
fifty percent (50%) of the outstanding voting stock of which is owned by such
Partner or such Partner’s Family Members or Affiliates, (b) any trust, whether
or not revocable, of which such Partner or such Partner’s Family Members or
Affiliates are the sole beneficiaries, (c) any partnership of which such Partner
or its Affiliates are the managing partners and in which such Partner, such
Partner’s Family Members or Affiliates hold partnership interests representing
at least twenty-five percent (25%) of such partnership’s capital and profits and
(d) any limited liability company of which such Partner or its Affiliates are
the managers and in which such Partner, such Partner’s Family Members or
Affiliates hold membership interests representing at least twenty-five percent
(25%) of such limited liability company’s capital and profits.

 

“Conversion Limit” means the largest percentage of outstanding REIT Shares then
held by a single holder of REIT Shares.

 

“Contribution Agreement” means that certain Contribution Agreement dated of even
date herewith by and among GTJ REIT, the Partnership, the General Partner, the
Common Limited Partners listed on Exhibit A and the Class B Limited Partner
listed on Exhibit A.

 

“Cut-Off Date” means the seventh (7th) Business Day after the Chief Financial
Officer of the General Partner and GTJ REIT receives written notice from the
Tendering Common Party or Class B Tendering Party, as applicable, of the General
Partner’s failure to notify such party of the General Partner’s election to
acquire some or all of the Tendered Common Units or Tendered Class B Units, as
applicable, in exchange for REIT Shares or Class B Shares, respectively;
provided, however, that such written notice shall not be given by the Tendering
Common Party or Class B Tendering Party, as applicable, until at least the tenth
(10) Business Day after the Chief Financial Officer of the General Partner and
GTJ REIT receives a Common Unit Notice of Redemption or a Class B Unit Notice of
Redemption, as applicable.

 

“Debt” means, as to any Person, as of any date of determination: (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such person to banks or
other persons in respect of (x) reimbursement obligations under letters of
credit, (y) surety bonds, or  (z) guaranty agreements, together with other
similar instruments guaranteeing payment or other performance of obligations by
such person; (iii) all indebtedness for borrowed money or for the deferred
purchase price of property or services secured by any lien on any property owned
by such Person, to the extent attributable to such Person’s interest in such
property, even though such Person has not assumed or become liable for the
payment thereof; and (iv) lease obligations of such Person that, in accordance
with generally accepted accounting principles, should be capitalized.

 

“Delaware Courts” has the meaning set forth in Section 17.8 B hereof.

 

“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the Federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for Federal income tax purposes at the beginning of such year or
other period, Depreciation shall be an amount that bears the same ratio to such
beginning Gross Asset Value as the Federal income tax depreciation, amortization
or other cost

 

9

--------------------------------------------------------------------------------


 

recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the Federal income tax
depreciation, amortization or other cost recovery deduction for such year or
other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

 

“Disregarded Entity” means, with respect to any Person, (i) any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) of such Person,
(ii) any entity treated as a disregarded entity for Federal income tax purposes
with respect to such Person, or (iii) any grantor trust if the sole owner of the
assets of such trust for Federal income tax purposes is such Person.

 

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder and any successor
statute thereto.

 

“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption or
step-descendants by marriage), brothers and sisters, nieces and nephews and
inter vivos or testamentary trusts of which only such Person and his or her
spouse, ancestors, descendants (whether by blood or by adoption or
step-descendants by marriage), brothers and sisters and nieces and nephews are
beneficiaries.

 

“Final Adjustment” has the meaning set forth in Section 10.3.B (2) hereof.

 

“Flow-Through Partners” has the meaning set forth in Section 3.4.C hereof.

 

“Flow-Through Entity” has the meaning set forth in Section 3.4.C hereof.

 

“Formation Date” has the meaning set forth in the Recitals hereof.

 

“Funding Debt” means any Debt incurred by or on behalf of the General Partner
for the purpose of providing funds to the Partnership.

 

“General Partner” means GTJ GP, LLC, a Maryland limited liability company and
its successors and assigns, in each case, that is admitted from time to time to
the Partnership as a general partner pursuant to the Act and this Agreement and
is listed as a general partner on Exhibit A, as such Exhibit A may be amended
from time to time, in such Person’s capacity as a general partner of the
Partnership.  GTJ GP, LLC is wholly owned by GTJ REIT and that entity is a
Disregarded Entity.

 

“General Partner Interest” means the entire Partnership Interest held by a
General Partner hereof, which Partnership Interest may be expressed as a number
of Common Units, Class A Units, Class B Units or any other Partnership Units.

 

“General Partner Loan” has the meaning set forth in Section 4.3.D hereof.

 

10

--------------------------------------------------------------------------------


 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for Federal income tax purposes, except as follows:

 

(a)           The initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset on
the date of contribution, as set forth in Exhibit B.

 

(b)           The Gross Asset Values of all Partnership assets immediately prior
to the occurrence of any event described in clauses (i) through (v) below shall
be adjusted to equal their respective gross fair market values, as determined by
the General Partner using such reasonable method of valuation as it may adopt,
as of the following times:

 

(i)            the acquisition of an additional interest in the Partnership
(other than in connection with the execution of this Agreement but including,
without limitation, acquisitions pursuant to Section 4.2 hereof or contributions
or deemed contributions by the General Partner pursuant to Section 4.2 hereof)
by a new or existing Partner in exchange for more than a de minimis Capital
Contribution, if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;

 

(ii)           the distribution by the Partnership to a Partner of more than a
de minimis amount of Partnership property as consideration for an interest in
the Partnership if the General Partner reasonably determines that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;

 

(iii)          the liquidation of the Partnership within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g);

 

(iv)          the grant of an interest in the Partnership (other than a de
minimis interest) as consideration for the provision of services to or for the
benefit of the Partnership by an existing Partner acting in a partner capacity,
or by a new Partner acting in a partner capacity or in anticipation of becoming
a Partner of the Partnership, if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership; and

 

(v)           at such other times as the General Partner shall reasonably
determine necessary or advisable in order to comply with Regulations Sections
1.704-1(b) and 1.704-2, including, without limitation, if the General Partner so
determines, upon the conversion of any Class B Units into Common Units, provided
that in connection with such adjustment, the Gross Asset Value of the
Partnership’s assets shall be determined by taking into account the Value of
REIT Shares used for purposes of such conversion.

 

(c)           The Gross Asset Value of any Partnership asset distributed to a
Partner shall be the gross fair market value of such asset on the date of
distribution, as determined by the distributee and the General Partner;
provided, however, that if the distributee is the General Partner or if the
distributee and the General Partner cannot agree on such a determination, such
gross fair market value shall be determined by Appraisal.

 

11

--------------------------------------------------------------------------------


 

(d)           The Gross Asset Values of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

 

(e)           If the Gross Asset Value of a Partnership asset has been
determined or adjusted pursuant to subsection (a), subsection (b) or subsection
(d) above, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Net Income and Net Losses.

 

“GTJ M&T Debt” means the Debt in the amount of $2,000,000 incurred by GTJ REIT
under the M&T Credit Line to pay for transaction costs due and payable by GTJ
under the Contribution Agreement (it being understood that the GTJ M&T Debt
shall not include the Partnership Closing Obligation Amount under Section 5.7 of
this Agremeent).

 

“GTJ REIT” means GTJ REIT, Inc., a Maryland corporation and the sole member of
the General Partner, and any successor thereto.

 

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

 

“Holder” means either (a) a Partner or (b) an Assignee owning a Partnership
Unit.

 

“Incapacity” or “Incapacitated” means: (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Partner that is a partnership, the dissolution and commencement of winding
up of the partnership; (iv) as to any Partner that is an estate, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust that is a Partner, the termination
of the trust (but not the substitution of a new trustee); or (vi) as to any
Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief of or against such Partner under any bankruptcy, insolvency or other
similar law now or hereafter in effect, (b) the Partner is adjudged as bankrupt
or insolvent, or a final and non-appealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above, (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief

 

12

--------------------------------------------------------------------------------


 

under any bankruptcy, insolvency or other similar law now or hereafter in effect
has not been dismissed within one hundred twenty (120) days after the
commencement thereof, (g) the appointment without the Partner’s consent or
acquiescence of a trustee, receiver or liquidator has not been vacated or stayed
within ninety (90) days of such appointment, or (h) an appointment referred to
in clause (g) above is not vacated within ninety (90) days after the expiration
of any such stay.

 

“Indemnitee” means (i) GTJ REIT or any director, officer or employee of GTJ
REIT, (ii) any Person subject to a claim or demand, or made a party or
threatened to be made a party to a proceeding, by reason of its status as
(a) the General Partner or (b) a director of the General Partner or an officer
or employee of the Partnership or the General Partner, and (iii) such other
Persons (including Affiliates of the General Partner or the Partnership) as the
General Partner may designate from time to time (whether before or after the
event giving rise to potential liability), in its sole and absolute discretion.

 

“IRS” means the United States Internal Revenue Service.

 

“Legal Requirements” has the meaning set forth in Section 7.3.C(6) hereof.

 

“Limited Partner” means any Person that is admitted from time to time to the
Partnership as a limited partner pursuant to the Act and this Agreement and is
listed as a limited partner on Exhibit A attached hereto, as such Exhibit A may
be amended from time to time, including any Substituted Limited Partner or
Additional Limited Partner, in such Person’s capacity as a limited partner of
the Partnership. Limited Partners may be Common Limited Partners, Class A
Limited Partners, Class B Limited Partners or any other class or group of
Partners that is designated or defined herein.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Common Units, Class A Units, Class B Units or other Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

 

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

 

“Loan Document” means any document securing and/or evidencing Debt of the UPREIT
as permitted under this Agreement.

 

“Majority in Interest of the Common Limited Partners” means Common Limited
Partners holding in the aggregate Percentage Interests that are greater than
fifty percent (50%) of the aggregate Percentage Interests of all such Common
Limited Partners entitled to Consent to or withhold Consent from a proposed
action.

 

“Majority in Interest of the Partners” means Partners (other than the General
Partner and the Class A Limited Partners) holding in the aggregate Percentage
Interests that are greater

 

13

--------------------------------------------------------------------------------

 

 


 

than fifty percent (50%) of the aggregate Percentage Interests of all Partners
entitled to Consent to or withhold Consent from a proposed action.

 

“Market Price” has the meaning set forth in the definition of “Value.”

 

“M&T Credit Line” means that certain credit agreement dated August 26, 2011
between GTJ REIT and Manufacturers and Traders Trust Company in the amount of
$10,000,000.

 

“Net Income” or “Net Loss” means, for each Partnership Year or other applicable
period, an amount equal to the Partnership’s taxable income or loss for such
year or other period, determined in accordance with Code Section 703(a) (for
this purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:

 

(f)                                   Any income of the Partnership that is
exempt from Federal income tax and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss” shall be added to (or subtracted from, as the case may be) such taxable
income (or loss);

 

(g)                                  Any expenditure of the Partnership
described in Code Section 705(a)(2)(B) or treated as a Code
Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

 

(h)                                 In the event the Gross Asset Value of any
Partnership asset is adjusted pursuant to subsection (b) or subsection (c) of
the definition of “Gross Asset Value,” the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing Net Income or Net Loss;

 

(i)                                     Gain or loss resulting from any
disposition of property with respect to which gain or loss is recognized for
Federal income tax purposes shall be computed by reference to the Gross Asset
Value of the property disposed of, notwithstanding that the adjusted tax basis
of such property differs from its Gross Asset Value;

 

(j)                                    In lieu of the depreciation, amortization
and other cost recovery deductions that would otherwise be taken into account in
computing such taxable income or loss, there shall be taken into account
Depreciation for such Partnership Year or other applicable period;

 

(k)                                 To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Partner’s
interest in the Partnership, the amount of such adjustment shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Net Income or
Net Loss;

 

14

--------------------------------------------------------------------------------


 

(l)                                     Notwithstanding any other provision of
this definition of “Net Income” or “Net Loss,” any item that is specially
allocated pursuant to Article 6 hereof shall not be taken into account in
computing Net Income or Net Loss. The amounts of the items of Partnership
income, gain, loss or deduction available to be specially allocated pursuant to
Article 6 hereof shall be determined by applying rules analogous to those set
forth in this definition of “Net Income” or “Net Loss;” and

 

(m)                             To the extent any Adjusted Net Income is or will
be allocated for a Partnership Year or other applicable period, the terms Net
Income and Net Loss for that year or other period shall refer to the remaining
items of Net Income or Net Loss, as applicable.

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or Preferred Shares, excluding grants under the Stock Option Plans, or
(ii) any Debt issued by GTJ REIT that provides any of the rights described in
clause (i).

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations Sections
1.704-2(b)(3) and 1.752-1(a)(2).

 

“Optionee” means a Person to whom a stock option is granted under the Stock
Option Plan.

 

“Original Limited Partner” means any Person that is a Limited Partner as of the
date of the closing of the issuance of REIT Shares pursuant to the first
follow-on public offering of securities of GTJ REIT.

 

“Ownership Limit” means the applicable restriction or restrictions on the
ownership and transfer of stock of GTJ REIT imposed under the Charter.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(1), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

15

--------------------------------------------------------------------------------


 

“Partnership” means the limited partnership formed and continued under the Act
and pursuant to this Agreement, and any successor thereto.

 

“Partnership Equivalent Units” shall have the meaning set forth in 4.7.A hereof.

 

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or a General Partner and includes any and all benefits
to which the holder of such a Partnership Interest may be entitled as provided
in this Agreement, together with all obligations of such Person to comply with
the terms and provisions of this Agreement. There may be one or more classes or
series of Partnership Interests. A Partnership Interest may be expressed as a
number of Common Units, Class A Units, Class B Units or other Partnership Units.
The Partnership Interests represented by the Common Units and the Class B Units
and each such type of Unit is a separate class of Partnership Interest for
purposes of this Agreement.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 hereof,
which record date shall generally be the same as the record date established by
the General Partner for a distribution to its stockholders of some or all of its
portion of such distribution.

 

“Partnership Unit” means a Common Unit, a Class A Unit, a Class B Unit or any
other partnership unit or fractional, undivided share of the Partnership
Interests that the General Partner has authorized pursuant to Section 4.1,
Section 4.2 or Section 4.3 hereof.

 

“Partnership Unit Designation” shall have the meaning set forth in Section 4.2.A
hereof.

 

“Partnership Year” has the meaning set forth in Section 9.2 hereof.

 

“Percentage Interest” means, with respect to each Partner, the fraction,
expressed as a percentage, the numerator of which is the aggregate number of
Partnership Units of all classes and series, or the aggregate number of
Partnership Units of any specified class or series or specified group of classes
and/or series, as applicable, held by such Partner and the denominator of which
is the total number of Partnership Units of all classes and series, or the total
number of Partnership Units of such specified class or series or specified group
of classes and/or series, as applicable, held by all Partners.

 

“Permitted Transfer” has the meaning set forth in Section 11.3.A hereof.

 

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

“Pledge” has the meaning set forth in Section 11.3.A hereof.

 

16

--------------------------------------------------------------------------------


 

“Preferred Share” means a share of preferred stock of GTJ REIT of any class or
series now or hereafter authorized that is not a REIT Share.

 

“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, easements and rights of
way, interests in limited liability companies, joint ventures or partnerships,
interests in mortgages, and Debt instruments as the Partnership may hold from
time to time and “Property” means any one such asset or property.

 

“Publicly Traded” means having common equity securities listed or admitted to
trading on any U.S. national securities exchange.

 

“Qualified DRIP/ COPP” means a dividend reinvestment plan or a cash option
purchase plan of GTJ REIT that permits participants to acquire REIT Shares using
the proceeds of dividends paid by GTJ REIT or cash of the participant,
respectively; provided, however, that if such shares are offered at a discount,
such discount must (i) be designed to pass along to the stockholders of GTJ REIT
the savings enjoyed by GTJ REIT in connection with the avoidance of stock
issuance costs, and (ii) not exceed 5% of the value of a REIT Share as computed
under the terms of such plan.

 

“Qualified Transferee” means an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.

 

“Qualifying Common Party” means (a) a Common Limited Partner, (b) an Assignee of
a Common Limited Partner, (c) a Class B Limited Partner who becomes a Common
Limited Partner under Section 11.2(B), or (d) a Person, including a lending
institution as the pledgee of a Pledge, who is the transferee of a Common
Limited Partner Interest in a Permitted Transfer; provided, however, that a
Qualifying Common Party shall not include the General Partner.

 

“Qualifying Class B Party” means (a) a Class B Limited Partner, (b) an Assignee
of a Class B Limited Partner, or (c) a Person, including a lending institution
as the pledgee of a Pledge, who is the transferee of a Class B Limited Partner
Interest in a Permitted Transfer.

 

“Redemption” means a Common Redemption or a Class B Redemption.

 

“Registered REIT Share” means any REIT Share issued by GTJ REIT pursuant to an
effective registration statement under the Securities Act.

 

“Regulations” means the income tax regulations under the Code, whether such
regulations are in proposed, temporary or final form, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

 

“Regulatory Allocations” has the meaning set forth in
Section 6.3.A(viii) hereof.

 

“REIT” means a real estate investment trust qualifying under Code Section 856.

 

17

--------------------------------------------------------------------------------


 

“REIT Partner” means (a) the General Partner or any Affiliate of the General
Partner to the extent such Person has in place an election to qualify as a REIT
and, (b) any Disregarded Entity with respect to any such Person.

 

“REIT Payment” has the meaning set forth in Section 15.12 hereof.

 

“REIT Requirements” has the meaning set forth in Section 5.1 hereof.

 

“REIT Share” means a share of common stock of GTJ REIT, $.0001 par value per
share (but shall not include any series or class of GTJ REIT’s common stock
classified after the date of this Agreement).

 

“Related Party” means, with respect to any Person, any other Person to whom
ownership of shares of the General Partner’s stock by the first such Person
would be attributed under Code Section 544 (as modified by Code
Section 856(h)(1)(B)) or Code Section 318 (as modified by Code
Section 856(d)(5)).

 

“Rights” has the meaning set forth in the definition of “Common Unit REIT Shares
Amount.”

 

“Safe Harbors” shall have the meaning set forth in Section 11.3.C hereof.

 

“SSD” means the Department of the Secretary of the State of Delaware.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Specified Redemption Date” means the fifth (5th) Business Day after the Cut-Off
Date.

 

“Stock Option Plan” means the 2007 Incentive Award Plan of GTJ REIT (the “2007
Incentive Plan”), as the same may be amended by GTJ REIT, and any future equity
incentive plan of GTJ REIT, adopted by the Board of Directors of GTJ REIT and
approved by the stockholders of GTJ REIT.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person; provided, however, that, with respect to the Partnership, “Subsidiary”
means solely a partnership or limited liability company (taxed, for Federal
income tax purposes, as a partnership or as a Disregarded Entity and not as an
association or publicly traded partnership taxable as a corporation) of which
the Partnership is a member or any “taxable REIT subsidiary” (within the meaning
of the Code) of GTJ REIT in which the Partnership owns shares of stock, unless
the ownership of shares of stock of a corporation or other entity (other than a
“taxable REIT subsidiary”) will not jeopardize GTJ REIT’s status as a REIT or
any GTJ REIT Affiliate’s status as a “qualified REIT subsidiary” (within the
meaning of Code Section 856(i)(2)), in which event the term “Subsidiary” shall
include such corporation or other entity.

 

18

--------------------------------------------------------------------------------


 

“Substituted Class A Limited Partner” means a Person who is admitted as a
Class A Limited Partner pursuant to the Act and Section 11.4 hereof.

 

“Substituted Class B Limited Partner” means a Person who is admitted as a
Class B Limited Partner pursuant to the Act and Section 11.4 hereof.

 

“Substituted Common Limited Partner” means a Person who is admitted as a Common
Limited Partner to the Partnership pursuant to the Act and Section 11.4 hereof.

 

“Substituted Limited Partner” means (i) a Substituted Common Limited Partner,
(ii) a Substituted Class A Limited Partner; (iii) a Substituted Class B Limited
Partner, or (iv) a Person who is admitted as a Limited Partner to the
Partnership pursuant to the Act and any Partnership Unit Designation.

 

“Tax Items” has the meaning set forth in Section 6.4.A hereof.

 

“Tendered Class B Units” has the meaning set forth in Section 16.4.A hereof.

 

“Tendered Common Units” has the meaning set forth in Section 15.1.A hereof.

 

“Termination Event” has the meaning set forth in Section 11.2.B hereof.

 

“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), Pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary,
involuntary or by operation of law; provided, however, that when the term is
used in Article 11 hereof, “Transfer” does not include (a) any Common Redemption
by the Partnership or acquisition of Tendered Common Units by GTJ REIT, pursuant
to Section 15.1, as applicable,  (b) any Class B Redemption by the Partnership
or acquisition of Tendered Class B Units by GTJ REIT, pursuant to Section 16.4,
as applicable, or (c)  any redemption of Partnership Units pursuant to any
Partnership Unit Designation. The terms “Transferred” and “Transferring” have
correlative meanings.

 

“Valuation Date” means the date of receipt by the General Partner of (i) a
Common Unit Notice of Redemption pursuant to Section 15.1 herein or (ii) such
other date as specified herein; provided, in each case, that if such date is not
a Business Day, then the Valuation Date shall be the immediately preceding
Business Day.

 

“Value” means, on any Valuation Date with respect to a REIT Share, the average
of the daily Market Prices for ten (10) consecutive trading days immediately
preceding the Valuation Date (except that the Market Price for the trading day
immediately preceding the date of exercise of a stock option under any Stock
Option Plans shall be substituted for such average of daily market prices for
purposes of Section 4.4 hereof). The term “Market Price” on any date means, with
respect to any class or series of outstanding REIT Shares, the Closing Price for
such REIT Shares on such date. The “Closing Price” on any date means the last
sale price for such REIT Shares, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
for such REIT Shares, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on any national securities exchange or, if such REIT Shares are not
listed or admitted to

 

19

--------------------------------------------------------------------------------


 

trading on any national securities exchange, as reported on the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such REIT Shares are listed
or admitted to trading or, if such REIT Shares are not listed or admitted to
trading on any national securities exchange, the last quoted price, or, if not
so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by the National Association of Securities
Dealers, Inc. Automated Quotation System or, if such system is no longer in use,
the principal other automated quotation system that may then be in use or, if
such REIT Shares are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in such REIT Shares selected by the Board of Directors or, in the event
that no trading price is available for such REIT Shares, the fair market value
of the REIT Shares, as determined on a quarterly basis by GTJ REIT’s regularly
engaged third-party valuation consultant, and such third-party valuation shall
be updated accordingly on the Valuation Date.

 

ARTICLE 2
ORGANIZATIONAL MATTERS

 

Section 2.1                                    Formation.  The Partnership is a
limited partnership heretofore formed and continued pursuant to the provisions
of the Act and upon the terms and subject to the conditions set forth in this
Agreement. Except as expressly provided herein to the contrary, the rights and
obligations of the Partners and the administration and termination of the
Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.

 

Section 2.2                                    Name.  The name of the
Partnership is “GTJ Realty, LP” The Partnership’s business may be conducted
under any other name or names deemed advisable by the General Partner, including
the name of the General Partner or any Affiliate thereof; provided, however,
that the name of the General Partner (or any Subsidiary thereof) may not include
the name (or any derivative thereof) of any Limited Partner without such Limited
Partner’s prior written consent. The words “Limited Partnership,” “LP,” “Ltd.”
or similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Partners of such change in the next regular communication to the Partners.

 

Section 2.3                                    Principal Office and Resident
Agent; Principal Executive Office.  The address of the principal office of the
Partnership in the State of Delaware is located at c/o Corporation Service
Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, or such
other place within the State of Delaware as the General Partner may from time to
time designate, and the resident agent of the Partnership in the State of
Delaware is Corporation Service Company, or such other resident of the State of
Delaware as the General Partner may from time to time designate. The principal
executive office of the Partnership is located at 444 Merrick Road, Suite 370,
Lynbrook, New York 11563 or such other place as the General Partner may from
time to time designate by notice to the Limited Partners. The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner deems advisable.

 

20

--------------------------------------------------------------------------------


 

Section 2.4                                    Power of Attorney.

 

A.                                    Each Limited Partner and Assignee hereby
irrevocably constitutes and appoints the General Partner, any Liquidator, and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

 

(1)                                 execute, swear to, seal, acknowledge,
deliver, file and record in the appropriate public offices: (a) all
certificates, documents and other instruments (including, without limitation,
this Agreement and the Certificate and all amendments, supplements or
restatements thereof) that the General Partner or the Liquidator deems
appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the limited partners have limited liability to the extent provided by
applicable law) in the State of Delaware and in all other jurisdictions in which
the Partnership may conduct business or own property; (b) all instruments that
the General Partner or any Liquidator deems appropriate or necessary to reflect
any amendment, change, modification or restatement of this Agreement in
accordance with its terms; (c) all conveyances and other instruments or
documents that the General Partner or the Liquidator deems appropriate or
necessary to reflect the dissolution and liquidation of the Partnership pursuant
to the terms of this Agreement, including, without limitation, a certificate of
cancellation; (d) all conveyances and other instruments or documents that the
General Partner or the Liquidator deems appropriate or necessary to reflect the
distribution or exchange of assets of the Partnership pursuant to the terms of
this Agreement; (e) all instruments relating to the admission, acceptance,
withdrawal, removal or substitution of any Partner pursuant to the terms of this
Agreement or the Capital Contribution of any Partner; and (f) all certificates,
documents and other instruments relating to the determination, in accordance
with the terms hereof, of the rights, preferences and privileges relating to
Partnership Interests; and

 

(2)                                 execute, swear to, acknowledge and file all
ballots, consents, approvals, waivers, certificates and other instruments
appropriate or necessary, in the sole and absolute discretion of the General
Partner or any Liquidator, to make, evidence, give, confirm or ratify any vote,
consent, approval, agreement or other action that is made or given by the
Partners hereunder or is consistent with the terms of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Section 14.2
hereof or as may be otherwise expressly provided for in this Agreement.

 

B.                                    The foregoing power of attorney is hereby
declared to be irrevocable and a special power coupled with an interest, in
recognition of the fact that each of the Limited Partners and Assignees will be
relying upon the power of the General Partner or the Liquidator to act as
contemplated by this Agreement in any filing or other action by it on behalf of
the Partnership, and it shall survive and not be affected by the subsequent
Incapacity of any Limited Partner or Assignee and the Transfer of all or any
portion of such Person’s Partnership Units or Partnership Interest (as the case
may be) and shall extend to such Person’s heirs, successors, assigns and
personal representatives. Each such Limited Partner and Assignee hereby agrees
to be bound by any representation made by the General Partner or the Liquidator,
acting in good faith pursuant

 

21

--------------------------------------------------------------------------------


 

to such power of attorney; and each such Limited Partner and Assignee hereby
waives any and all defenses that may be available to contest, negate or
disaffirm the action of the General Partner or the Liquidator, taken in good
faith under such power of attorney. Each Limited Partner and Assignee shall
execute and deliver to the General Partner or the Liquidator, within fifteen
(15) days after receipt of the General Partner’s or the Liquidator’s request
therefor, such further designation, powers of attorney and other instruments as
the General Partner or the Liquidator (as the case may be) deems necessary to
effectuate this Agreement and the purposes of the Partnership. Notwithstanding
anything else set forth in this Section 2.4.B, no Limited Partner shall incur
any personal liability for any action of the General Partner or the Liquidator
taken under such power of attorney.

 

Section 2.5                                    Term.  The term of the
Partnership commenced on March 15, 2012, the date that the original Certificate
was filed with the SSD in accordance with the Act, and shall continue
indefinitely unless the Partnership is dissolved sooner pursuant to the
provisions of Article 13 hereof or as otherwise provided by law.

 

ARTICLE 3
PURPOSE

 

Section 3.1                                    Purpose and Business.  The
purpose and nature of the Partnership is to conduct any business, enterprise or
activity permitted by or under the Act, including, without limitation, (i) to
conduct the business of ownership, construction, reconstruction, development,
redevelopment, alteration, improvement, maintenance, operation, sale, leasing,
transfer, encumbrance, conveyance and exchange of the Properties, (ii) to
acquire and invest in any securities and/or loans relating to the Properties,
(iii) to enter into any partnership, joint venture, business trust arrangement,
limited liability company or other similar arrangement to engage in any business
permitted by or under the Act, or to own interests in any entity engaged in any
business permitted by or under the Act, (iv) to conduct the business of
providing property and asset management and brokerage services, whether directly
or through one or more partnerships, joint ventures, Subsidiaries, business
trusts, limited liability companies or similar arrangements, and (v) to do
anything necessary or incidental to the foregoing.

 

Section 3.2                                    Powers.

 

A.                                    The Partnership shall be empowered to do
any and all acts and things necessary, appropriate, proper, advisable,
incidental to or convenient for the furtherance and accomplishment of the
purposes and business described herein and for the protection and benefit of the
Partnership including, without limitation, full power and authority, directly or
through its ownership interest in other entities, to enter into, perform and
carry out contracts of any kind, to borrow and lend money and to issue evidence
of indebtedness, whether or not secured by mortgage, deed of trust, pledge or
other lien, acquire, own, manage, improve and develop real property and lease,
sell, transfer and dispose of real property.

 

B.                                    Notwithstanding any other provision in
this Agreement, the Partnership shall not take, or to refrain from taking, any
action that, in the judgment of GTJ REIT, in its sole and absolute discretion,
(i) could adversely affect the ability of GTJ REIT to continue to qualify as a
REIT, (ii) could subject the General Partner to any taxes under Code Section 857
or Code

 

22

--------------------------------------------------------------------------------


 

Section 4981 or any other related or successor provision under the Code, or
(iii) could violate any law or regulation of any governmental body or agency
having jurisdiction over the General Partner, its securities or the Partnership,
unless, in any such case, such action (or inaction) under clause (i), clause
(ii), or clause (iii) above shall have been specifically consented to by the
General Partner which consent may be given or withheld in its sole and absolute
discretion.

 

Section 3.3                                    Partnership Only for Purposes
Specified.  The Partnership shall be a limited partnership only for the purposes
specified in Section 3.1 hereof, and this Agreement shall not be deemed to
create a company, venture or partnership between or among the Partners or any
other Persons with respect to any activities whatsoever other than the
activities within the purposes of the Partnership as specified in Section 3.1
hereof. Except as otherwise provided in this Agreement, no Partner shall have
any authority to act for, bind, commit or assume any obligation or
responsibility on behalf of the Partnership, its properties or any other
Partner. No Partner, in its capacity as a Partner under this Agreement, shall be
responsible or liable for any indebtedness or obligation of another Partner, nor
shall the Partnership be responsible or liable for any indebtedness or
obligation of any Partner, incurred either before or after the execution and
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.

 

Section 3.4                                    Representations and Warranties by
the Partners.

 

A.                                    Each Partner that is an individual
(including, without limitation, each Additional Limited Partner or Substituted
Limited Partner as a condition to becoming an Additional Limited Partner or a
Substituted Limited Partner) represents and warrants to, and covenants with
(severally, and not jointly or jointly and severally with any other Person),
each other Partner that (i) the consummation of the transactions contemplated by
this Agreement to be performed by such Partner will not result in a breach or
violation of, or a default under, any material agreement by which such Partner
or any of such Partner’s property is bound, or any statute, regulation, order or
other law to which such Partner is subject, (ii) if five percent (5%) or more
(by value) of the Partnership’s interests are or will be owned by such Partner
within the meaning of Code Section 7704(d)(3), such Partner does not, and for so
long as it is a Partner will not, own, directly or indirectly, (a) stock of any
corporation that is a tenant of (I) the General Partner or any Disregarded
Entity with respect to the General Partner, (II) the Partnership or (III) any
partnership, venture or limited liability company of which the General Partner,
any Disregarded Entity with respect to the General Partner, or the Partnership
is a direct or indirect member or (b) an interest in the assets or net profits
of any non-corporate tenant of (I) the General Partner or any Disregarded Entity
with respect to the General Partner, (II) the Partnership or (III) any
partnership, venture, or limited liability company of which the General Partner,
any Disregarded Entity with respect to the General Partner, or the Partnership
is a direct or indirect member, (iii) such Partner has the legal capacity to
enter into this Agreement and perform such Partner’s obligations hereunder, and
(iv) this Agreement is binding upon, and enforceable against, such Partner in
accordance with its terms, as such enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought. Notwithstanding the foregoing, a Partner that is an
individual shall not be subject to the ownership restrictions set

 

23

--------------------------------------------------------------------------------


 

forth in clause (ii) of the immediately preceding sentence to the extent such
Partner obtains the written consent of the General Partner prior to violating
any such restrictions, which consent the General Partner may give or withhold in
its sole and absolute discretion. Each Partner that is an individual shall also
represent and warrant to the Partnership that such Partner is neither a “foreign
person” within the meaning of Code Section 1445(f) nor a foreign partner within
the meaning of Code Section 1446(e).

 

B.                                    Each Partner that is not an individual
(including, without limitation, each Additional Limited Partner or Substituted
Limited Partner as a condition to becoming an Additional Limited Partner or a
Substituted Limited Partner) represents and warrants to, and covenants with
(severally, and not jointly or jointly and severally with any other Person),
each other Partner that (i) the consummation of the transactions contemplated by
this Agreement to be performed by it have been duly authorized by all necessary
action, including, without limitation, that of its general partner(s),
committee(s), trustee(s), beneficiaries, directors and/or stockholder(s) (as the
case may be) as required, (ii) the consummation of such transactions shall not
result in a breach or violation of, or a default under, its partnership or
operating agreement, trust agreement, charter or bylaws (as the case may be) any
material agreement by which such Partner or any of such Partner’s properties or
any of its partners, members, beneficiaries, trustees or stockholders (as the
case may be) is or are bound, or any statute, regulation, order or other law to
which such Partner or any of its partners, members, trustees, beneficiaries or
stockholders (as the case may be) is or are subject, (iii) if five percent (5%)
or more (by value) of the Partnership’s interests are or will be owned by such
Partner within the meaning of Code Section 7704(d)(3), such Partner does not,
and for so long as it is a Partner will not, own, directly or indirectly,
(a) stock of any corporation that is a tenant of (I) the General Partner or any
Disregarded Entity with respect to the General Partner, (II) the Partnership or
(III) any partnership, venture or limited liability company of which the General
Partner, any General Partner, any Disregarded Entity with respect to the General
Partner, or the Partnership is a direct or indirect member or (b) an interest in
the assets or net profits of any non-corporate tenant of (I) the General
Partner, or any Disregarded Entity with respect to the General Partner, (II) the
Partnership or (III) any partnership, venture or limited liability company for
which the General Partner, any General Partner, any Disregarded Entity with
respect to the General Partner, or the Partnership is a direct or indirect
member, and (iv) this Agreement is binding upon, and enforceable against, such
Partner in accordance with its terms, as such enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity and the discretion of the court before which any
proceeding therefor may be brought. Notwithstanding the foregoing, a Partner
that is not an individual shall not be subject to the ownership restrictions set
forth in clause (iii) of the immediately preceding sentence to the extent such
Partner obtains the written consent of the General Partner prior to violating
any such restrictions, which consent the General Partner may give or withhold in
its sole and absolute discretion. Each Partner that is not an individual shall
also represent and warrant to the Partnership that such Partner is neither a
“foreign person” within the meaning of Code Section 1445(f) nor a foreign
partner within the meaning of Code Section 1446(e).

 

C.                                    Each Partner (including, without
limitation, each Additional Limited Partner or Substituted Limited Partner as a
condition to becoming an Additional Limited Partner or Substituted Limited
Partner) represents, warrants and agrees that (i) it has acquired and continues

 

24

--------------------------------------------------------------------------------


 

to hold its interest in the Partnership for its own account for investment
purposes only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof in violation of applicable laws, and not
with a view toward selling or otherwise distributing such interest or any part
thereof at any particular time or under any predetermined circumstances in
violation of applicable laws, (ii) it is a sophisticated investor, able and
accustomed to handling sophisticated financial matters for itself, particularly
real estate investments, and that it has a sufficiently high net worth that it
does not anticipate a need for the funds that it has invested in the Partnership
in what it understands to be a highly speculative and illiquid investment, and
(iii) without the consent of the General Partner, which consent may be given or
withheld in the General Partner’s sole discretion, it shall not take any action
that would cause (a) the Partnership at any time to have more than 100 partners,
including for these purposes as partners those Persons (“Flow-Through Partners”)
indirectly owning an interest in the Partnership through an entity treated as a
partnership, Disregarded Entity or S corporation (each such entity, a
“Flow-Through Entity”), but only if substantially all of the value of such
Person’s interest in the Flow-Through Entity is attributable to the Flow-Through
Entity’s interest (direct or indirect) in the Partnership; or (b) the
Partnership Interest initially issued by the Partnership to such Partner or its
predecessors to be held by more than three (3) partners, including as partners
any Flow-Through Partners.

 

D.                                    The representations and warranties
contained in Sections 3.4.A, 3.4.B and 3.4.C hereof shall survive the execution
and delivery of this Agreement by each Partner (and, in the case of an
Additional Limited Partner or a Substituted Limited Partner, the admission of
such Additional Limited Partner or Substituted Limited Partner as a Limited
Partner in the Partnership) and the dissolution, liquidation and termination of
the Partnership.

 

E.                                     Each Partner (including, without
limitation, each Additional Limited Partner or Substituted Limited Partner as a
condition to becoming an Additional Limited Partner or Substituted Limited
Partner) hereby acknowledges that no representations as to potential profit,
cash flows, funds from operations or yield, if any, in respect of the
Partnership or the General Partner have been made by any Partner or any employee
or representative or Affiliate of any Partner, and that projections and any
other information, including, without limitation, financial and descriptive
information and documentation, that may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.

 

F.                                      Notwithstanding the foregoing, the
General Partner may, in its sole and absolute discretion and subject to
Section 7.3 (D) below, permit the modification of any of the representations and
warranties contained in Sections 3.4.A, 3.4.B and 3.4.C above as applicable to
any Partner (including, without limitation any Additional Limited Partner or
Substituted Limited Partner or any transferee of either), provided that such
representations and warranties, as modified, shall (x) be set forth in either
(i) a Partnership Unit Designation applicable to the Partnership Units held by
such Partner or (ii) a separate writing addressed to the Partnership and the
General Partner and (y) not adversely affect the taxable status of GTJ REIT as a
real estate investment trust.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 4
CAPITAL CONTRIBUTIONS

 

Section 4.1                                    Capital Contributions of the
Partners.  The Partners have heretofore made Capital Contributions to the
Partnership. Each Partner owns Partnership Units in the amount set forth for
such Partner on Exhibit A, as the same may be amended from time to time by the
General Partner to the extent necessary to reflect accurately sales, exchanges
or other Transfers, redemptions, Capital Contributions, the issuance of
additional Partnership Units, or similar events having an effect on a Partner’s
ownership of Partnership Units. Except as provided by law or in Section 4.2,
4.3, or 10.4 hereof, the Partners shall have no obligation or, except with the
prior written consent of the General Partner, right to make any additional
Capital Contributions or loans to the Partnership.

 

Section 4.2                                    Issuances of Additional
Partnership Interests.  Subject to the rights of any Holder of other Partnership
Units set forth in a Partnership Unit Designation:

 

A.                                    General. In conjunction with the following
events, the General Partner is hereby authorized to cause the Partnership to
issue additional Partnership Interests, in the form of Partnership Units, at any
time or from time to time, to the Partners (including the General Partner) or to
other Persons, and to admit such Persons as Additional Limited Partners, for
fair market value and on such terms and conditions as shall be established by
the General Partner so long as the General Partner concludes in good faith that
such issuance is in the best interests of the General Partner, GTJ REIT and the
Partnership: (i) the conversion, redemption or exchange of any Debt, Partnership
Units, or other securities issued by the Partnership pursuant to this Agreement;
or (ii) any merger of any other Person into the Partnership in accordance with
this Agreement.  Any additional Partnership Interests may be issued in one or
more classes, or one or more series of any of such classes, with such
designations, preferences, conversion or other rights, voting powers or rights,
restrictions, limitations as to distributions, qualifications or terms or
conditions of redemption (including, without limitation, terms that may be
senior or otherwise entitled to preference over existing Partnership Units) as
shall be determined by the General Partner in good faith to be in the best
interest of the General Partner, GTJ REIT and the Partnership, and set forth in
a written document thereafter attached to and made an exhibit to this Agreement,
which exhibit shall be an amendment to this Agreement and shall be incorporated
herein by this reference (each, a “Partnership Unit Designation”). Without
limiting the generality of the foregoing, the General Partner shall have
authority to specify: (a) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership
Interests; (b) the right of each such class or series of Partnership Interests
to share (on a pari passu, junior or preferred basis) in Partnership
distributions; (c) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; (d) the voting
rights, if any, of each such class or series of Partnership Interests; and
(e) the conversion, redemption or exchange rights applicable to each such class
or series of Partnership Interests. Upon the issuance of any additional
Partnership Interest, the General Partner shall amend Exhibit A and the books
and records of the Partnership as appropriate to reflect such issuance.

 

B.                                    Issuances to the General Partner. No
additional Partnership Units shall be issued to the General Partner or GTJ REIT
unless (i) the additional Partnership Units are issued to all Partners in
proportion to their respective Percentage Interests, (ii) (a) the additional
Partnership

 

26

--------------------------------------------------------------------------------


 

Units are Common Units issued in connection with an issuance of REIT Shares, and
(b) the General Partner contributes to the Partnership the cash proceeds or
other consideration received in connection with the issuance of such REIT
Shares, Preferred Shares, New Securities or other interests in the General
Partner, (iii) the additional Partnership Units are issued upon the conversion,
redemption or exchange of Debt, Partnership Units or other securities issued by
the Partnership, or (iv) the additional Partnership Units are issued pursuant to
Section 4.3.B, Section 4.3.E, Section 4.4 or Section 4.5.

 

C.                                    No Preemptive Rights. No Person,
including, without limitation, any Partner or Assignee, shall have any
preemptive, preferential, participation or similar right or rights to subscribe
for or acquire any Partnership Interest.

 

Section 4.3                                    Additional Funds and Capital
Contributions.

 

A.                                    General. The General Partner may, at any
time and from time to time, determine that the Partnership requires additional
funds (“Additional Funds”) for the acquisition or development of additional
Properties, for the redemption of Partnership Units or for such other purposes
of the Partnership as the General Partner may determine, in its sole and
absolute discretion. Additional Funds may be obtained by the Partnership, at the
election of the General Partner, in any manner provided in, and in accordance
with, the terms of this Section 4.3 without the approval of any Limited Partner
or any other Person.

 

B.                                    Additional Capital Contributions. The
General Partner, on behalf of the Partnership, may obtain any Additional Funds
by accepting Capital Contributions from any Partners or other Persons. In
connection with any such Capital Contribution (of cash or property), the General
Partner is hereby authorized to cause the Partnership from time to time to issue
additional Partnership Units (as set forth in Section 4.2 above) in
consideration therefor and the Percentage Interests of the General Partner and
the Limited Partners shall be adjusted to reflect the issuance of such
additional Partnership Units.

 

C.                                    Loans by Third Parties. The General
Partner, on behalf of the Partnership, may obtain any Additional Funds by
causing the Partnership to incur Debt to any Person (other than the General
Partner) upon such terms as the General Partner determines appropriate,
including making such Debt convertible, redeemable or exchangeable for
Partnership Units or REIT Shares; provided, however, that the Partnership shall
not incur any such Debt if any Partner (or any Affiliate, partner, member,
stockholder, principal, director, officer, adviser, beneficiary or trustee of
any Partner) would be personally liable for the repayment of such Debt (unless
such Partner or other affected Person otherwise agrees in writing).

 

D.                                    General Partner Loans. The General
Partner, on behalf of the Partnership, may obtain any Additional Funds by
causing the Partnership to incur Debt to the General Partner (a “General Partner
Loan”) if (i) such Debt is, to the extent permitted by law, on substantially the
same terms and conditions (including interest rate, repayment schedule, and
conversion, redemption, repurchase and exchange rights) as Funding Debt incurred
by the General Partner, the net proceeds of which are loaned to the Partnership
to provide such Additional Funds, or (ii) such Debt is on terms and conditions
no less favorable to the Partnership than would be available to the Partnership
from any third party; provided, however, that the Partnership shall not incur

 

27

--------------------------------------------------------------------------------


 

any such Debt if (a) any Partner (or any Affiliate, partner, member,
stockholder, principal, director, officer, adviser, beneficiary or trustee of
any Partner) would be personally liable for the repayment of such Debt (unless
such Partner or other affected Person otherwise agrees in writing) or (b) a
breach or violation of, or default under, the terms of such Debt would be deemed
to occur by virtue of the Transfer of any Partnership Units or Partnership
Interest held by any Person other than the General Partner.

 

E.                                     Issuance of Securities by GTJ REIT. The
GTJ REIT shall not issue any additional REIT Shares, Capital Shares or New
Securities unless GTJ REIT contributes the cash proceeds or other consideration
received from the issuance of such additional REIT Shares, Capital Shares or New
Securities (as the case may be) and from the exercise of the rights contained in
any such additional Capital Shares or New Securities to the Partnership in
exchange for (x) in the case of an issuance of REIT Shares, Common Units, or
(y) in the case of an issuance of Capital Shares or New Securities, Partnership
Equivalent Units; provided, however, that notwithstanding the foregoing, GTJ
REIT may issue REIT Shares, Capital Shares or New Securities (a) pursuant to
Section 4.4 or Section 15.1.B hereof, (b) pursuant to a dividend or distribution
(including any stock split) of REIT Shares, Capital Shares or New Securities to
all of the holders of REIT Shares, Capital Shares or New Securities (as the case
may be), (c) upon a conversion, redemption or exchange of Capital Shares,
(d) upon a conversion, redemption, exchange or exercise of New Securities, or
(e) in connection with an acquisition of Partnership Units or a property or
other asset to be owned, directly or indirectly, by the General Partner if the
General Partner determines that such acquisition is in the best interests of the
Partnership; and provided, further, that in the event that GTJ REIT issues REIT
Shares, Capital Shares or New Securities pursuant to the foregoing clauses
(c) or (d), GTJ REIT shall contribute to the Partnership the cash proceeds or
other consideration received from such issuance (or property acquired with such
proceeds). In the event of any issuance of additional REIT Shares, Capital
Shares or New Securities by GTJ REIT, and the contribution to the Partnership,
by GTJ REIT, of the cash proceeds or other consideration received from such
issuance (or property acquired with such proceeds), if the cash proceeds
actually received by GTJ REIT are less than the gross proceeds of such issuance
as a result of any underwriter’s discount or other expenses paid or incurred in
connection with such issuance, then GTJ REIT shall be deemed to have made a
Capital Contribution to the Partnership in the amount equal to the sum of the
cash proceeds of such issuance plus the amount of such underwriter’s discount
and other expenses paid by GTJ REIT (which discount and expense shall be treated
as an expense for the benefit of the Partnership for purposes of Section 7.4).

 

Section 4.4                                    Stock Option Plans.

 

A.                                    Options Granted to Persons other than
Partnership Employees. If at any time or from time to time, in connection with
any Stock Option Plan, a stock option granted for stock in GTJ REIT to a Person
is duly exercised:

 

(1)                                 The GTJ REIT, shall, as soon as practicable
after such exercise, make a Capital Contribution to the Partnership in an amount
equal to the exercise price paid to GTJ REIT by such exercising party in
connection with the exercise of such stock option.

 

(2)                                 Notwithstanding the amount of the Capital
Contribution actually made pursuant to Section 4.4.A(1) hereof, GTJ REIT shall
be deemed to have contributed to the Partnership as a

 

28

--------------------------------------------------------------------------------


 

Capital Contribution, in lieu of the Capital Contribution actually made and in
consideration of an additional Limited Partner Interest (expressed in and as
additional Common Units), an amount equal to the Value of a REIT Share as of the
date of exercise multiplied by the number of REIT Shares then being issued in
connection with the exercise of such stock option.

 

(3)                                 An equitable Percentage Interest adjustment
shall be made in which GTJ REIT shall be treated as having made a cash
contribution equal to the amount described in Section 4.4.A(2) hereof.

 

B.                                    Stock Incentive Plans. GTJ REIT may not
increase the number of its shares subject to the 2007 Incentive Plan, or adopt
any new stock incentive plan for the benefit of employees, directors or other
business associates of the General Partner, GTJ REIT or the Partnership, without
the approval of the stockholders of GTJ REIT. The Partners acknowledge and agree
that, in the event that any such plan is adopted, modified or terminated by GTJ
REIT, amendments to this Section 4.4 may become necessary or advisable and that
any approval or Consent to any such amendments requested by GTJ REIT shall be
deemed granted by the Limited Partners.

 

Section 4.5                                    Dividend Reinvestment Plan, Cash
Option Purchase Plan, Stock Incentive Plan or Other Plan.  Except as may
otherwise be provided in this Article 4, all amounts received or deemed received
by GTJ REIT in respect of any dividend reinvestment plan, cash option purchase
plan, stock incentive or other stock or subscription plan or agreement, either
(a) shall be utilized by GTJ REIT to effect open market purchases of REIT
Shares, or (b) if GTJ REIT elects instead to issue new REIT Shares with respect
to such amounts, shall be contributed by GTJ REIT to the Partnership in exchange
for additional Class A Units. Upon such contribution, the Partnership will issue
to GTJ REIT a number of Class A Units equal in value to the product of (i) the
Value as of the date of issuance of each REIT Share so issued by GTJ REIT
multiplied by (ii) the number of REIT Shares so issued.

 

Section 4.6                                    No Interest; No Return.  No
Partner shall be entitled to interest on its Capital Contribution or on such
Partner’s Capital Account. Except as provided herein or by law, no Partner shall
have any right to demand or receive the return of its Capital Contribution from
the Partnership.

 

Section 4.7                                    Conversion or Redemption of
Capital Shares.

 

A.                                    Conversion of Capital Shares. If, at any
time, any of the Capital Shares are converted into REIT Shares, in whole or in
part, then a number of Partnership Units with preferences, conversion and other
rights, voting powers, restrictions, limitations as to dividends and other
distributions, qualifications and terms and conditions of redemption that are
substantially the same as the preferences, conversion and other rights, voting
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption of such Capital Shares (“Partnership Equivalent
Units”) equal to the number of Capital Shares so converted shall automatically
be converted into a number of Common Units equal to (i) the number of REIT
Shares issued upon such conversion divided by (ii) the Adjustment Factor then in
effect. The Percentage Interests of the General Partner and the Limited Partners
shall be adjusted to reflect such conversion.

 

29

--------------------------------------------------------------------------------


 

B.                                    Redemption of Capital Shares or REIT
Shares. If, at any time, any Capital Shares are redeemed (whether by exercise of
a put or call, automatically or by means of another arrangement) by GTJ REIT for
cash, the Partnership shall, immediately prior to such redemption of Capital
Shares, redeem an equal number of Partnership Equivalent Units held by GTJ REIT
upon the same terms and for the same price per Partnership Equivalent Unit as
such Capital Shares are redeemed. If, at any time, any REIT Shares are redeemed
or otherwise repurchased by GTJ REIT for cash pursuant to Article 5 of the
Charter, the Partnership shall, immediately prior to such redemption of REIT
Shares, redeem an equal number of Common Units held by GTJ REIT upon the same
terms and for the same price per Common Unit as such REIT Shares are redeemed.

 

ARTICLE 5
DISTRIBUTIONS

 

Section 5.1                                    Requirement and Characterization
of Distributions.  Subject to the rights of any Holder of any Partnership
Interest set forth in a Partnership Unit Designation, the General Partner shall
cause the Partnership to distribute quarterly all, or such portion as the
General Partner may in its sole and absolute discretion determine, of Available
Cash generated by the Partnership during such quarter to the Holders on the
Partnership Record Date with respect to such quarter pro rata in proportion to
their respective Percentage Interests.

 

Distributions payable with respect to any Partnership Units that were not
outstanding during the entire quarterly period in respect of which any
distribution is made, other than any Partnership Units issued to GTJ REIT in
connection with the issuance of REIT Shares by GTJ REIT, shall be prorated based
on the portion of the period that such Partnership Units were outstanding.
Notwithstanding the foregoing, the General Partner, in its sole and absolute
discretion, may cause the Partnership to distribute Available Cash to the
Holders on a more or less frequent basis than quarterly and provide for an
appropriate record date. The General Partner shall make such reasonable efforts,
as determined by it in its sole and absolute discretion and consistent with GTJ
REIT’s qualification as a REIT, to cause the Partnership to distribute
sufficient amounts to enable the General Partner, for so long as GTJ REIT has
determined to qualify as a REIT, to pay stockholder dividends that will
(a) satisfy the requirements for qualifying as a REIT under the Code and
Regulations (the “REIT Requirements”) and (b) except to the extent otherwise
determined by the General Partner, eliminate any Federal income or excise tax
liability of the General Partner.

 

Section 5.2                                    Distributions in Kind.  Except as
expressly provided herein, no right is given to any Holder to demand and receive
property other than cash as provided in this Agreement. The General Partner may
determine, in its sole and absolute discretion, to make a distribution in kind
of Partnership assets to the Holders, and such assets shall be distributed in
such a fashion as to ensure that the fair market value is distributed and
allocated in accordance with Articles 5, 6 and 10 hereof; provided, however,
that the General Partner shall not make a distribution in kind to any Holder
unless the Holder has been given 90 days prior written notice of such
distribution.

 

Section 5.3                                    Amounts Withheld.  All amounts
withheld pursuant to the Code or any provisions of any state, local or
non-United States tax law and Section 10.4 hereof with respect

 

30

--------------------------------------------------------------------------------


 

to any allocation, payment or distribution to any Holder shall be treated as
amounts paid or distributed to such Holder pursuant to Section 5.1 hereof for
all purposes under this Agreement.

 

Section 5.4                                    Distributions Upon Liquidation. 
Notwithstanding the other provisions of this Article 5, net proceeds from a
Termination Event, and any other cash received or reductions in reserves made
after commencement of the liquidation of the Partnership, shall be distributed
to the Holders in accordance with Section 13.2 hereof.

 

Section 5.5                                    Distributions to Reflect
Additional Partnership Units.  In the event that the Partnership issues
additional Partnership Units pursuant to the provisions of Article 4 hereof, the
General Partner is hereby authorized to make such revisions to Articles 5, 6 and
12 hereof as it determines are necessary or desirable to reflect the issuance of
such additional Partnership Units, including, without limitation, making
preferential distributions to certain classes of Partnership Units.

 

Section 5.6                                    Restricted Distributions. 
Notwithstanding any provision to the contrary contained in this Agreement,
neither the Partnership nor the General Partner, on behalf of the Partnership,
shall make a distribution to any Holder if such distribution would violate the
Act or other applicable law.

 

Section 5.7                                    M&T Line of Credit and
Prohibition on Future REIT Borrowings.  The Partners acknowledge and agree that
(i) the closing adjustments due under Sections 5.2 (h), 5.2 (i) and 5.5 of the
Contribution Agreement in the aggregate amount of approximately $8,000,000
(collectively, the “Partnership Closing Obligation Amount”) are the
responsibility of the Partnership and that in order to pay for the same, the
General Partner has borrowed the Partnership Closing Obligation Amount from the
M&T Line of Credit and (ii) the debt service for that portion of the M&T Credit
Line and repayment of the same shall be the responsibility of the Partnership.
 The General Partner and GTJ REIT acknowledge and agree that (i) to the extent
GTJ M&T Debt exists as of the date hereof, the debt service for GTJ M&T Debt and
repayment of the same shall be the sole responsibility of GTJ REIT; and
(ii) from and after the date hereof, GTJ REIT and the General Partner shall be
prohibited from incurring Debt (including, without limitation, further
borrowings under the M&T Line of Credit) unless such borrowings are by the
General Partner, on behalf of the Partnership, and in such event, the repayment
of any such borrowings shall be the sole responsibility of the Partnership.  In
the event GTJ REIT requires additional funds, the Partnership or General
Partner, on behalf of the Partnership, may incur Debt provided the net proceeds
of the same are distributed to the Holders on the Partnership Record Date pro
rata in proportion to their respective Percentage Interests.

 

ARTICLE 6
ALLOCATIONS

 

Section 6.1                                    Timing and Amount of Allocations
of Net Income and Net Loss.  Net Income and Net Loss of the Partnership shall be
determined and allocated with respect to each Partnership Year as of the end of
each such year, provided, that the General Partner may in its discretion
allocate Net Income and Net Loss for a shorter period as of the end of such
period (and, for purposes of this Article 6, references to the term “Partnership
Year” may include such shorter periods). Except to the extent otherwise provided
in this Article 6, and subject to Section

 

31

--------------------------------------------------------------------------------


 

11.6.C hereof, an allocation to a Holder of a share of Net Income or Net Loss
shall be treated as an allocation of the same share of each item of income,
gain, loss or deduction that is taken into account in computing Net Income or
Net Loss.

 

Section 6.2                                    Allocations of Net Income and Net
Loss.

 

A.                                    In General. Except as otherwise provided
in this Article 6 and Section 11.6.C, Net Income and Net Loss allocable with
respect to a class of Partnership Interests shall be allocated to each of the
Holders in accordance with their respective Percentage Interests.

 

B.                                    Net Income. Except as provided in Sections
6.2.E, 6.2.F and 6.3, Net Income for any Partnership Year shall be allocated in
the following manner and order of priority:

 

(i)                                     First, 100% to the General Partner in an
amount equal to the remainder, if any, of the cumulative Net Losses allocated to
the General Partner pursuant to clause (iii) in Section 6.2.C for all prior
Partnership Years minus the cumulative Net Income allocated to the General
Partner pursuant to this clause (i) for all prior Partnership Years;

 

(ii)                                  Second, 100% to each Holder in an amount
equal to the remainder, if any, of the cumulative Net Losses allocated to each
such Holder pursuant to clause (ii) in Section 6.2.C for all prior Partnership
Years minus the cumulative Net Income allocated to such Holder pursuant to this
clause (ii) for all prior Partnership Years;

 

(iii)                               Third, 100% to each Holder in an amount
equal to the remainder, if any, of the cumulative Net Losses allocated to each
such Holder pursuant to clause (i) in Section 6.2.C for all prior Partnership
Years minus the cumulative Net Income allocated to each Holder pursuant to this
clause (iii) for all prior Partnership Years; and

 

(iv)                              Fourth, 100% to the Holders of Partnership
Units in accordance with their respective Percentage Interests.

 

To the extent the allocations of Net Income set forth above in any paragraph of
this Section 6.2.B are not sufficient to entirely satisfy the allocation set
forth in such paragraph, such allocation shall be made in proportion to the
total amount that would have been allocated pursuant to such paragraph without
regard to such shortfall.

 

C.                                    Net Loss. Except as provided in Sections
6.2.E, 6.2.F and 6.3, Net Losses for any Partnership Year shall be allocated in
the following manner and order of priority:

 

(i)                                     First, 100% to the Holders in accordance
with their respective Percentage Interests (to the extent consistent with this
clause (i)) until the Adjusted Capital Account of all such Holders is zero;

 

(ii)                                  Second, 100% to the Holders to the extent
of, and in proportion to, the positive balance (if any) in their Adjusted
Capital Accounts; and

 

(iii)                               Third, 100% to the General Partner.

 

32

--------------------------------------------------------------------------------


 

D.                                    Allocations to Reflect Issuance of
Additional Partnership Interests. In the event that the Partnership issues
additional Partnership Interests to the General Partner or any Additional
Limited Partner pursuant to Section 4.2 or 4.3, the General Partner shall make
such revisions to this Section 6.2 or to Section 12.2.C or 13.2.A as it
determines are necessary to reflect the terms of the issuance of such additional
Partnership Interests, including making preferential allocations to certain
classes of Partnership Interests, subject to Article 16 below and the terms of
any Partnership Unit Designation with respect to Partnership Interests then
outstanding.

 

E.                                     Special Allocations Upon Liquidation.
Notwithstanding any provision in this Article 6 to the contrary but subject to
Section 6.3, in the event that the Partnership disposes of all or substantially
all of its assets in a transaction that will lead to a liquidation of the
Partnership pursuant to Article 13 hereof, then any Net Income or Net Loss
realized in connection with such transaction and thereafter (and, in the
discretion of the General Partner, constituent items of income, gain, loss and
deduction) shall be specially allocated for such Partnership Year (and to the
extent permitted by Section 761(c) of the Code, for the immediately preceding
Partnership Year) among the Holders as required so as to cause liquidating
distributions pursuant to Section 13.2.A hereof to be made in the same amounts
and proportions as would have resulted had such distributions instead been made
pursuant to Article 5 hereof.

 

F.                                      Offsetting Allocations. Notwithstanding
the provisions of Sections 6.1, 6.2.B and 6.2.C, but subject to Sections 6.3 and
6.4, in the event Net Income or items thereof are being allocated to a Partner
to offset prior Net Loss or items thereof which have been allocated to such
Partner, the General Partner shall attempt to allocate such offsetting Net
Income or items thereof which are of the same or similar character (including
without limitation Section 704(b) book items versus tax items) to the original
allocations with respect to such Partner.

 

Section 6.3                                    Additional Allocation
Provisions.  Notwithstanding the foregoing provisions of this Article 6:

 

A.                                    Regulatory Allocations.

 

(i)                                     Minimum Gain Chargeback. Except as
otherwise provided in Regulations Section 1.704-2(f), notwithstanding the
provisions of Section 6.2 hereof, or any other provision of this Article 6, if
there is a net decrease in Partnership Minimum Gain during any Partnership Year,
each Holder shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Holder’s share of the net decrease in Partnership Minimum Gain, as determined
under Regulations Section 1.704-2(g). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto. The items to be allocated shall be
determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 6.3.A(i) is intended to qualify as a “minimum gain
chargeback” within the meaning of Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.  Regulation Section 1.704-2(f) shall be
controlling in the event of a conflict between such Regulation and this
Section 6.3A(i).

 

33

--------------------------------------------------------------------------------


 

(ii)           Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.3.A(i) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Partnership Year, each Holder who has a share of the Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder’s share of the net decrease in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.3.A(ii) is intended to qualify as a “chargeback of
partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith. Regulation
Section 1.704-2(i) shall be controlling in the event of a conflict between such
Regulation and this Section 6.3A(ii).

 

(iii)          Nonrecourse Deductions and Partner Nonrecourse Deductions. Any
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holders in accordance with their respective Percentage Interests with
respect to Common Units. Any Partner Nonrecourse Deductions for any Partnership
Year shall be specially allocated to the Holder(s) who bears the economic risk
of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable, in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i).

 

(iv)          Qualified Income Offset. If any Holder unexpectedly receives an
adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible; provided, that an
allocation pursuant to this Section 6.3.A(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article 6 have been tentatively made as if
this Section 6.3.A(iv) were not in the Agreement. It is intended that this
Section 6.3.A(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith. Regulation Section 1.704-1(b)(2)(ii)(d) shall be
controlling in the event of a conflict between such Regulation and this
Section 6.3A(iv).

 

(v)           Gross Income Allocation. In the event that any Holder has a
deficit Capital Account at the end of any Partnership Year that is in excess of
the sum of (1) the amount (if any) that such Holder is obligated to restore to
the Partnership upon complete liquidation of such Holder’s Partnership Interest
and (2) the amount that such Holder is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Holder shall be specially allocated items of Partnership income and gain in the
amount of such excess to eliminate such deficit as quickly as possible;
provided, that an allocation pursuant to this Section 6.3.A(v) shall be made if
and only to the extent that such Holder would have a deficit Capital Account in

 

34

--------------------------------------------------------------------------------


 

excess of such sum after all other allocations provided in this Article 6 have
been tentatively made as if this Section 6.3.A(v) and Section 6.3.A(iv) hereof
were not in the Agreement.

 

(vi)          Limitation on Allocation of Net Loss. To the extent that any
allocation of Net Loss would cause or increase an Adjusted Capital Account
Deficit as to any Holder, such allocation of Net Loss shall be reallocated
(x) first, among the other Holders of Common Units in accordance with their
respective Percentage Interests with respect to Common Units and (y) thereafter,
among the Holders of other classes of Partnership Units as determined by the
General Partner, subject to the limitations of this Section 6.3.A(vi).

 

(vii)         Section 754 Adjustment. To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their interests in the
Partnership in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Holder(s) to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(viii)        Curative Allocations. The allocations set forth in Sections
6.3.A(i), (ii), (iii), (iv), (v), (vi) and (vii) hereof (the “Regulatory
Allocations”) are intended to comply with certain regulatory requirements,
including the requirements of Regulations Sections 1.704-1(b) and 1.704-2.
Notwithstanding the provisions of Sections 6.1 and 6.2 hereof, the Regulatory
Allocations shall be taken into account in allocating other items of income,
gain, loss and deduction among the Holders so that to the extent possible
without violating the requirements giving rise to the Regulatory Allocations,
the net amount of such allocations of other items and the Regulatory Allocations
to each Holder shall be equal to the net amount that would have been allocated
to each such Holder if the Regulatory Allocations had not occurred.

 

B.            Allocation of Excess Nonrecourse Liabilities. For purposes of
determining a Holder’s proportional share of the “excess nonrecourse
liabilities” of the Partnership within the meaning of Regulations
Section 1.752-3(a)(3), each Holder’s respective interest in Partnership profits
shall be equal to such Holder’s Percentage Interest with respect to Common
Units, except as otherwise determined by the General Partner.

 

Section 6.4            Tax Allocations.

 

A.            In General. Except as otherwise provided in this Section 6.4, for
income tax purposes under the Code and the Regulations, each Partnership item of
income, gain, loss and deduction (collectively, “Tax Items”) shall be allocated
among the Holders in the same manner as its correlative item of “book” income,
gain, loss or deduction is allocated pursuant to Sections 6.2 and 6.3 hereof.

 

35

--------------------------------------------------------------------------------


 

B.            Section 704(c) Allocations. Notwithstanding Section 6.4.A hereof,
Tax Items with respect to Property that is contributed to the Partnership with a
Gross Asset Value that varies from its adjusted tax basis in the hands of the
contributing Partner immediately preceding the date of contribution shall be
allocated among the Holders for income tax purposes pursuant to Regulations
promulgated under Code Section 704(c) so as to take into account such variation.
With respect to Partnership property that is initially contributed to the
Partnership upon its formation pursuant to Section 4.1, such variation between
adjusted tax basis and initial Gross Asset Value shall be taken into account
under the “traditional method with curative allocations” as described in
Regulation Section 1.704-3(c).  With respect to properties subsequently
contributed to the Partnership, the Partnership shall account for such variation
under any method approved under Section 704(c) of the Code and applicable
regulations as chosen by the General Partner. In the event that the Gross Asset
Value of any Partnership asset is adjusted pursuant to subsection (b) of the
definition of “Gross Asset Value” (provided in Article 1 hereof), subsequent
allocations of Tax Items with respect to such asset shall take account of the
variation, if any, between the adjusted tax basis of such asset and its Gross
Asset Value in the same manner as under Code Section 704(c) and the applicable
Regulations and using any allowable method as chosen by the General Partner.
Allocations pursuant to this Section 6.4.B are solely for purposes of Federal,
state and local income taxes and shall not affect, or in any way be taken into
account in computing, any Partner’s Capital Account or share of Net Income, Net
Loss, or any other items or distributions pursuant to any provision of this
Agreement.

 

ARTICLE 7
MANAGEMENT AND OPERATIONS OF BUSINESS

 

Section 7.1            Management.

 

A.            Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership are and shall
be exclusively vested in the General Partner, and no Limited Partner shall have
any right or obligation to participate in or exercise control or management
power over the business and affairs of the Partnership, or any liability in
connection with the General Partner’s exercise of such control and management
power. The General Partner may not be removed by the Partners, with or without
cause, except with the consent of the General Partner.

 

In addition to the powers now or hereafter granted a general partner of a
limited partnership under applicable law or that are granted to the General
Partner under any other provision of this Agreement, the General Partner,
subject to the other provisions hereof including, without limitation,
Section 3.1, Section 3.2, and Section 7.3, shall have full and exclusive power
and authority, without the consent or approval of any Limited Partner, to do all
things deemed necessary or desirable by it to conduct the business of the
Partnership, to exercise or direct the exercise of all of the powers of the
Partnership under the Act and this Agreement and to effectuate the purposes set
forth in Section 3.1 hereof, including, without limitation:

 

(1)           the making of any expenditures of Partnership funds (including,
without limitation, payments to GTJ REIT for expenses associated with the
furtherance of the business of the Partnership and permitted under this
Agreement or to satisfy GTJ REIT’s obligations under securities laws, rules and
regulations), the lending or borrowing of money or selling of assets

 

36

--------------------------------------------------------------------------------


 

(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to the Holders in such amounts
as will permit the General Partner (so long as GTJ REIT qualifies as a REIT) to
prevent the imposition of any Federal income tax on GTJ REIT (including, for
this purpose, any excise tax pursuant to Code Section 4981) and to make
distributions to stockholders of GTJ REIT sufficient to permit GTJ REIT to
maintain REIT status or otherwise to satisfy the REIT Requirements), the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness (including the securing
of same by deed to secure debt, mortgage, deed of trust or other lien or
encumbrance on the Partnership’s assets) and the incurring of any obligations
that the General Partner deems necessary for the conduct of the activities of
the Partnership;

 

(2)           the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;

 

(3)           the taking of any and all acts necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership”
taxable as a corporation under Code Section 7704;

 

(4)           subject to Section 11.2 hereof, the acquisition, sale, transfer,
exchange or other disposition of any, all or substantially all of the assets
(including the goodwill) of the Partnership (including, but not limited to, the
exercise or grant of any conversion, option, privilege or subscription right or
any other right available in connection with any assets at any time held by the
Partnership) or the merger, consolidation, reorganization or other combination
of the Partnership with or into another entity;

 

(5)           the mortgage, pledge, encumbrance or hypothecation of any assets
of the Partnership, the assignment of any assets of the Partnership in trust for
creditors or on the promise of the assignee to pay the debts of the Partnership,
the use of the assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms that the General Partner sees fit, including, without limitation, the
financing of the operations and activities of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the General Partner and/or the
Partnership’s Subsidiaries) and the repayment of obligations of the Partnership,
its Subsidiaries and any other Person in which the Partnership has an equity
investment, and the making of capital contributions to and equity investments in
the Partnership’s Subsidiaries;

 

(6)           the management, operation, leasing, landscaping, repair,
alteration, demolition, replacement or improvement of any Property or assets;

 

(7)           the negotiation, execution and performance of any contracts,
including leases (including ground leases), easements, management agreements,
rights of way and other property-related agreements, conveyances or other
instruments that the General Partner considers useful or necessary to the
conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers,

 

37

--------------------------------------------------------------------------------


 

consultants, governmental authorities, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation, as applicable, out of the Partnership’s assets;

 

(8)           the distribution of Partnership cash or other Partnership assets
in accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership, and the collection and
receipt of revenues, rents and income of the Partnership;

 

(9)           the selection and dismissal of employees of the Partnership (if
any) or the General Partner (including, without limitation, employees having
titles or offices such as “president,” “vice president,” “secretary” and
“treasurer”), and agents, outside attorneys, accountants, consultants and
contractors of the Partnership or the General Partner and the determination of
their compensation and other terms of employment or hiring;

 

(10)         the maintenance of such insurance (including, without limitation,
directors and officers insurance) for the benefit of the Partnership and the
Partners (including, without limitation, the General Partner) as the General
Partner deems necessary or appropriate;

 

(11)         the formation of, or acquisition of an interest in, and the
contribution of property to, any further limited or general partnerships,
limited liability companies, joint ventures or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property to, any Subsidiary and any other Person in which
the General Partner has an equity investment from time to time); provided,
however, that, as long as GTJ REIT has determined to continue to qualify as a
REIT, the Partnership will not engage in any such formation, acquisition or
contribution that would cause GTJ REIT to fail to qualify as a REIT within the
meaning of Section 856(a) of the Code;

 

(12)         the control of any matters affecting the rights and obligations of
the Partnership, including the settlement, compromise, submission to arbitration
or any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

(13)         the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Subsidiary or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);

 

(14)         the determination of the fair market value of any Partnership
property distributed in kind using such reasonable method of valuation as the
General Partner may adopt; provided, however, that such methods are otherwise
consistent with the requirements of this Agreement;

 

38

--------------------------------------------------------------------------------


 

(15)         the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

 

(16)         the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;

 

(17)         the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

 

(18)         the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of any Person in which the Partnership does not have
an interest, pursuant to contractual or other arrangements with such Person;

 

(19)         the making, execution and delivery of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases,
confessions of judgment or any other legal instruments or agreements in writing
necessary or appropriate in the judgment of the General Partner for the
accomplishment of any of the powers of the General Partner enumerated in this
Agreement;

 

(20)         the issuance of additional Partnership Units in connection with
Capital Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof;

 

(21)         an election to dissolve the Partnership pursuant to Section 13.1.B
hereof;

 

(22)         the distribution of cash to acquire Common Units held by a Common
Limited Partner in connection with a Common Redemption under Section 15.1
hereof; and

 

(23)         an election to acquire Tendered Common Units in exchange for REIT
Shares.

 

B.            Each of the Limited Partners agrees that, except as provided in
Section 7.3 hereof, the General Partner is authorized to execute, deliver and
perform the above-mentioned agreements and transactions on behalf of the
Partnership without any further act, approval or vote of the Partners or any
other Persons, notwithstanding any other provision of the Act or any applicable
law, rule or regulation.

 

C.            At all times from and after the date hereof, the General Partner
may cause the Partnership to obtain and maintain (i) casualty, liability and
other insurance on the Properties of the Partnership and (ii) liability
insurance for the Indemnitees hereunder.

 

D.            At all times from and after the date hereof, the General Partner
may cause the Partnership to establish and maintain working capital and other
reserves in such amounts as the

 

39

--------------------------------------------------------------------------------


 

General Partner, in its sole and absolute discretion, deems appropriate and
reasonable from time to time.

 

E.            In exercising its authority under this Agreement and subject to
Section 7.8.B, the General Partner may, but shall be under no obligation to,
take into account the tax consequences to any Partner of any action taken (or
not taken) by it. The General Partner and the Partnership shall not have
liability to a Limited Partner under any circumstances as a result of any tax
liability incurred by such Limited Partner as a result of an action (or
inaction) by the General Partner pursuant to its authority under this Agreement.

 

F.             Except as otherwise provided herein, to the extent the duties of
the General Partner require expenditures of funds to be paid to third parties on
behalf of the Partnership, the General Partner shall not have any obligations
hereunder except to the extent that Partnership funds are reasonably available
to it for the performance of such duties, and nothing herein contained shall be
deemed to authorize or require the General Partner, in its capacity as such, to
expend its individual funds for payment to third parties or to undertake any
individual liability or obligations on behalf of the Partnership.

 

Section 7.2            Certificate of Limited Partnership.  To the extent that
such action is determined by the General Partner to be reasonable and necessary
or appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or any other jurisdiction, in which the Partnership may
elect to do business or own property. Subject to the terms of Section 8.5.A
hereof, the General Partner shall not be required, before or after filing, to
deliver or mail a copy of the Certificate or any amendment thereto to any
Limited Partner. The General Partner shall use all reasonable efforts to cause
to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability to the extent provided by applicable law) in the
State of Delaware and any other state, or the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.

 

Section 7.3            Restrictions on General Partner’s Authority.

 

A.            Proscriptions. The General Partner and GTJ REIT may not take any
action in contravention of this Agreement, including, without limitation:

 

(1)           take any action that would make it impossible to carry on the
ordinary business of the Partnership, except as otherwise provided in this
Agreement;

 

(2)           possess Partnership property, or assign any rights in specific
Partnership property, for other than a Partnership purpose except as otherwise
provided in this Agreement, including, without limitation, Section 7.10;

 

(3)           admit a Person as a Partner, except as otherwise provided in this
Agreement;

 

40

--------------------------------------------------------------------------------


 

(4)           perform any act that would subject a Limited Partner to liability
as a general partner in any jurisdiction or any other liability except as
provided herein or under the Act; or

 

(5)           enter into any contract, mortgage, loan or other agreement that
expressly prohibits or restricts, or that has the effect of prohibiting or
restricting, (a) the General Partner or the Partnership from performing its
specific obligations under Sections 15.1 or 16.4 hereof in full, or (b) a Common
Limited Partner from exercising its rights under Section 15.1 hereof to effect a
Common Redemption in full, or (c)  a Class B Limited Partner from exercising its
rights under Section 16.4 hereof to effect a Class B Redemption in full except,
in the case of any of clauses (a) or (b), with the written consent of any
Limited Partner affected by the prohibition or restriction.

 

B.            Actions Requiring Consent of the Partners. Except as provided in
Section 7.3.C hereof (or as is otherwise consistent with the intent of this
Agreement), the General Partner shall not, without the prior Consent of the
Partners, amend, modify or terminate this Agreement.

 

C.            Amendments without Consent. Notwithstanding Sections 7.3.B and
14.2 hereof but subject to the terms of any Partnership Unit Designation with
respect to Partnership Interests then outstanding, the General Partner shall
have the power, without the Consent of the Partners, to amend this Agreement as
may be required to facilitate or implement any of the following purposes:

 

(1)           to add to the obligations of the General Partner or surrender any
right or power granted to the General Partner or any Affiliate of the General
Partner for the benefit of the Limited Partners;

 

(2)           to reflect the admission, substitution or withdrawal of Partners,
the Transfer of any Partnership Interest or the termination of the Partnership
in accordance with this Agreement, and to amend Exhibit A in connection with
such admission, substitution, withdrawal or Transfer;

 

(3)           to reflect a change that is of an inconsequential nature or does
not adversely affect the Limited Partners in any material respect, or to cure
any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

 

(4)           to set forth or amend the designations, preferences, conversion or
other rights, voting powers, restrictions, limitations as to distributions,
qualifications or terms or conditions of redemption of the Holders of any
additional Partnership Interests issued pursuant to Article 4;

 

(5)           to reflect the termination of the class of Class B Units if and
from the time that all of the Class B Units shall no longer be, or be deemed to
be, outstanding for any purpose;

 

(6)           to satisfy any requirements, conditions or guidelines contained in
any order, directive, opinion, ruling or regulation of a Federal or state agency
or contained in Federal or state law (collectively, “Legal Requirements”);

 

41

--------------------------------------------------------------------------------


 

(7)           (a) to reflect such changes as are reasonably necessary for GTJ
REIT to maintain its status as a REIT or to satisfy the REIT Requirements or
(b) to reflect the Transfer of all or any part of a Partnership Interest among
the General Partner and any Disregarded Entity with respect to the General
Partner;

 

(8)           to modify either or both of the manner in which items of Net
Income or Net Loss are allocated pursuant to Article 6 or the manner in which
Capital Accounts are adjusted, computed, or maintained (but in each case only to
the extent otherwise provided in this Agreement); or

 

(9)           the issuance of additional Partnership Interests in accordance
with Section 4.2.

 

The General Partner will provide reasonably prompt advance written notice to the
Limited Partners whenever the General Partner proposes to take any of the
foregoing actions under this Section 7.3.C.

 

D.            Actions Requiring Consent of Affected Partners. Notwithstanding
Sections 7.3.B, 7.3.C and 14.2 hereof, this Agreement shall not be amended, and
no action may be taken by the General Partner, without the consent of each
Partner adversely affected thereby, if such amendment or action would:
(i) convert a Limited Partner Interest in the Partnership into a General Partner
Interest (except as a result of the General Partner acquiring such Partnership
Interest); (ii) modify the limited liability of a Limited Partner; (iii) alter
the rights of any Partner to receive the distributions to which such Partner is
entitled, pursuant to Article 5, Section 13.2.A, or Article 16 hereof, or alter
the allocations specified in Article 6 hereof (except, in any case, as permitted
pursuant to Sections 4.2, 7.3.C and Article 6 hereof); (iv) alter or modify the
redemption rights, conversion rights, Common Unit Cash Amount or Common Unit
REIT Shares Amount as set forth in Section 15.1, or amend or modify any related
definitions; (v) alter or modify Section 11.2 hereof; (vi) remove, alter or
amend the powers and restrictions related to REIT Requirements or permitting the
General Partner to reduce or eliminate the tax liability under Code Sections 857
or 4981 contained in Sections 3.1, 3.2, 7.1 and 7.3; (vii) reduce any Limited
Partner’s rights to indemnification; (viii) create any liability of any Limited
Partner not already provided in this Agreement; or (ix) amend this
Section 7.3.D. Further, no amendment may alter the restrictions on the General
Partner’s authority set forth elsewhere in this Agreement without the consent
specified therein. Any such amendment or action consented to by any Partner
shall be effective as to that Partner, notwithstanding the absence of such
consent by any other Partner.

 

Section 7.4            Reimbursement of the General Partner.

 

A.            The General Partner shall not be compensated for its services as
General Partner of the Partnership except as provided in this Agreement
(including the provisions of Articles 5 and 6 hereof regarding distributions,
payments and allocations to which the General Partner may be entitled in its
capacity as the General Partner).

 

B.            Subject to Sections 7.4.C and 15.12 hereof, the Partnership shall
be liable for, and shall reimburse the General Partner or GTJ REIT, as the case
may be, on a monthly basis, or such other basis as the General Partner may
determine in its sole and absolute discretion, for all

 

42

--------------------------------------------------------------------------------


 

sums expended in connection with the Partnership’s business, including, without
limitation, (i) expenses relating to the ownership of interests in and
management and operation of, or for the benefit of, the Partnership,
(ii) compensation of officers and employees, including, without limitation,
payments under future compensation plans, of GTJ REIT that may provide for stock
units, or phantom stock, pursuant to which employees of GTJ REIT will receive
payments based upon dividends on or the value of REIT Shares, (iii) director or
manager fees and expenses of GTJ REIT or its Affiliates, and (iv) all costs and
expenses of GTJ REIT being a public company, including costs of filings with the
SEC, reports and other distributions to its stockholders; provided, however,
that the amount of any reimbursement shall be reduced by any interest earned by
the General Partner with respect to bank accounts or other instruments or
accounts held by it on behalf of the Partnership as permitted pursuant to
Section 7.1 hereof; and, provided, further, that the General Partner shall not
be reimbursed for expenses it incurs relating to the formation or organization
of the Partnership. Such reimbursements shall be in addition to any
reimbursement of the General Partner as a result of indemnification pursuant to
Section 7.7 hereof.

 

C.            To the extent practicable, Partnership expenses shall be billed
directly to and paid by the Partnership and, subject to Section 15.12 hereof, if
and to the extent any reimbursements to the General Partner or any of its
Affiliates by the Partnership pursuant to this Section 7.4 constitute gross
income to such Person (as opposed to the repayment of advances made by such
Person on behalf of the Partnership), such amounts shall be treated as
“guaranteed payments” within the meaning of Code Section 707(c) and shall not be
treated as distributions for purposes of computing the Partners’ Capital
Accounts.

 

Section 7.5            Outside Activities of the General Partner.  Neither the
General Partner nor GTJ REIT shall directly or indirectly, enter into or conduct
any business, other than in connection with, (a) the ownership, acquisition and
disposition of Partnership Interests, (b) the management of the business of the
Partnership, (c) the operation of GTJ REIT as a reporting company with a class
(or classes) of securities registered under the Exchange Act, (d) its operations
as a REIT, (e) the offering, sale, syndication, private placement or public
offering of stock, bonds, securities or other interests of the Partnership or
its assets of GTJ REIT or their respective associates, (f) financing or
refinancing of any type related to the Partnership or its assets or activities,
(g) as otherwise contemplated herein, and (h) such activities as are incidental
thereto; provided, however, that, except as otherwise provided herein, any funds
raised by GTJ REIT pursuant to the preceding clauses (e) and (h) shall be made
available to the Partnership, whether as Capital Contributions, loans or
otherwise, as appropriate; and, provided, further, that the General Partner or
GTJ REIT may, in its sole and absolute discretion, from time to time hold or
acquire assets in its own name or otherwise other than through the Partnership
so long as the General Partner or GTJ REIT, as applicable, takes commercially
reasonable measures to ensure that the economic benefits and burdens of such
Property are otherwise vested in the Partnership, whether through assignment,
mortgage loan or otherwise. Nothing contained herein shall be deemed to prohibit
the General Partner from executing guarantees of Partnership debt. GTJ REIT and
all Disregarded Entities with respect to GTJ REIT, taken as a group, shall not
own any assets or take title to assets (other than temporarily in connection
with an acquisition prior to contributing such assets to the Partnership) other
than (i) interests in Disregarded Entities with respect to the General Partner,
(ii) Partnership Interests as the General Partner and (iii) such cash and cash
equivalents, bank accounts or similar instruments or accounts as such group
deems reasonably necessary, taking into account Section 7.1.D hereof and the
requirements necessary

 

43

--------------------------------------------------------------------------------


 

for GTJ REIT to qualify as a REIT and for the General Partner to carry out its
responsibilities contemplated under this Agreement and GTJ REIT under the
Charter. Any Limited Partner Interests acquired by the General Partner, whether
pursuant to the exercise by a Limited Partner of its right to Redemption, or
otherwise, shall be automatically converted into a General Partner Interest
comprised of an identical number of Partnership Units with the same terms as the
class or series so acquired.  Nothing contained herein shall prohibit GTJ REIT
from engaging in any activity reasonably required to complete its divestiture
and wind down of its taxable REIT subsidiaries.

 

Section 7.6            Transactions with Affiliates.

 

A.                                    The Partnership may lend or contribute
funds to, and borrow funds from, Persons in which the Partnership has an equity
investment, and such Persons may borrow funds from, and lend or contribute funds
to, the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Person.

 

B.                                    Except as provided in Section 7.5 hereof
and subject to Section 3.1 hereof, the Partnership may transfer assets to joint
ventures, limited liability companies, partnerships, corporations, business
trusts or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions consistent with this
Agreement and applicable law as the General Partner, believes, in good faith, to
be advisable.

 

C.                                    Except as expressly permitted by this
Agreement, neither the General Partner nor any of its Affiliates may sell,
transfer or convey any property to, or purchase any property from, the
Partnership, directly or indirectly, except pursuant to transactions that are
determined by the General Partner in good faith to be fair and reasonable.

 

D.                                    The General Partner or GTJ REIT, as the
case may be, in its sole and absolute discretion and without the approval of the
Partners or any of them or any other Persons, may propose and adopt (on behalf
of the Partnership) employee benefit plans funded by the Partnership for the
benefit of employees of GTJ REIT, the General Partner, the Partnership,
Subsidiaries of the Partnership or any Affiliate of any of them in respect of
services performed, directly or indirectly, for the benefit of the General
Partner, the Partnership or any of the Partnership’s Subsidiaries.

 

Section 7.7                                    Indemnification.

 

A.                                    To the fullest extent permitted by
applicable law, the Partnership shall indemnify each Indemnitee from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorney’s fees and other reasonable
legal fees and expenses), judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, that relate to the operations of the
Partnership (“Actions”) as set forth in this Agreement in which such Indemnitee
may be involved, or is threatened to be involved, as a party or otherwise;
provided, however, that the Partnership shall not indemnify an Indemnitee (i) if
the act or omission of the Indemnitee was material to the matter giving rise to
the Action and either was

 

44

--------------------------------------------------------------------------------


 

committed in bad faith or was the result of active and deliberate dishonesty;
(ii) in the case of any criminal proceeding, if the Indemnitee had reasonable
cause to believe that the act or omission was unlawful; or (iii) for any
transaction for which such Indemnitee actually received an improper personal
benefit in money, property or services or otherwise, in violation or breach of
any provision of this Agreement; and provided, further, that (x) no payments
pursuant to this Agreement shall be made by the Partnership to indemnify or
advance funds to any Indemnitee with respect to any Action initiated or brought
voluntarily by such Indemnitee (and not by way of defense) unless (I) approved
or authorized by the General Partner or (II) incurred to establish or enforce
such Indemnitee’s right to indemnification under this Agreement, and (y) the
Partnership shall not be liable for any expenses incurred by an Indemnitee in
connection with one or more Actions or claims brought by the Partnership or
involving such Indemnitee if such Indemnitee is found liable to the Partnership
on any portion of any claim in any such Action.

 

Without limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise, for any indebtedness of
the Partnership or any Subsidiary of the Partnership (including, without
limitation, any indebtedness which the Partnership or any Subsidiary of the
Partnership has assumed or taken subject to), and the General Partner is hereby
authorized and empowered, on behalf of the Partnership, to enter into one or
more indemnity agreements consistent with the provisions of this Section 7.7 in
favor of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 7.7.A that the Partnership
shall indemnify each Indemnitee to the fullest extent permitted by law and this
Agreement. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 7.7.A. The termination of any
proceeding by conviction of an Indemnitee or upon a plea of nolo contendere or
its equivalent by an Indemnitee, or an entry of an order of probation against an
Indemnitee prior to judgment, does not create a presumption that such Indemnitee
acted in a manner contrary to that specified in this Section 7.7.A with respect
to the subject matter of such proceeding. Any indemnification pursuant to this
Section 7.7 shall be made only out of the assets of the Partnership, and neither
the General Partner nor any other Holder shall have any obligation to contribute
to the capital of the Partnership or otherwise provide funds to enable the
Partnership to fund its obligations under this Section 7.7.

 

B.                                    To the fullest extent permitted by law,
expenses incurred by an Indemnitee who is a party to a proceeding or otherwise
subject to or the focus of or is involved in any Action shall be paid or
reimbursed by the Partnership as incurred by the Indemnitee in advance of the
final disposition of the Action upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in Section 7.7.A has been met, and (ii) a written undertaking by or
on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

C.                                    The indemnification provided by this
Section 7.7 shall be in addition to any other rights to which an Indemnitee or
any other Person may be entitled under any agreement, pursuant to any vote of
the Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee
unless otherwise provided in a written

 

45

--------------------------------------------------------------------------------


 

agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.

 

D.                                    The Partnership may, but shall not be
obligated to, purchase and maintain insurance, on behalf of any of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

 

E.                                     Any liabilities which an Indemnitee
incurs as a result of acting on behalf of GTJ REIT, the Partnership or the
General Partner (whether as a fiduciary or otherwise) in connection with the
operation, administration or maintenance of an employee benefit plan or any
related trust or funding mechanism (whether such liabilities are in the form of
excise taxes assessed by the IRS, penalties assessed by the U.S. Department of
Labor, restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise) shall be treated as liabilities or judgments or fines under this
Section 7.7, unless such liabilities arise as a result of (i) an act or omission
of such Indemnitee that was material to the matter giving rise to the Action and
either was committed in bad faith or was the result of active and deliberate
dishonesty; (ii) in the case of any criminal proceeding, an act or omission that
such Indemnitee had reasonable cause to believe was unlawful, or (iii) any
transaction in which such Indemnitee actually received an improper personal
benefit in money, property or services or otherwise, in violation or breach of
any provision of this Agreement or applicable law.

 

F.                                      Notwithstanding anything to the contrary
in this Agreement, in no event may an Indemnitee subject any of the Holders to
personal liability by reason of the indemnification provisions set forth in this
Agreement, and any such indemnification shall be satisfied solely out of the
assets of the Partnership.

 

G.                                    An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

H.                                   The provisions of this Section 7.7 are for
the benefit of the Indemnitees, their heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons. Any amendment, modification or repeal of this Section 7.7 or
any provision hereof shall be prospective only and shall not in any way affect
the limitations on the Partnership’s liability to any Indemnitee under this
Section 7.7 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

 

I.                                        It is the intent of the parties that
any amounts paid by the Partnership to the General Partner pursuant to this
Section 7.7 shall be treated as “guaranteed payments” within the

 

46

--------------------------------------------------------------------------------


 

meaning of Code Section 707(c) and shall not be treated as distributions for
purposes of computing the Partners’ Capital Accounts.

 

J.                                        The Partnership shall indemnify each
Limited Partner and its Affiliates, their respective directors, officers,
stockholders and any other individual acting on its or their behalf, from and
against any costs (including costs of defense) incurred by it as a result of any
litigation or other proceeding in which any Limited Partner is named as a
defendant or any claim threatened or asserted against any Limited Partner, in
either case which relates to the operations of the Partnership or any obligation
assumed by the Partnership, unless such costs are the result of intentional harm
or gross negligence on the part of, or a breach of this Agreement by, such
Limited Partner; provided, however, that no Partner shall have any personal
liability with respect to the foregoing indemnification, any such
indemnification to be satisfied solely out of the assets of the Partnership.

 

K.                                   Any obligation or liability whatsoever of
the General Partner which may arise at any time under this Agreement or any
other instrument, transaction, or undertaking contemplated hereby shall be
satisfied, if at all, out of the assets of the General Partner or the
Partnership only. No such obligation or liability shall be personally binding
upon, nor shall resort for the enforcement thereof be had to, any of the General
Partner’s managers, members, officers, employees, or agents, regardless of
whether such obligation or liability is in the nature of contract, tort or
otherwise.

 

Section 7.8                                    Liability of the General Partner.

 

A.                                    Notwithstanding anything to the contrary
set forth in this Agreement, neither the General Partner nor any of its managers
or officers shall be liable or accountable in damages or otherwise to the
Partnership, any Partners, or any Assignees for losses sustained, liabilities
incurred or benefits not derived as a result of errors in judgment or mistakes
of fact or law or of any act or omission if the General Partner or such manager
or officer acted in good faith.

 

B.                                    Subject to its obligations and duties as
General Partner set forth in the Act and this Agreement, the General Partner may
exercise any of the powers granted to it by this Agreement and perform any of
the duties imposed upon it hereunder either directly or by or through its
employees or agents. The General Partner shall not be responsible for any
misconduct or negligence on the part of any such agent appointed by it in good
faith.

 

C.                                    Any amendment, modification or repeal of
this Section 7.8 or any provision hereof shall be prospective only and shall not
in any way affect the limitations on the General Partner’s and its officers’ and
directors’ liability to the Partnership and the Limited Partners under this
Section 7.8 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

 

D.                                    Notwithstanding anything herein to the
contrary, except for liability for willful misconduct or gross negligence, or
pursuant to any express indemnities given to the Partnership by any Partner
pursuant to any other written instrument, no Partner shall have any personal

 

47

--------------------------------------------------------------------------------


 

liability whatsoever, to the Partnership or to the other Partners, or for the
debts or liabilities of the Partnership or the Partnership’s obligations
hereunder, and the full recourse of the other Partner(s) shall be limited to the
interest of that Partner in the Partnership. Without limitation of the
foregoing, and except for liability for willful misconduct or gross negligence,
or pursuant to any such express indemnity, no property or assets of any Partner,
other than its interest in the Partnership, shall be subject to levy, execution
or other enforcement procedures for the satisfaction of any judgment (or other
judicial process) in favor of any other Partner(s) and arising out of, or in
connection with, this Agreement. This Agreement is executed by the officers of
the General Partner solely as officers of the same and not in their own
individual capacities.

 

E.                                     To the extent that, under applicable law,
the General Partner has duties (including fiduciary duties) and liabilities
relating thereto to the Partnership or the Limited Partners, the General Partner
shall not be liable to the Partnership or to any other Partner for its good
faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict or modify the duties and liabilities
of the General Partner under the Act or otherwise existing under applicable law,
are agreed by the Partners to replace such other duties and liabilities of such
General Partner.

 

F.                                      Whenever in this Agreement the General
Partner is permitted or required to make a decision (i) in its “sole and
absolute discretion,” “sole discretion” or “discretion” or under a grant of
similar authority or latitude, the General Partner shall be entitled to consider
only such interests and factors as it desires, including its own interests, and
shall have no duty or obligation to give any consideration to any interest or
factors affecting the Partnership or the Partners or any of them, or (ii) in its
“good faith” or under another expressed standard, the General Partner shall act
under such express standard and shall not be subject to any other or different
standards imposed by this Agreement or any other agreement contemplated herein
or by relevant provisions of law or in equity or otherwise. If any question
should arise with respect to the operation of the Partnership, which is not
otherwise specifically provided for in this Agreement or the Act, or with
respect to the interpretation of this Agreement, the General Partner is hereby
authorized to make a final determination with respect to any such question and
to interpret this Agreement in such a manner as it shall deem, in its sole
discretion, to be fair and equitable, and its determination and interpretations
so made shall be final and binding on all parties. The General Partner’s “sole
and absolute discretion,” “sole discretion” and “discretion” under this
Agreement shall be exercised in good faith.

 

Section 7.9                                    Other Matters Concerning the
General Partner.

 

A.                                    The General Partner may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it in good faith to be genuine
and to have been signed or presented by the proper party or parties.

 

B.                                    The General Partner may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers,
architects, engineers, environmental consultants and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters that the General Partner
reasonably

 

48

--------------------------------------------------------------------------------


 

believes to be within such Person’s professional or expert competence shall be
conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.

 

C.                                    The General Partner shall have the right,
in respect of any of its powers or obligations hereunder, to act through any of
its duly authorized officers or agents and a duly appointed attorney or
attorneys-in-fact (including, without limitation, officers and directors of the
General Partner). Each such attorney shall, to the extent provided by the
General Partner in the power of attorney, have full power and authority to do
and perform all and every act and duty that is permitted or required to be done
by the General Partner hereunder.

 

D.                                    Notwithstanding any other provision of
this Agreement or any non-mandatory provision of the Act, any action of the
General Partner on behalf of the Partnership or any decision of the General
Partner to refrain from acting on behalf of the Partnership, undertaken in the
good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of GTJ REIT to continue to qualify as a REIT,
(ii) for GTJ REIT otherwise to satisfy the REIT Requirements, (iii) for GTJ REIT
to avoid incurring any taxes under Code Section 857 or Code Section 4981, or
(iv) for any Affiliate of GTJ REIT to continue to qualify as a “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)), is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

 

Section 7.10                             Title to Partnership Assets.  Title to
Partnership assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Partnership as an entity, and no
Partner, individually or collectively with other Partners or Persons, shall have
any ownership interest in such Partnership assets or any portion thereof. Title
to any or all of the Partnership assets may be held in the name of the
Partnership, the General Partner or one or more nominees, as the General Partner
may determine, including Affiliates of the General Partner; provided, that in
all cases the General Partner shall use its reasonable efforts to cause
beneficial title to such assets to be vested, directly or indirectly, in the
Partnership as soon as practicable and beneficial to the Partnership and the
General Partner; and provided, further, that the General Partner hereby declares
and warrants that (i) any Partnership assets for which legal title is held in
the name of the General Partner or any nominee or Affiliate of the General
Partner shall be held by the General Partner or such nominee or Affiliate for
the use and benefit of the Partnership in accordance with the provisions of this
Agreement and (ii) the General Partner shall use its reasonable efforts to cause
beneficial title to such assets to be vested, directly or indirectly, in the
Partnership as soon as practicable and beneficial to the Partnership and the
General Partner. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.

 

Section 7.11                             Reliance by Third Parties. 
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without the consent or approval of any other Partner,
or Person, to encumber, sell or otherwise use in any manner any and all assets
of the Partnership and to enter into any contracts on behalf of the Partnership,
and take any and all actions on behalf of the Partnership, and such Person shall
be entitled to deal with the General Partner as if it were the Partnership’s
sole party in interest, both legally and beneficially. Each Limited Partner
hereby waives any and all defenses or other remedies that may be available

 

49

--------------------------------------------------------------------------------


 

against such Person to contest, negate or disaffirm any action of the General
Partner in connection with any such dealing. In no event shall any Person
dealing with the General Partner or its representatives be obligated to
ascertain that the terms of this Agreement have been complied with or to inquire
into the necessity or expediency of any act or action of the General Partner or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (i) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (ii) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (iii) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

 

ARTICLE 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

 

Section 8.1                                    Limitation of Liability.  No
Limited Partner shall have any liability under this Agreement except as
expressly provided in this Agreement (including, without limitation,
Section 10.4 hereof) or under the Act.

 

Section 8.2                                    Management of Business.  No
Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, member, employee, partner, agent or trustee
of the General Partner, the Partnership or any of their Affiliates, in their
capacity as such) shall take part in, or have any liability in respect of, the
operations, management or control (within the meaning of the Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership. The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, member, employee, partner, agent, representative, or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement.

 

Section 8.3                                    Outside Activities of Limited
Partners.  Subject to any agreements entered into pursuant to Section 7.6
hereof, Section 8 of that certain employment agreement, of even date herewith,
by and between Paul A. Cooper and GTJ REIT, Section 8 of that certain employment
agreement, of even date herewith, by and between Louis Sheinker and GTJ REIT,
and any other agreements entered into by a Limited Partner or any of its
Affiliates with the General Partner, the Partnership or a Subsidiary (including,
without limitation, any employment agreement), any Limited Partner and any
Assignee, officer, director, employee, agent, trustee, Affiliate, member or
stockholder of any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities that are in direct or
indirect competition with the Partnership or that are enhanced by the activities
of the Partnership. Neither the Partnership nor any Partner shall have any
rights by virtue of this Agreement in any business ventures of any Limited
Partner or Assignee. Subject to such agreements, none of the Limited Partners
nor any other Person shall have any rights by virtue of this Agreement or the
partnership relationship established hereby in any business ventures of any
other Person (other than the General Partner), and such Person shall

 

50

--------------------------------------------------------------------------------


 

have no obligation pursuant to this Agreement, subject to Section 7.6 hereof and
any other agreements entered into by a Limited Partner or its Affiliates with
the General Partner, the Partnership or a Subsidiary, to offer any interest in
any such business ventures to the Partnership, any Limited Partner, or any such
other Person, even if such opportunity is of a character that, if presented to
the Partnership, any Limited Partner or such other Person, could be taken by
such Person. In deciding whether to take any actions in such capacity, the
Limited Partners and their respective Affiliates shall be under no obligation to
consider the separate interests of the Partnership or Subsidiary Entities and to
the maximum extent permitted by applicable law shall have no fiduciary duties or
similar obligations to the Partnership or any other Partners, or to any
Subsidiary Entities, and shall not be liable for monetary damages for losses
sustained, liabilities incurred or benefits not derived by the other Partners in
connection with such acts except for liability for intentional harm or gross
negligence.

 

Section 8.4                                    Return of Capital.  Except
pursuant to the rights of Common Redemption set forth in Section 15.1, no
Limited Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. Except to
the extent provided in Articles 5 and 6 hereof or otherwise expressly provided
in this Agreement, no Limited Partner or Assignee shall have priority over any
other Limited Partner or Assignee either as to the return of Capital
Contributions or as to profits, losses or distributions.

 

Section 8.5                                    Rights of Limited Partners
Relating to the Partnership.

 

A.                                    In addition to other rights provided by
this Agreement or by the Act, and except as limited by Section 8.5.C hereof,
(i) the General Partner shall deliver to each Limited Partner a copy of any
information mailed to all of the common stockholders of the General Partner as
soon as practicable after such mailing and (ii) each Limited Partner shall have
the right, for a purpose reasonably related to such Limited Partner’s interest
as a limited partner in the Partnership, upon written demand with a statement of
the purpose of such demand and at the Partnership’s expense:

 

(1)                                 to obtain a copy of the most recent annual
and quarterly reports of the General Partner;

 

(2)                                 to obtain a copy of the Partnership’s
Federal, state and local income tax returns for each Partnership Year;

 

(3)                                 to obtain a current list of the name and
last known business, residence or mailing address of each Partner;

 

(4)                                 to obtain a copy of this Agreement and the
Certificate and all amendments thereto, together with executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate and all
amendments thereto have been executed; and

 

(5)                                 to obtain true and full information
regarding the amount of cash and a description and statement of any other
property or services contributed by each Partner and which each Partner has
agreed to contribute in the future, and the date on which each became a Partner.

 

51

--------------------------------------------------------------------------------


 

B.                                    The Partnership shall notify any Limited
Partner that is a Qualifying Common Party, on request, of the then current
Adjustment Factor and any change made to the Adjustment Factor shall be set
forth in the quarterly report required by Section 9.3.B hereof immediately
following the date such change becomes effective.

 

C.                                    Notwithstanding any other provision of
this Section 8.5, the General Partner may keep confidential from the Limited
Partners (or any of them), for such period of time as the General Partner
determines in its sole and absolute discretion to be reasonable, any information
that (i) the General Partner believes to be in the nature of trade secrets or
other information the disclosure of which the General Partner in good faith
believes is not in the best interests of the Partnership or the General Partner
or (ii) the Partnership or the General Partner is required by law or by
agreement to keep confidential.

 

D.                                    Upon written request by any Limited
Partner, the General Partner shall cause the ownership of Partnership Units by
such Limited Partner to be evidenced by a certificate for units substantially
the form as the General Partner may determine with respect to any class of
Partnership Units issued from time to time under this Agreement. Any officer of
the General Partner may direct a new certificate or certificates to be issued in
place of any certificate or certificates theretofore issued by the Partnership
alleged to have been lost, destroyed, stolen or mutilated, upon the making of an
affidavit of that fact by the person claiming the certificate to be lost,
destroyed, stolen or mutilated. Unless otherwise determined by an officer of the
General Partner, the owner of such lost, destroyed, stolen or mutilated
certificate or certificates, or his or her legal representative, shall be
required, as a condition precedent to the issuance of a new certificate or
certificates, to give the Partnership a bond in such sums as the General Partner
may direct as indemnity against any claim that may be made against the
Partnership.

 

Section 8.6                                    Partnership Right to Call Limited
Partner Interests.  Notwithstanding any other provision of this Agreement, on
and after the date on which the aggregate Percentage Interests of the Limited
Partners are less than one percent (1%) (treating Class B Units as converted to
Common Units), the Partnership shall have the right, but not the obligation,
from time to time and at any time to redeem any and all outstanding Limited
Partner Interests by treating any Limited Partner as a Common Tendering Party,
who has delivered a Common Unit Notice of Redemption for the amount of Common
Units to be specified by the General Partner, in its sole and absolute
discretion, by notice to such Limited Partner that the Partnership has elected
to exercise its rights under this Section 8.6. Such notice given by the General
Partner to a Limited Partner pursuant to this Section 8.6 shall be treated as if
it were a Common Unit Notice of Redemption delivered to the General Partner by
such Limited Partner. For purposes of this Section 8.6, (a) any Limited Partner
(whether or not otherwise a Qualifying Common Party or Qualifying Class B Party)
may, in the General Partner’s sole and absolute discretion, be treated as a
Qualifying Common Party that is a Common Tendering Party, and (b) the provisions
of Sections 15.1.F(2) and 15.1.F(3) hereof shall not apply, but the remainder of
Section 15.1 hereof shall apply, mutatis mutandis.

 

Section 8.7                                    Appraisal Rights.  No Limited
Partner and no Holder of a Partnership Interest shall be entitled to any
appraisal rights provided for under Section 262 of the Delaware General
Corporation Law or any successor statute in connection with a merger of the
Partnership.

 

52

--------------------------------------------------------------------------------


 

ARTICLE 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1                                    Records and Accounting.

 

A.                                    The General Partner shall keep or cause to
be kept at the principal place of business of the Partnership any records and
documents required to be maintained by the Act and other books and records
deemed by the General Partner to be appropriate with respect to the
Partnership’s business, including, without limitation, all books and records
necessary to provide to the Limited Partners any information, lists and copies
of documents required to be provided pursuant to Section 8.5.A, Section 9.3 or
Article 13 hereof. Any records maintained by or on behalf of the Partnership in
the regular course of its business may be kept on any information storage
device, provided, that the records so maintained are convertible into clearly
legible written form within a reasonable period of time.

 

B.                                    The books of the Partnership shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with generally accepted accounting principles, or on such other basis
as the General Partner determines to be necessary or appropriate. To the extent
permitted by sound accounting practices and principles, the Partnership and the
General Partner may operate with integrated or consolidated accounting records,
operations and principles.

 

Section 9.2                                    Partnership Year.  For purposes
of this Agreement, “Partnership Year” means the fiscal year of the Partnership,
which shall be the calendar year unless otherwise required by the Code.

 

Section 9.3                                    Reports.

 

A.                                    As soon as practicable, but in no event
later than one hundred five (105) days after the close of each Partnership Year,
the General Partner shall cause to be mailed to each Limited Partner of record
as of the close of the Partnership Year, financial statements of the
Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the General Partner, for such Partnership Year,
presented in accordance with generally accepted accounting principles, such
statements to be audited by a nationally recognized firm of independent public
accountants selected by the General Partner.

 

B.                                    As soon as practicable, but in no event
later than sixty (60) days after the close of each calendar quarter (except the
last calendar quarter of each year), the General Partner shall cause to be
mailed to each Limited Partner of record as of the last day of the calendar
quarter, a report containing unaudited financial statements of the Partnership
for such calendar quarter, or of the General Partner if such statements are
prepared solely on a consolidated basis with the General Partner, and such other
information as may be required by applicable law or regulation or as the General
Partner determines to be appropriate.

 

C.                                    The General Partner shall have satisfied
its obligations under Section 9.3.A and Section 9.3.B by posting or making
available the reports required by this Section 9.3 on the website maintained
from time to time by the Partnership or the General Partner, provided, that such
reports are able to be printed or downloaded from such website.

 

53

--------------------------------------------------------------------------------


 

D.            At the request of any Limited Partner, the General Partner shall
provide access to the books, records and workpapers upon which the reports
required by this Section 9.3 are based, to the extent required by the Act.

 

E.            Notwithstanding the provisions of Sections 9.1 and 9.3, the
General Partner may keep confidential from the Limited Partners any information
that the General Partner reasonably believes to be in the nature of trade
secrets or other information the disclosure of which the General Partner in good
faith believes is not in the best interests of the Partnership or which the
Partnership is required by law or by agreements with unaffiliated third parties
to keep confidential.

 

ARTICLE 10
TAX MATTERS

 

Section 10.1          Preparation of Tax Returns.  The General Partner shall
arrange for the preparation of draft Schedule K-1s with respect to Partnership
income, gains, deductions, losses and other items required of the Partnership
for Federal and state income tax purposes and shall use all reasonable efforts
to furnish, within ninety (90) days of the close of each taxable year (or within
any valid extension period), the tax information reasonably required by Limited
Partners for Federal and state income tax and any other tax reporting purposes
(including final Schedule K-1’s). The Limited Partners shall promptly provide
the General Partner with such information relating to the Contributed Properties
as is readily available to the Limited Partners, including tax basis and other
relevant information, as may be reasonably requested by the General Partner from
time to time.

 

Section 10.2          Tax Elections.  Except as otherwise provided herein, the
General Partner shall, in its sole and absolute discretion, determine whether to
make any available election pursuant to the Code, including, but not limited to,
the election under Code Section 754. The General Partner shall have the right to
seek to revoke any such election (including, without limitation, any election
under Code Section 754) upon the General Partner’s determination in its sole and
absolute discretion that such revocation is in the best interests of the
Partners.

 

Section 10.3          Tax Matters Partner.

 

A.            The General Partner shall be the “tax matters partner” of the
Partnership for Federal income tax purposes. The tax matters partner shall
receive no compensation for its services. All third-party costs and expenses
incurred by the tax matters partner in performing its duties as such (including
legal and accounting fees and expenses) shall be borne by the Partnership in
addition to any reimbursement pursuant to Section 7.4 hereof. Nothing herein
shall be construed to restrict the Partnership from engaging an accounting firm
to assist the tax matters partner in discharging its duties hereunder.

 

B.            The tax matters partner is authorized, but not required:

 

(1)           to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement

 

54

--------------------------------------------------------------------------------


 

agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner (as the case may be) or (ii) who is a “notice partner”
(as defined in Code Section 6231) or a member of a “notice group” (as defined in
Code Section 6223(b)(2));

 

(2)           in the event that a notice of a final administrative adjustment at
the Partnership level of any item required to be taken into account by a Partner
for tax purposes (a “Final Adjustment”) is mailed to the tax matters partner, to
seek judicial review of such Final Adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located;

 

(3)           to intervene in any action brought by any other Partner for
judicial review of a Final Adjustment;

 

(4)           to file a request for an administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(5)           to enter into an agreement with the IRS to extend the period for
assessing any tax that is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and

 

(6)           to take any other action on behalf of the Partners or any of them
in connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 hereof shall be fully applicable to the tax matters partner in
its capacity as such.

 

Section 10.4          Withholding.  Each Limited Partner hereby authorizes the
Partnership to withhold from or pay on behalf of or with respect to such Limited
Partner any amount of Federal, state, local or foreign taxes that the General
Partner determines the Partnership is required to withhold or pay with respect
to any amount distributable or allocable to such Limited Partner pursuant to
this Agreement, including, without limitation, any taxes required to be withheld
or paid by the Partnership pursuant to Code Section 1441, Code Section 1442,
Code Section 1445 or Code Section 1446. Any amount withheld with respect to a
Limited Partner pursuant to this Section 10.4 shall be treated as paid or
distributed, as applicable, to such Limited Partner for all purposes under this
Agreement. Any amount paid on behalf of or with respect to a Limited Partner, in
excess of any such withheld amount, shall constitute a loan by the Partnership
to such Limited Partner, which loan shall be repaid by such Limited Partner
within thirty (30) days after

 

55

--------------------------------------------------------------------------------


 

the affected Limited Partner receives written notice from the General Partner
that such payment must be made; provided, that the Limited Partner shall not be
required to repay such deemed loan if either (i) the Partnership withholds such
payment from a distribution that would otherwise be made to the Limited Partner
or (ii) the General Partner determines, in its sole and absolute discretion,
that such payment may be satisfied out of the Available Cash of the Partnership
that would, but for such payment, be distributed to the Limited Partner. Any
amounts payable by a Limited Partner hereunder shall bear interest at the base
rate on corporate loans at large United States money center commercial banks, as
published from time to time in the Wall Street Journal (but not higher than the
maximum lawful rate) from the date such amount is due (i.e., thirty (30) days
after the Limited Partner receives written notice of such amount) until such
amount is paid in full.

 

Section 10.5          Organizational Expenses.  The General Partner may cause
the Partnership to deduct expenses, if any, incurred by it in organizing the
Partnership ratably over a 180-month period as provided in Section 709 of the
Code.

 

ARTICLE 11
PARTNER TRANSFERS AND WITHDRAWALS

 

Section 11.1          Transfer.

 

A.            No part of the interest of a Partner shall be subject to the
claims of any creditor, to any spouse for alimony or support, or to legal
process, and may not be voluntarily or involuntarily alienated or encumbered
except as may be specifically provided for in this Agreement.

 

B.            No Partnership Interest shall be Transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article 11.
Any Transfer or purported Transfer of a Partnership Interest not made in
accordance with this Article 11 shall be null and void ab initio.

 

C.            No Transfer of any Partnership Interest may be made to a lender to
the Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the consent of the General
Partner in its sole and absolute discretion; provided, however, that as a
condition to such consent, the lender may be required to enter into an
arrangement with the Partnership and the General Partner to redeem or exchange
for the Common Unit REIT Shares Amount or Class B Unit REIT Shares Amount, as
applicable, any Partnership Units in which a security interest is held by such
lender simultaneously with the time at which such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code (provided, that for purpose of calculating the
Common Unit REIT Shares Amount or Class B Unit REIT Shares Amount, as
applicable, in this Section 11.1.C, “Tendered Common Units” or “Tendered Class B
Units,” as applicable, shall mean all such Partnership Units in which a security
interest is held by such lender).

 

56

--------------------------------------------------------------------------------


 

Section 11.2          Transfer of General Partner’s Partnership Interest.

 

A.            Except as provided in this Section 11.2 and subject to the rights
of any Holder of any Partnership Interest set forth in a Partnership Unit
Designation, the General Partner shall not voluntarily withdraw from the
Partnership and shall not Transfer all or any portion of its interest in the
Partnership (whether by sale, disposition, statutory merger or consolidation,
liquidation or otherwise) without the Consent of the Common Limited Partners,
which may be given or withheld by each such Common Limited Partner in its sole
and absolute discretion. It is a condition to any Transfer of a Partnership
Interest of a General Partner otherwise permitted hereunder (including any
Transfer permitted pursuant to Section 11.2.B) that: (i) the transferee is
admitted as a General Partner pursuant to Section 12.1 hereof; (ii) the
transferee assumes, by operation of law or express agreement, all of the
obligations of the transferor General Partner under this Agreement with respect
to such Transferred Partnership Interest; and (iii) the transferee has executed
such instruments as may be necessary to effectuate such admission and to confirm
the agreement of such transferee to be bound by all the terms and provisions of
this Agreement with respect to the Partnership Interest so acquired and the
admission of such transferee as a General Partner.

 

B.            Certain Transactions of GTJ REIT. Subject to the rights of any
Holder of any Partnership Interest set forth in a Partnership Unit Designation,
GTJ REIT may not (a) merge, consolidate or otherwise combine its assets with
another entity, (b) sell all or substantially all of its assets not in the
ordinary course of GTJ REIT’s business, (c) reclassify, recapitalize or change
any outstanding shares of GTJ REIT’s stock or other outstanding equity
interests, other than in connection with a stock split, reverse stock split,
stock dividend, change in par value, increase in authorized shares, designation
or issuance of new classes of equity securities (each, a “Termination Event”)
unless the Termination Event has been approved by the Consent of the Partners
and, in connection with such Termination Event, all of the Common Limited
Partners and Class B Limited Partners will receive, or will have the right to
elect to receive, for each Partnership Unit an amount of cash, securities or
other property equal to the product of the Adjustment Factor and the greatest
amount of cash, securities or other property paid to a holder of one REIT Share
in consideration of one REIT Share pursuant to the terms of such Termination
Event; provided, that if, in connection with such Termination Event, a purchase,
tender or exchange offer shall have been made to and accepted by the holders of
the outstanding REIT Shares, each holder of Partnership Units shall receive, or
shall have the right to elect to receive, the greatest amount of cash,
securities or other property which such holder of Partnership Units would have
received had it exercised its right to redemption pursuant to Articles 15 or 16
hereof, as the case may be, and received REIT Shares in exchange for its
Partnership Units immediately prior to the expiration of such purchase, tender
or exchange offer and had thereupon accepted such purchase, tender or exchange
offer and then such Termination Event shall have been consummated.

 

C.            In connection with any transaction permitted by Section 11.2.B
hereof, the relative fair market values shall be reasonably determined by the
General Partner as of the time of such transaction and, to the extent
applicable, shall be no less favorable to the Limited Partners than the relative
values reflected in the terms of such transaction.

 

57

--------------------------------------------------------------------------------


 

Section 11.3          Limited Partners’ Rights to Transfer.

 

A.            General. A Subject to any limitations set forth in any Loan
Document, Limited Partner may, at any time, without the consent of the General
Partner, (i) Transfer all or part of its Partnership Interest to any Family
Member, any Charity, any Controlled Entity or any Affiliate, or, in the case of
an Original Limited Partner, to such Original Limited Partner’s shareholders,
members, partners or beneficiaries, as the case may be, or (ii) pledge (a
“Pledge”) all or any portion of its Partnership Interest to a lending
institution that is not an Affiliate of such Limited Partner as collateral or
security for any Debt, and, except as provided in Section 11.1.C, Transfer such
pledged Partnership Interest to such lending institution in connection with the
exercise of remedies under such loan or extension of credit (any Transfer or
Pledge permitted by this clause (A) is hereinafter referred to as a “Permitted
Transfer”). Each Limited Partner, and each transferee of Partnership Units or
Assignee pursuant to a Permitted Transfer, shall have the right to Transfer all
or any portion of its Partnership Interest to any Person without the consent of
the General Partner, subject to the provisions of Sections 11.1.C and 11.4
hereof and to satisfaction of each of the following conditions (in addition to
the right of such Limited Partner or permitted transferee thereof to continue to
make Permitted Transfers without the need to satisfy clauses (i) through
(v) below):

 

(i)            General Partner Right of First Offer. The transferring Partner
(or the Partner’s estate in the event of the Partner’s death) shall give written
notice of the proposed Transfer to the General Partner, which notice shall state
the amount and type of consideration proposed to be received for the Transferred
Partnership Units. Other than in connection with a Transfer pursuant to
Section 11.3 (A) (i) above, the General Partner shall have ten (10) Business
Days upon which to give the Transferring Partner notice of its election to
acquire the Partnership Units on the terms set forth in such notice. If it so
elects, it shall purchase the Partnership Units on such terms within ten
(10) Business Days after giving notice of such election; provided, however, that
such closing may be deferred for up to forty-five (45) days to the extent
necessary to effect compliance with the Hart-Scott-Rodino Antitrust Act, if
applicable, and any other applicable requirements of law. If it does not so
elect, the Transferring Partner may Transfer such Partnership Units to a third
party, on terms no less favorable to the transferee than the proposed terms,
subject to the other conditions of this Section 11.3.

 

(ii)           Qualified Transferee. Any Transfer of a Partnership Interest
shall be made only to a Qualified Transferee.

 

(iii)          Opinion of Counsel. The Transferor shall deliver or cause to be
delivered to the General Partner an opinion of counsel reasonably satisfactory
to it to the effect that the proposed Transfer may be effected without
registration under the Securities Act and will not otherwise violate the
registration provisions of the Securities Act and the regulations promulgated
thereunder or violate any state securities laws or regulations applicable to the
Partnership or the Partnership Interests Transferred; provided, however, that
the General Partner may, in its sole discretion, waive this condition upon the
request of the Transferor. If, in the opinion of such counsel, such Transfer
would require the filing of a registration statement under the Securities Act or
would otherwise violate any Federal or state securities laws or regulations
applicable to the Partnership or the Partnership Units, the General Partner may
prohibit any Transfer otherwise permitted under this Section 11.3 by a Limited
Partner of Partnership Interests.

 

58

--------------------------------------------------------------------------------


 

(iv)          Intentionally Omitted

 

(v)           Exception for Permitted Transfers. The conditions of Sections
11.3.A (i) through 11.3.A (iv) hereof shall not apply in the case of a Permitted
Transfer. It is a condition to any Transfer otherwise permitted hereunder that
the transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such Transferred Partnership Interest, and no such Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the approval of the General Partner, in its sole and
absolute discretion. Notwithstanding the foregoing, any transferee of any
Transferred Partnership Interest shall be subject to any and all restrictions on
ownership or transfer of stock of the General Partner contained in the Charter
that may limit or restrict such transferee’s ability to exercise its redemption
rights, including, without limitation, the Ownership Limit. Any transferee,
whether or not admitted as a Substituted Limited Partner, shall take subject to
the obligations of the transferor hereunder. Unless admitted as a Substituted
Limited Partner, no transferee, whether by a voluntary Transfer, by operation of
law or otherwise, shall have any rights hereunder, other than the rights of an
Assignee as provided in Section 11.5 hereof.

 

B.            Incapacity. If a Limited Partner is subject to Incapacity, the
executor, administrator, trustee, committee, guardian, conservator or receiver
of such Limited Partner’s estate shall have all the rights of a Limited Partner,
but not more rights than those enjoyed by other Limited Partners, for the
purpose of settling or managing the estate, and such power as the Incapacitated
Limited Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

 

C.            Adverse Tax Consequences. Notwithstanding anything to the contrary
in this Agreement, the General Partner shall have the authority (but shall not
be required) to take any steps it determines are necessary or appropriate in its
sole and absolute discretion to prevent the Partnership from being taxable as a
corporation for Federal income tax purposes. In furtherance of the foregoing,
except with the consent of the General Partner, which may be given or withheld
in its sole and absolute discretion, no Transfer by a Limited Partner of its
Partnership Interests (including any redemption, any other acquisition of
Partnership Units by the General Partner or any acquisition of Partnership Units
by the Partnership) may be made to or by any Person if such Transfer could
(i) result in the Partnership being treated as an association taxable as a
corporation; (ii) result in a termination of the Partnership under Code
Section 708; (iii) be treated as effectuated through an “established securities
market” or a “secondary market (or the substantial equivalent thereof)” within
the meaning of Code Section 7704 and the Regulations promulgated thereunder, or
(iv) result in the Partnership being unable to qualify for one or more of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”).

 

59

--------------------------------------------------------------------------------


 

D.            Restrictions Not Applicable to Redemptions or Conversions. The
provisions of this Section 11.3 (other than Section 11.3.C) shall not apply to
the redemption of Common Units pursuant to Section 15.1, the redemption or
conversion of Class B Units pursuant to Section 16.5 or 16.6 or the redemption
or conversion of any other Partnership Units pursuant to the terms of any
Partnership Unit Designation.

 

Section 11.4          Admission of Substituted Limited Partners.

 

A.            No Limited Partner shall have the right to substitute a transferee
(including any transferees pursuant to Transfers permitted by Section 11.3
hereof) as a Limited Partner in its place. A transferee of the Partnership
Interest of a Limited Partner may be admitted as a Substituted Limited Partner
only with the consent of the General Partner, which consent may be given or
withheld by the General Partner in its sole and absolute discretion. The failure
or refusal by the General Partner to permit a transferee of any such interests
to become a Substituted Limited Partner shall not give rise to any cause of
action against the Partnership or the General Partner. Subject to the foregoing,
an Assignee shall not be admitted as a Substituted Limited Partner until and
unless it furnishes to the General Partner (i) evidence of acceptance, in form
and substance satisfactory to the General Partner, of all the terms, conditions
and applicable obligations of this Agreement, (ii) a counterpart signature
page to this Agreement executed by such Assignee and (iii) such other documents
and instruments as may be required or advisable, in the sole and absolute
discretion of the General Partner, to effect such Assignee’s admission as a
Substituted Limited Partner.

 

B.            Concurrently with, and as evidence of, the admission of a
Substituted Limited Partner, the General Partner shall amend Exhibit A and the
books and records of the Partnership to reflect the name, address and number and
class and/or series of Partnership Units of such Substituted Limited Partner and
to eliminate or adjust, if necessary, the name, address and number of
Partnership Units of the predecessor of such Substituted Limited Partner.

 

C.            A transferee who has been admitted as a Substituted Common Limited
Partner in accordance with this Article 11 shall have all the rights and powers
and be subject to all the restrictions and liabilities of a Common Limited
Partner under this Agreement.

 

D.            A transferee who has been admitted as a Substituted Class A
Limited Partner in accordance with this Article 11 shall have all the rights and
powers and be subject to all the restrictions and liabilities of a Class A
Limited Partner under this Agreement.

 

E.            A transferee who has been admitted as a Substituted Class B
Limited Partner in accordance with this Article 11 shall have all the rights and
powers and be subject to all the restrictions and liabilities of a Class B
Limited Partner under this Agreement.

 

Section 11.5          Assignees.  If the General Partner, in its sole and
absolute discretion, does not consent to the admission of any permitted
transferee under Section 11.3 hereof as a Substituted Limited Partner, as
described in Section 11.4 hereof, or in the event that any Interest is deemed to
be Transferred notwithstanding the restrictions set forth in this Article 11,
such transferee shall be considered an Assignee for purposes of this Agreement.
An Assignee shall be entitled to all the rights of an assignee of a limited
partnership interest under the Act, including

 

60

--------------------------------------------------------------------------------


 

the right to receive distributions from the Partnership and the share of Net
Income, Net Losses and other items of income, gain, loss, deduction and credit
of the Partnership attributable to the Partnership Units assigned to such
transferee and the rights to Transfer the Partnership Units provided in this
Article 11, but shall not be deemed to be a holder of Partnership Units for any
other purpose under this Agreement (other than as expressly provided in
Section 15.1, Section 16.5 and Section 16.6 hereof), and shall not be entitled
to effect a Consent or vote with respect to such Partnership Units on any matter
presented to the Limited Partners for approval (such right to Consent or vote,
to the extent provided in this Agreement or under the Act, fully remaining with
the transferor Limited Partner). In the event that any such transferee desires
to make a further Transfer of any such Partnership Units, such Transfer shall be
subject to all the provisions of this Article 11 to the same extent and in the
same manner as any Limited Partner desiring to make a Transfer of Partnership
Units.

 

Section 11.6          General Provisions.

 

A.            No Limited Partner may withdraw from the Partnership other than as
a result of (i) a permitted Transfer of all of such Limited Partner’s
Partnership Units in accordance with this Article 11, with respect to which the
transferee becomes a Substituted Limited Partner, or (ii) pursuant to a
redemption (or acquisition by the General Partner) of all of its Partnership
Units pursuant to a redemption under Section 15.1 hereof and/or pursuant to any
Partnership Unit Designation.

 

B.            Any Limited Partner who shall Transfer all of its Partnership
Units in a Transfer (i) permitted pursuant to this Article 11 where such
transferee was admitted as a Substituted Limited Partner, (ii) pursuant to the
exercise of its rights to effect a redemption of all of its Partnership Units
pursuant to Sections 15.1 or 16.5 hereof and/or pursuant to any Partnership Unit
Designation or (iii) to the General Partner, whether or not pursuant to
Section 15.1.B hereof, shall cease to be a Limited Partner.

 

C.            If any Partnership Unit is Transferred in compliance with the
provisions of this Article 11, or is redeemed by the Partnership, or acquired by
the General Partner pursuant to Section 15.1, on any day other than the first
day of a Partnership Year, then Net Income, Net Losses, each item thereof and
all other items of income, gain, loss, deduction and credit attributable to such
Partnership Unit for such Partnership Year shall be allocated to the transferor
Partner, or the Common Tendering Party and, in the case of a Transfer other than
a redemption, to the transferee Partner, by taking into account their varying
interests during the Partnership Year in accordance with Code Section 706(d),
using the “interim closing of the books” method or another permissible method
selected by the General Partner. Solely for purposes of making such allocations,
unless the General Partner decides to use another method permitted under the
Code, each of such items for the calendar month in which a Transfer occurs shall
be allocated to the transferee Partner and none of such items for the calendar
month in which a Transfer or a redemption occurs shall be allocated to the
transferor Partner, or the Common Tendering Party, if such Transfer occurs on or
before the fifteenth (15th) day of the month, otherwise such items shall be
allocated to the transferor. All distributions of Available Cash attributable to
such Partnership Unit with respect to which the Partnership Record Date is
before the date of such Transfer, assignment or redemption shall be made to the
transferor Partner or the Common Tendering Party and, in the case of a Transfer
other than a redemption, all distributions of

 

61

--------------------------------------------------------------------------------


 

Available Cash thereafter attributable to such Partnership Unit shall be made to
the transferee Partner.

 

D.            Notwithstanding anything to the contrary in this Agreement and in
addition to any other restrictions on Transfer herein contained, in no event may
any Transfer of a Partnership Interest by any Partner (including any redemption,
any acquisition of Partnership Units by the General Partner or any other
acquisition of Partnership Units by the Partnership) be made: (i) to any person
or entity who lacks the legal right, power or capacity to own a Partnership
Interest; (ii) in violation of applicable law; (iii) except with the consent of
the General Partner, which may be given or withheld in its sole and absolute
discretion, of any component portion of a Partnership Interest, such as the
Capital Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) in the event that such Transfer could
cause either GTJ REIT or any GTJ REIT Affiliate to cease to comply with the REIT
Requirements or to cease to qualify as a “qualified REIT subsidiary” (within the
meaning of Code Section 856(i)(2)); (v) except with the consent of the General
Partner, which may be given or withheld in its sole and absolute discretion, if
such Transfer could, based on the advice of counsel to the Partnership or the
General Partner, cause a termination of the Partnership for Federal or state
income tax purposes (except as a result of the redemption (or acquisition by the
General Partner) of all Partnership Units held by all Limited Partners); (vi) if
such Transfer could, based on the advice of legal counsel to the Partnership,
cause the Partnership to cease to be classified as a partnership for Federal
income tax purposes (except as a result of the redemption (or acquisition by the
General Partner) of all Partnership Units held by all Limited Partners);
(vii) if such Transfer would cause the Partnership to become, with respect to
any employee benefit plan subject to Title I of ERISA, a “party-in-interest” (as
defined in ERISA Section 3(14)) or a “disqualified person” (as defined in Code
Section 4975(c)); (viii) if such Transfer could, based on the advice of counsel
to the Partnership or the General Partner, cause any portion of the assets of
the Partnership to constitute assets of any employee benefit plan pursuant to
Department of Labor Regulations Section 2510.3-101; (ix) if such Transfer
requires the registration of such Partnership Interest pursuant to any
applicable Federal or state securities laws; (x) except with the consent of the
General Partner, which may be given or withheld in its sole and absolute
discretion, if such Transfer (1) could be treated as effectuated through an
“established securities market” or a “secondary market” (or the substantial
equivalent thereof) within the meaning of Section 7704 of the Code and the
Regulations promulgated thereunder, (2) could cause the Partnership to become a
“publicly traded partnership,” as such term is defined in Sections 469(k)(2) or
7704(b) of the Code, (3) could be in violation of Section 3.4.C(iii), or
(4) could cause the Partnership to fail one or more of the Safe Harbors; (xi) if
such Transfer causes the Partnership (as opposed to the General Partner) to
become a reporting company under the Exchange Act; or (xii) if such Transfer
subjects the Partnership to regulation under the Investment Company Act of 1940,
the Investment Advisors Act of 1940 or ERISA, each as amended.

 

E.            Transfers pursuant to this Article 11 may only be made on the
first day of a fiscal quarter of the Partnership, unless the General Partner
otherwise agrees.

 

62

--------------------------------------------------------------------------------


 

ARTICLE 12
ADMISSION OF PARTNERS

 

Section 12.1          Admission of Successor General Partner.  A successor to
all of the General Partner’s General Partner Interest pursuant to Section 11.2
hereof who is proposed to be admitted as a successor General Partner shall be
admitted to the Partnership as the General Partner, effective immediately upon
such Transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. Upon any
such Transfer, the transferee shall become the successor General Partner for all
purposes herein, and shall be vested with the powers and rights of the
transferor General Partner, and shall be liable for all obligations and
responsible for all duties of the General Partner. Upon any such Transfer and
the admission of any such transferee as a successor General Partner, the
transferor shall be relieved of its obligations under this Agreement and shall
cease to be a general partner of the Partnership without the separate Consent of
the Common Limited Partners or the consent or approval of any other Partners.
Concurrently with, and as evidence of, the admission of such a successor General
Partner, the General Partner shall amend Exhibit A and the books and records of
the Partnership to reflect the name, address and number and class and/or series
of Partnership Units of such successor General Partner.

 

Section 12.2          Admission of Additional Limited Partners.

 

A.            After the admission to the Partnership of the Original Limited
Partners, a Person (other than an existing Partner) who makes a Capital
Contribution to the Partnership in exchange for Partnership Units and in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance, in form and substance satisfactory to the General
Partner, of all of the terms and conditions of this Agreement, including,
without limitation, the power of attorney granted in Section 2.4 hereof, (ii) a
counterpart signature page to this Agreement executed by such Person and
(iii) such other documents or instruments as may be required in the sole and
absolute discretion of the General Partner in order to effect such Person’s
admission as an Additional Limited Partner. Concurrently with, and as evidence
of, the admission of an Additional Limited Partner, the General Partner shall
amend Exhibit A and the books and records of the Partnership to reflect the
name, address and number and class and/or series of Partnership Units of such
Additional Limited Partner.

 

B.            Notwithstanding anything to the contrary in this Section 12.2, no
Person shall be admitted as an Additional Limited Partner without the consent of
the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion. The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the consent of the General Partner to such admission and the
satisfaction of all the conditions set forth in Section 12.2.A.

 

63

--------------------------------------------------------------------------------


 

C.            If any Additional Limited Partner is admitted to the Partnership
on any day other than the first day of a Partnership Year, then Net Income, Net
Losses, each item thereof and all other items of income, gain, loss, deduction
and credit allocable among Holders for such Partnership Year shall be allocated
among such Additional Limited Partner and all other Holders by taking into
account their varying interests during the Partnership Year in accordance with
Code Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner. Solely for purposes of
making such allocations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among all
the Holders including such Additional Limited Partner, in accordance with the
principles described in Section 11.6.C hereof. All distributions of Available
Cash with respect to which the Partnership Record Date is before the date of
such admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner, and all distributions of Available Cash thereafter
shall be made to all the Partners and Assignees including such Additional
Limited Partner.

 

D.            [Intentionally omitted.]

 

Section 12.3          Amendment of Agreement and Certificate of Limited
Partnership.  For the admission to the Partnership of any Partner, the General
Partner shall take all steps necessary and appropriate under the Act to amend
the records of the Partnership and, if necessary, to prepare as soon as
practical an amendment of this Agreement (including an amendment of Exhibit A)
and, if required by law, shall prepare and file an amendment to the Certificate
and may for this purpose exercise the power of attorney granted pursuant to
Section 2.4 hereof.

 

Section 12.4          Limit on Number of Partners.  Unless otherwise permitted
by the General Partner in its sole and absolute discretion, no Person shall be
admitted to the Partnership as an Additional Limited Partner if the effect of
such admission would be to cause the Partnership to have a number of Partners
that would cause the Partnership to become a reporting company under the
Exchange Act.

 

Section 12.5          Admission.  A Person shall be admitted to the Partnership
as a limited partner of the Partnership or a general partner of the Partnership
only upon strict compliance, and not upon substantial compliance, with the
requirements set forth in this Agreement for admission to the Partnership as a
Limited Partner or a General Partner.

 

ARTICLE 13
DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.1          Dissolution.  The Partnership shall not be dissolved by
the admission of Substituted Limited Partners or Additional Limited Partners, or
by the admission of a successor General Partner in accordance with the terms of
this Agreement. Upon the withdrawal of the General Partner, any successor
General Partner shall continue the business of the Partnership without
dissolution. However, the Partnership shall dissolve, and its affairs shall be
wound up, upon the first to occur of any of the following (each a “Liquidating
Event”):

 

A.            an event of withdrawal as defined in Section 17-402(a)(2)—(12) of
the Act (including, without limitation, bankruptcy), or the withdrawal in
violation of this Agreement, of

 

64

--------------------------------------------------------------------------------


 

the last remaining General Partner unless, within ninety (90) days after the
withdrawal, a Majority in Interest of the Limited Partners remaining agree in
writing, in their sole and absolute discretion, to continue the business of the
Partnership and to the appointment, effective as of the date of withdrawal, of a
successor General Partner;

 

B.            an election to dissolve the Partnership made by the General
Partner in its sole and absolute discretion, with or without the Consent of the
Partners;

 

C.            entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;

 

D.            any sale or other disposition of all or substantially all of the
assets of the Partnership not in the ordinary course of the Partnership’s
business or a related series of transactions that, taken together, result in the
sale or other disposition of all or substantially all of the assets of the
Partnership not in the ordinary course of the Partnership’s business; or

 

E.            the redemption or other acquisition by the Partnership or the
General Partner of all Partnership Units other than Partnership Units held by
the General Partner.

 

Section 13.2          Winding Up.

 

A.            Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and the
Holders. After the occurrence of a Liquidating Event, no Holder shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs. The General Partner (or,
in the event that there is no remaining General Partner or the General Partner
has dissolved, become bankrupt within the meaning of the Act or ceased to
operate, any Person elected by a Majority in Interest of the Limited Partners
(the General Partner or such other Person being referred to herein as the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:

 

(1)           First, to the satisfaction of all of the Partnership’s debts and
liabilities to creditors other than the Holders (whether by payment or the
making of reasonable provision for payment thereof);

 

(2)           Second, to the satisfaction of all of the Partnership’s debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.4 hereof;

 

(3)           Third, to the satisfaction of all of the Partnership’s debts and
liabilities to the other Holders (whether by payment or the making of reasonable
provision for payment thereof); and

 

65

--------------------------------------------------------------------------------


 

(4)           Fourth, to the Partners in accordance with their positive Capital
Account balances, determined after taking into account all Capital Account
adjustments for all prior periods and the Partnership taxable year during which
the liquidation occurs (other than those made as a result of the liquidating
distribution set forth in this Section 13.2.A(4)).

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13, other than reimbursement of its
expenses as set forth in Section 7.4.

 

B.            Notwithstanding the provisions of Section 13.2.A hereof that
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership, the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Holders, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Holders as creditors) and/or
distribute to the Holders, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Holders, and shall be subject to such conditions relating to the disposition and
management of such properties as the Liquidator deems reasonable and equitable
and to any agreements governing the operation of such properties at such time.
The Liquidator shall determine the fair market value of any property distributed
in kind using such reasonable method of valuation as it may adopt.

 

C.            If any Holder has a deficit balance in its Capital Account (after
giving effect to all contributions, distributions and allocations for all
taxable years, including the year during which such liquidation occurs), except
as otherwise agreed to by such Holder, such Holder shall have no obligation to
make any contribution to the capital of the Partnership with respect to such
deficit, and such deficit shall not be considered a debt owed to the Partnership
or to any other Person for any purpose whatsoever.

 

D.            In the sole and absolute discretion of the General Partner or the
Liquidator, a pro rata portion of the distributions that would otherwise be made
to the Holders pursuant to this Article 13 may be:

 

(1)           distributed to a trust established for the benefit of the General
Partner and the Holders for the purpose of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership and/or Partnership
activities. The assets of any such trust shall be distributed to the Holders,
from time to time, in the reasonable discretion of the General Partner, in the
same proportions and amounts as would otherwise have been distributed to the
Holders pursuant to this Agreement; or

 

(2)           withheld or escrowed to provide a reasonable reserve for
Partnership liabilities (contingent or otherwise) and to reflect the unrealized
portion of any installment obligations owed to the Partnership, provided that
such withheld or escrowed amounts shall be distributed to

 

66

--------------------------------------------------------------------------------


 

the Holders in the manner and order of priority set forth in Section 13.2.A
hereof as soon as practicable.

 

E.            In the event of the liquidation of the Partnership in accordance
with the terms of this Agreement, the Liquidator may sell Partnership property.
The liquidation of the Partnership shall not be deemed finally terminated until
the Partnership shall have received cash payments in full with respect to
obligations such as notes, purchase money mortgages, installment sale contracts
or other similar receivables received by the Partnership in connection with the
sale of Partnership assets and all obligations of the Partnership have been
satisfied or assumed by the General Partner. The Liquidator shall continue to
act to enforce all of the rights of the Partnership pursuant to any such
obligations until paid in full or otherwise discharged or settled.

 

Section 13.3          Deemed Contribution and Distribution.  Notwithstanding any
other provision of this Article 13, in the event that the Partnership is
liquidated within the meaning of Regulation Section 1.704-1(b)(2)(ii)(g), but no
Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for Federal income tax
purposes the Partnership shall be deemed to have contributed all of its assets
and liabilities to a new partnership in exchange for an interest in the new
partnership; and immediately thereafter, distributed Partnership Units to the
Partners in the new partnership in accordance with their respective Capital
Accounts in liquidation of the Partnership, and the new partnership is deemed to
continue the business of the Partnership. Nothing in this Section 13.3 shall be
deemed to have constituted a Transfer to an Assignee as a Substituted Limited
Partner without compliance with the provisions of Section 11.4 or Section 13.3
hereof.

 

Section 13.4          Rights of Holders.  Except as otherwise provided in this
Agreement (including Section 16.4 below) and subject to the rights of any Holder
of any Partnership Interest set forth in a Partnership Unit Designation,
(a) each Holder shall look solely to the assets of the Partnership for the
return of its Capital Contribution, (b) no Holder shall have the right or power
to demand or receive property other than cash from the Partnership and (c) no
Holder shall have priority over any other Holder as to the return of its Capital
Contributions, distributions or allocations.

 

Section 13.5          Notice of Dissolution.  In the event that a Liquidating
Event occurs or an event occurs that would, but for an election or objection by
one or more Partners pursuant to Section 13.1 hereof, result in a dissolution of
the Partnership, the General Partner shall, within thirty (30) days thereafter,
provide written notice thereof to each Holder and, in the General Partner’s sole
and absolute discretion or as required by the Act, to all other parties with
whom the Partnership regularly conducts business (as determined in the sole and
absolute discretion of the General Partner), and the General Partner may, or, if
required by the Act, shall, publish notice thereof in a newspaper of general
circulation in each place in which the Partnership regularly conducts business
(as determined in the sole and absolute discretion of the General Partner).

 

Section 13.6          Cancellation of Certificate of Limited Partnership.  Upon
the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2 hereof, the Partnership shall be terminated, a
certificate of cancellation shall be filed with the SSD, all

 

67

--------------------------------------------------------------------------------


 

qualifications of the Partnership as a foreign limited partnership or
association in jurisdictions other than the State of Delaware shall be
cancelled, and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

Section 13.7          Reasonable Time for Winding-Up.  A reasonable time shall
be allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.2 hereof,
in order to minimize any losses otherwise attendant upon such winding-up, and
the provisions of this Agreement shall remain in effect between and among the
Partners during the period of liquidation.

 

ARTICLE 14
PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS; AMENDMENTS; MEETINGS

 

Section 14.1          Procedures for Actions and Consents of Partners.  The
actions requiring consent or approval of Partners pursuant to this Agreement,
including Sections 7.3, or otherwise pursuant to applicable law, are subject to
the procedures set forth in this Article 14.

 

Section 14.2          Amendments.  Amendments to this Agreement may be proposed
by the General Partner or by Limited Partners holding thirty percent (30%) or
more of the Partnership Interests held by Limited Partners and, except as set
forth in Section 7.3.C and subject to Sections 7.3.D, shall be approved by the
Consent of the Majority in Interest of the Limited Partners. Following such
proposal, the General Partner shall submit to the Limited Partners holding
Partnership Interests entitled to vote thereon any proposed amendment that,
pursuant to the terms of this Agreement, requires the consent, approval or vote
of such Limited Partners. The General Partner shall seek the written consent,
approval or vote of the Limited Partners on any such proposed amendment or shall
call a meeting to vote thereon and to transact any other business that the
General Partner may deem appropriate. For purposes of obtaining a written
Consent, the General Partner may require a response within a reasonable
specified time, but not less than fifteen (15) days, and failure to respond in
such time period shall constitute a Consent that is consistent with the General
Partner’s recommendation (if the General Partner shall have made a
recommendation) with respect to the proposal; provided, however, that an action
shall become effective at such time as requisite Consents are received even if
prior to such specified time.

 

Section 14.3          Meetings of the Partners.

 

A.            Meetings of the Partners may be called by the General Partner at
any time in its own discretion, and shall be called by the General Partner upon
its receipt of a written request by Limited Partners holding thirty percent
(30%) or more of the Partnership Interests held by Limited Partners. The call
shall state the nature of the business to be transacted. Notice of any such
meeting shall be given to all Partners entitled to act at the meeting not less
than seven (7) days nor more than sixty (60) days prior to the date of such
meeting. Partners may vote in person or by proxy at such meeting. Whenever the
vote, consent or approval of Partners is permitted or required under this
Agreement, such vote, consent or approval may be given at a meeting of Partners
or may be given in accordance with the procedure prescribed in Section 14.3.B
hereof.

 

68

--------------------------------------------------------------------------------


 

B.            Any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting with the written Consent of the
Partners, or such other applicable percentage or Consent as is expressly
required by this Agreement for action on the matter in question, entitled to act
on such matter at such a meeting. Such consent may be in one instrument or in
several instruments, and shall have the same force and effect as a vote of the
applicable percentage of Partners entitled to act at the meeting. Such consent
shall be filed with the General Partner. An action so taken shall be deemed to
have been taken at a meeting held on the effective date so certified.

 

C.            Each Partner entitled to act at the meeting may authorize any
Person or Persons to act for it by proxy on all matters in which a Partner is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting. Each proxy must be signed by the Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy (or there is
receipt of a proxy authorizing a later date). Every proxy shall be revocable at
the pleasure of the Partner executing it, such revocation to be effective upon
the Partnership’s receipt of written notice of such revocation from the Partner
executing such proxy, unless such proxy states that it is irrevocable and is
coupled with an interest.

 

D.            The General Partner may fix, in advance, a record date for
determining the Partners entitled to vote at any meeting of the Partners or
consent to any matter. Such date shall not be before the close of business on
the day the record date is fixed and shall be not more than ninety days nor less
than five days before the date on which such meeting is to be held or consent to
be given. If no record date is fixed, the record date for the determination of
Partners entitled to notice of or to vote at a meeting of the Partners shall be
at the close of business on the day on which the notice of the meeting is sent,
and the record date for any action taken by the Partners without a meeting shall
be the effective date of such Partner action. When a determination of the
Partners entitled to vote at any meeting of the Partners has been made as
provided in this section, such determination shall apply to any adjournment
thereof.

 

E.            Each meeting of Partners shall be conducted by the General Partner
or such other Person as the General Partner may appoint pursuant to such
rules for the conduct of the meeting as the General Partner or such other Person
deems appropriate in its sole and absolute discretion. Without limitation,
meetings of Partners may be conducted in the same manner as meetings of the
General Partner’s stockholders and may be held at the same time as, and as part
of, the meetings of the General Partner’s stockholders.

 

ARTICLE 15
COMMON UNIT REDEMPTION RIGHTS

 

Section 15.1          Redemption Rights of Qualifying Parties.

 

A.            A Qualifying Common Party shall have the right (subject to the
terms and conditions set forth herein) (the “Common Redemption Right”) to
require the Partnership to redeem all or a portion of the Common Units held by a
Common Tendering Party (Common Units that have in fact been tendered for
redemption being hereafter referred to as “Tendered Common Units”) in exchange
(a “Common Redemption”) for the Common Unit Cash Amount

 

69

--------------------------------------------------------------------------------


 

payable on the Specified Redemption Date. Any Common Redemption shall be
exercised pursuant to a Common Unit Notice of Redemption delivered to the Chief
Financial Officer of the General Partner by the Qualifying Common Party when
exercising the Redemption right (the “Common Tendering Party”). The
Partnership’s obligation to effect a Common Redemption, however, shall not arise
or be binding against the Partnership until the earlier of (i) the date the
General Partner notifies the Common Tendering Party that it declines to acquire
some or all of the Tendered Common Units under Section 15.1.B hereof following
receipt of a Common Unit Notice of Redemption and (ii) the Business Day
following the Cut-Off Date. In the event of a Common Redemption, the Common Unit
Cash Amount shall be delivered as a certified or bank check payable to the
Common Tendering Party or, in the General Partner’s sole and absolute
discretion, in immediately available funds, in each case, on or before the
Specified Redemption Date.

 

B.            Notwithstanding the provisions of Section 15.1.A hereof, on or
before the close of business on the Cut-Off Date, the General Partner may, in
its sole and absolute discretion but subject to the Ownership Limit and the
Conversion Limit, elect to acquire some or all of the Tendered Common Units from
the Common Tendering Party in exchange for REIT Shares. If the General Partner
elects to acquire some or all of the Tendered Common Units pursuant to this
Section 15.1.B, the General Partner shall give written notice thereof to the
Common Tendering Party on or before the close of business on the Cut-Off Date.
If the General Partner elects to acquire any of the Tendered Common Units for
REIT Shares, GTJ REIT shall issue and deliver such REIT Shares to the Common
Tendering Party pursuant to the terms of this Section 15.1.B, in which case
(1) the General Partner shall assume directly the obligation with respect
thereto and shall satisfy the Common Tendering Party’s exercise of its Common
Redemption Right with respect to such Tendered Common Units and (2) such
transaction shall be treated, for Federal income tax purposes, as a transfer by
the Common Tendering Party of such Tendered Common Units to the General Partner
in exchange for the Common Unit REIT Shares Amount. If the General Partner so
elects, on the Specified Redemption Date, the Common Tendering Party shall sell
such number of the Tendered Common Units to the General Partner in exchange for
a number of REIT Shares equal to the product of the Common Unit REIT Shares
Amount and the Applicable Percentage. The Common Tendering Party shall submit
(i) such information, certification or affidavit as the General Partner may
reasonably require in connection with the application of the Ownership Limit
and/or the Conversion Limit to any such acquisition and (ii) such written
representations and investment letters as reasonably necessary, in the General
Partner’s view, to effect compliance with the Securities Act. In the event of a
purchase of the Tendered Common Units by the General Partner pursuant to this
Section 15.1.B, the Common Tendering Party shall no longer have the right to
cause the Partnership to effect a Redemption of such Tendered Common Units and,
upon notice to the Common Tendering Party by the General Partner, given on or
before the close of business on the Cut-Off Date, that the General Partner has
elected to acquire some or all of the Tendered Common Units pursuant to this
Section 15.1.B, the obligation of the Partnership to effect a Redemption of the
Tendered Common Units as to which the General Partner’s notice relates shall not
accrue or arise. A number of REIT Shares equal to the product of the Common Unit
REIT Shares Amount and the Applicable Percentage shall be delivered by the
General Partner as duly authorized, validly issued, fully paid and
non-assessable REIT Shares and, if applicable, Rights, free of any pledge, lien,
encumbrance or restriction, other than the Ownership Limit and, to the extent
applicable, the Securities Act and relevant state securities or “blue sky” laws.
Except as otherwise provided in this Agreement,

 

70

--------------------------------------------------------------------------------


 

neither any Common Tendering Party whose Tendered Common Units are acquired by
the General Partner pursuant to this Section 15.1.B, any Partner, any Assignee
nor any other interested Person shall have any right to require or cause the
General Partner to register, qualify or list any REIT Shares owned or held by
such Person, whether or not such REIT Shares are issued pursuant to this
Section 15.1.B, with the SEC, with any state securities commissioner, department
or agency, under the Securities Act or the Exchange Act or with any stock
exchange; provided, however, that this limitation shall not be in derogation of
any registration or similar rights granted pursuant to any other written
agreement between the General Partner and any such Person. Notwithstanding any
delay in such delivery, the Common Tendering Party shall be deemed the owner of
such REIT Shares and Rights for all purposes, including, without limitation,
rights to vote or consent, receive dividends, and exercise rights, as of the
Specified Redemption Date. REIT Shares issued upon an acquisition of the
Tendered Common Units by the General Partner pursuant to this Section 15.1.B may
contain such legends regarding restrictions under the Securities Act and
applicable state securities laws as the General Partner in good faith determines
to be necessary or advisable in order to ensure compliance with such laws.

 

C.            Notwithstanding the provisions of Section 15.1.A and 15.1.B
hereof, the Common Tendering Parties shall have no rights under this Agreement
that would otherwise be prohibited by the Ownership Limit or the Conversion
Limit. To the extent that any attempted Redemption or acquisition of the
Tendered Common Units by the General Partner pursuant to Section 15.1.B hereof
would be in violation of this Section 15.1.C, it shall be null and void ab
initio, and the Common Tendering Party shall not acquire any rights or economic
interests in REIT Shares otherwise issuable by the General Partner under
Section 15.1.B hereof or cash otherwise payable under Section 15.1.A hereof.

 

D.            If the General Partner does not elect to acquire the Tendered
Common Units pursuant to Section 15.1.B hereof:

 

(1)           The Partnership may elect to raise funds for the payment of the
Common Unit Cash Amount either (a) by requiring that the General Partner
contribute to the Partnership funds from the proceeds of a registered public
offering by the General Partner of REIT Shares sufficient to purchase the
Tendered Common Units or (b) from any other sources (including, but not limited
to, the sale of any Property and the incurrence of additional Debt) available to
the Partnership. Any proceeds from a public offering that are in excess of the
Common Unit Cash Amount shall be for the sole benefit of the General Partner.
The General Partner shall make a Capital Contribution of any such amounts to the
Partnership for an additional General Partner Interest. Any such contribution
shall entitle the General Partner to an equitable Percentage Interest
adjustment.

 

(2)           If the Common Unit Cash Amount is not paid on or before the
Specified Redemption Date, interest shall accrue with respect to the Common Unit
Cash Amount from the day after the Specified Redemption Date to and including
the date on which the Common Unit Cash Amount is paid at a rate equal to the
base rate on corporate loans at large United States money center commercial
banks, as published from time to time in the Wall Street Journal (but not higher
than the maximum lawful rate).

 

71

--------------------------------------------------------------------------------


 

E.            Notwithstanding the provisions of Section 15.1.B hereof, the
General Partner shall not, under any circumstances, elect to acquire any
Tendered Common Units in exchange for REIT Shares if such exchange would be
prohibited under the Charter.

 

F.             Notwithstanding anything herein to the contrary (but subject to
Section 15.1.C hereof), with respect to any Redemption (or any tender of Common
Units for Redemption if the Tendered Common Units are acquired by the General
Partner pursuant to Section 15.1.B hereof) pursuant to this Section 15.1:

 

(1)           All Common Units acquired by the General Partner pursuant to
Section 15.1.B hereof shall automatically, and without further action required,
be converted into and deemed to be a General Partner Interest comprised of the
same number of Common Units.

 

(2)           Intentionally Omitted.

 

(3)           If (i) a Common Tendering Party surrenders its Tendered Common
Units during the period after the Partnership Record Date with respect to a
distribution and before the record date established by the General Partner for a
distribution to its stockholders of some or all of its portion of such
Partnership distribution, and (ii) the General Partner elects to acquire any of
such Tendered Common Units in exchange for REIT Shares pursuant to
Section 15.1.B, such Common Tendering Party shall pay to the General Partner on
the Specified Redemption Date an amount in cash equal to the portion of the
Partnership distribution in respect of the Tendered Common Units exchanged for
REIT Shares, insofar as such distribution relates to the same period for which
such Common Tendering Party would receive a distribution in respect of such REIT
Shares.

 

(4)           The consummation of such Redemption (or an acquisition of Tendered
Common Units by the General Partner pursuant to Section 15.1.B hereof, as the
case may be) shall be subject to the expiration or termination of the applicable
waiting period, if any, under the Hart-Scott-Rodino Act.

 

(5)           The Common Tendering Party shall continue to own (subject, in the
case of an Assignee, to the provisions of Section 11.5 hereof) all Common Units
subject to any Redemption, and be treated as a Common Limited Partner or an
Assignee, as applicable, with respect to such Common Units for all purposes of
this Agreement, until such Common Units are either paid for by the Partnership
pursuant to Section 15.1.A hereof or transferred to the General Partner and paid
for, by the issuance of the REIT Shares, pursuant to Section 15.1.B hereof on
the Specified Redemption Date. Until a Specified Redemption Date and an
acquisition of the Tendered Common Units by the General Partner pursuant to
Section 15.1.B hereof, the Common Tendering Party shall have no rights as a
stockholder of the General Partner with respect to the REIT Shares issuable in
connection with such acquisition.

 

G.            In connection with an exercise of the Common Redemption Right
pursuant to this Section 15.1, except as otherwise agreed by the General
Partner, in its sole and absolute discretion, the Common Tendering Party shall
submit the following to the General Partner, in addition to the Common Unit
Notice of Redemption:

 

72

--------------------------------------------------------------------------------


 

(1)           A written affidavit, dated the same date as the Common Unit Notice
of Redemption, (a) disclosing the actual and constructive ownership, as
determined for purposes of Code Sections 856(a)(6) and 856(h), of REIT Shares by
(i) such Common Tendering Party and (ii) to the best of their knowledge any
Related Party and (b) representing that, after giving effect to the Redemption
or an acquisition of the Tendered Common Units by the General Partner pursuant
to Section 15.1.B hereof, neither the Common Tendering Party nor to the best of
their knowledge any Related Party will own REIT Shares in violation of the
Ownership Limit or the Conversion Limit;

 

(2)           A written representation that neither the Common Tendering Party
nor to the best of their knowledge any Related Party has any intention to
acquire any additional REIT Shares prior to the closing of the Redemption or an
acquisition of the Tendered Common Units by the General Partner pursuant to
Section 15.1.B hereof on the Specified Redemption Date; and

 

(3)           An undertaking to certify, at and as a condition to the closing of
(i) the Redemption or (ii) the acquisition of the Tendered Common Units by the
General Partner pursuant to Section 15.1.B hereof on the Specified Redemption
Date, that either (a) the actual and constructive ownership of REIT Shares by
the Common Tendering Party and to the best of their knowledge any Related Party
remain unchanged from that disclosed in the affidavit required by
Section 15.1.G(1) or (b) after giving effect to the Redemption or an acquisition
of the Tendered Common Units by the General Partner pursuant to Section 15.1.B
hereof, neither the Common Tendering Party nor to the best of their knowledge
any Related Party shall own REIT Shares in violation of the Ownership Limit or
the Conversion Limit.

 

(4)           In connection with any Common Redemption, the General Partner
shall have the right to receive an opinion of counsel reasonably satisfactory to
it to the effect that the proposed Common Redemption will not cause the
Partnership or the General Partner to violate any Federal or state securities
laws or regulations applicable to the Common Redemption, the issuance and sale
of the Tendered Common Units to the Common Tendering Party or the issuance and
sale of REIT Shares to the Common Tendering Party pursuant to Section 15.1.B of
this Agreement and if, in the opinion of such counsel, the Common Redemption
would require the filing of a registration statement under the Securities Act,
the General Partner shall promptly file the same.

 

ARTICLE 16
CLASS B UNITS

 

Section 16.1          Designation and Number.  A series of Partnership Units in
the Partnership designated as the “Class B Units” (the “Class B Units”) is
hereby established. The number of Class B Units shall be 24,413.

 

Section 16.2          Rank.  The parties hereto intend that the Class B Units
shall, with respect to rights to the payment of distributions in accordance with
Section 5.1 and the distribution of assets upon voluntary or involuntary
liquidation, dissolution or winding up of the General Partner, rank pari passu
with all other Partnership Units.

 

73

--------------------------------------------------------------------------------


 

Section 16.3          Voting Rights.

 

Except as required by any non-waivable provision of the law of the State of
Delaware or any action that expressly provides for the Consent of the Limited
Partners, the Class B Limited Partners shall have no voting rights whatsoever on
any matter relating to the Partnership, whether under the Act, at law, in equity
or otherwise, and the Consent of the Class B Limited Partners shall not be
required for the taking of any action by the Partnership or the General Partner,
regardless of the effect that such action may have upon the rights, preferences
or privileges of the Class B Units.

 

Section 16.4          Redemption Rights of Qualifying Class B Parties.

 

A.            A Qualifying Class B Party shall have the right (subject to the
terms and conditions set forth herein) (the “Class B Redemption Right”) to
require the Partnership to redeem all or a portion of the Class B Units held by
a Class B Tendering Party (Class B Units that have in fact been tendered for
redemption being hereafter referred to as “Tendered Class B Units”) in exchange
(a “Class B Redemption”) for the Class B Unit Cash Amount payable on the
Specified Redemption Date. Any Class B Redemption shall be exercised pursuant to
a Class B Unit Notice of Redemption delivered to the General Partner by the
Qualifying Class B Party when exercising the Redemption right (the “Class B
Tendering Party”). The Partnership’s obligation to effect a Class B Redemption,
however, shall not arise or be binding against the Partnership until the earlier
of (i) the date the General Partner notifies the Class B Tendering Party that it
declines to acquire some or all of the Tendered Class B Units under
Section 16.4.B hereof following receipt of a Class B Unit Notice of Redemption
and (ii) the Business Day following the Cut-Off Date. In the event of a Class B
Redemption, the Class B Unit Cash Amount shall be delivered as a certified or
bank check payable to the Class B Tendering Party or, in the General Partner’s
sole and absolute discretion, in immediately available funds, in each case, on
or before the tenth (10th) Business Day following the date on which the General
Partner receives a Class B Unit Notice of Redemption from the Class B Tendering
Party.

 

B.            Notwithstanding the provisions of Section 16.4.A hereof, on or
before the close of business on the Cut-Off Date, the General Partner may, in
its sole and absolute, elect to acquire some or all of the Tendered Class B
Units from the Class B Tendering Party in exchange for Class B Shares. If the
General Partner elects to acquire some or all of the Tendered Class B Units
pursuant to this Section 16.4.B, the General Partner shall give written notice
thereof to the Class B Tendering Party on or before the close of business on the
Cut-Off Date. If the General Partner elects to acquire any of the Tendered
Class B Units for Class B Shares, GTJ REIT shall issue and deliver such Class B
Shares to the Class B Tendering Party pursuant to the terms of this
Section 16.4.B, in which case (1) the General Partner shall assume directly the
obligation with respect thereto and shall satisfy the Class B Tendering Party’s
exercise of its Class B Redemption Right with respect to such Tendered Class B
Units and (2) such transaction shall be treated, for Federal income tax
purposes, as a transfer by the Class B Tendering Party of such Tendered Class B
Units to the General Partner in exchange for the Class B Unit Shares Amount. If
the General Partner so elects, on the Specified Redemption Date, the Class B
Tendering Party shall sell such number of the Tendered Class B Units to the
General Partner in exchange for a number of Class B Shares equal to the product
of the Class B Unit Shares Amount and the Applicable Percentage. The Class B
Tendering Party shall submit such written representations and investment letters
as reasonably necessary, in the General Partner’s view, to effect compliance
with the Securities Act. In the event of a purchase of the Tendered Class B
Units by the General Partner pursuant to this

 

74

--------------------------------------------------------------------------------


 

Section 16.4.B, the Class B Tendering Party shall no longer have the right to
cause the Partnership to effect a Redemption of such Tendered Class B Units and,
upon notice to the Class B Tendering Party by the General Partner, given on or
before the close of business on the Cut-Off Date, that the General Partner has
elected to acquire some or all of the Tendered Class B Units pursuant to this
Section 16.4.B, the obligation of the Partnership to effect a Redemption of the
Tendered Class B Units as to which the General Partner’s notice relates shall
not accrue or arise. A number of Class B Shares equal to the product of the
Class B Unit Shares Amount and the Applicable Percentage shall be delivered by
the General Partner as duly authorized, validly issued, fully paid and
non-assessable Class B Shares, and if applicable, Class B Rights, free of any
pledge, lien, encumbrance or restriction, and, to the extent applicable, the
Securities Act and relevant state securities or “blue sky” laws. Except as
otherwise provided in this Agreement. neither any Class B Tendering Party whose
Tendered Class B Units are acquired by the General Partner pursuant to this
Section 16.4.B, any Partner, any Assignee nor any other interested Person shall
have any right to require or cause the General Partner to register, qualify or
list any Class B Shares owned or held by such Person, whether or not such
Class B Shares are issued pursuant to this Section 16.4.B, with the SEC, with
any state securities commissioner, department or agency, under the Securities
Act or the Exchange Act or with any stock exchange; provided, however, that this
limitation shall not be in derogation of any registration or similar rights
granted pursuant to any other written agreement between the General Partner and
any such Person. Notwithstanding any delay in such delivery, the Class B
Tendering Party shall be deemed the owner of such Class B Shares, and if
applicable, Class B rights, for all purposes, including, without limitation,
rights to vote or consent, receive dividends, and exercise rights, as of the
Specified Redemption Date. Class B Shares issued upon an acquisition of the
Tendered Class B Units by the General Partner pursuant to this Section 16.4.B
may contain such legends regarding restrictions under the Securities Act and
applicable state securities laws as the General Partner in good faith determines
to be necessary or advisable in order to ensure compliance with such laws.

 

C.            If the General Partner does not elect to acquire the Tendered
Class B Units pursuant to Section 16.4.B hereof:

 

(1)           The Partnership may elect to raise funds for the payment of the
Class B Unit Cash Amount either (a) by requiring that the General Partner
contribute to the Partnership funds from the proceeds of a registered public
offering by the General Partner of Class B Shares sufficient to purchase the
Tendered Class B Units or (b) from any other sources (including, but not limited
to, the sale of any Property and the incurrence of additional Debt) available to
the Partnership. Any proceeds from a public offering that are in excess of the
Class B Unit Cash Amount shall be for the sole benefit of the General Partner.
The General Partner shall make a Capital Contribution of any such amounts to the
Partnership for an additional General Partner Interest. Any such contribution
shall entitle the General Partner to an equitable Percentage Interest
adjustment.

 

(2)           If the Class B Unit Cash Amount is not paid on or before the
Specified Redemption Date, interest shall accrue with respect to the Class B
Unit Cash Amount from the day after the Specified Redemption Date to and
including the date on which the Class B Unit Cash Amount is paid at a rate equal
to the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in the Wall Street Journal (but
not higher than the maximum lawful rate).

 

75

--------------------------------------------------------------------------------


 

D.            Notwithstanding the provisions of Section 16.4.B hereof, the
General Partner shall not, under any circumstances, elect to acquire any
Tendered Class B Units in exchange for REIT Shares if such exchange would be
prohibited under the Charter.

 

E.            Notwithstanding anything herein to the contrary (but subject to
Section 16.4.C hereof), with respect to any Redemption (or any tender of Class B
Units for Redemption if the Tendered Class B Units are acquired by the General
Partner pursuant to Section 16.4.B hereof) pursuant to this Section 16.4:

 

(1)           All Class B Units acquired by the General Partner pursuant to
Section 16.4.B hereof shall automatically, and without further action required,
be converted into and deemed to be a General Partner Interest comprised of the
same number of Class B Units.

 

(2)           Intentionally Omitted

 

(3)           If (i) a Class B Tendering Party surrenders its Tendered Class B
Units during the period after the Partnership Record Date with respect to a
distribution and before the record date established by the General Partner for a
distribution to its stockholders of some or all of its portion of such
Partnership distribution, and (ii) the General Partner elects to acquire any of
such Tendered Class B Units in exchange for Class B Shares pursuant to
Section 16.4.B, such Class B Tendering Party shall pay to the General Partner on
the Specified Redemption Date an amount in cash equal to the portion of the
Partnership distribution in respect of the Tendered Class B Units exchanged for
Class B Shares, insofar as such distribution relates to the same period for
which such Class B Tendering Party would receive a distribution in respect of
such Class B Shares.

 

(4)           The consummation of such Redemption (or an acquisition of Tendered
Class B Units by the General Partner pursuant to Section 16.4.B hereof, as the
case may be) shall be subject to the expiration or termination of the applicable
waiting period, if any, under the Hart-Scott-Rodino Act.

 

(5)           The Class B Tendering Party shall continue to own (subject, in the
case of an Assignee, to the provisions of Section 11.5 hereof) all Class B Units
subject to any Redemption, and be treated as a Class B Limited Partner or an
Assignee, as applicable, with respect to such Class B Units for all purposes of
this Agreement, until such Class B Units are either paid for by the Partnership
pursuant to Section 16.4.A hereof or transferred to the General Partner and paid
for, by the issuance of the Class B Shares, pursuant to Section 16.4.B hereof on
the Specified Redemption Date. Until a Specified Redemption Date and an
acquisition of the Tendered Class B Units by the General Partner pursuant to
Section 16.4.B hereof, the Class B Tendering Party shall have no rights as a
stockholder of the General Partner with respect to the Class B Shares issuable
in connection with such acquisition.

 

F.             In connection with an exercise of the Class B Redemption Right
pursuant to this Section 16.4, except as otherwise agreed by the General
Partner, in its sole and absolute discretion, the Class B Tendering Party shall
submit the following to the General Partner, in addition to the Class B Unit
Notice of Redemption:

 

76

--------------------------------------------------------------------------------


 

(1)           A written affidavit, dated the same date as the Class B Unit
Notice of Redemption, disclosing the actual and constructive ownership, as
determined for purposes of Code Sections 856(a)(6) and 856(h), of Class B Shares
by  such Class B Tendering Party;

 

(2)           A written representation that neither the Class B Tendering Party
nor to the best of their knowledge any Related Party has any intention to
acquire any additional Class B Shares prior to the closing of the Redemption or
an acquisition of the Tendered Class B Units by the General Partner pursuant to
Sections 16.4.A and 16.4.B herein on the Specified Redemption Date;

 

(3)           An undertaking to certify, at and as a condition to the closing of
(i) the Redemption or (ii) the acquisition of the Tendered Class B Units by the
General Partner pursuant to Section 16.4.B hereof on the Specified Redemption
Date, that the actual and constructive ownership of Class B Shares by the
Class B Tendering Party and to the best of their knowledge any Related Party
remain unchanged from that disclosed in the affidavit required by
Section 16.4.G(1); and

 

(4)           In connection with any Class B Unit Redemption, the General
Partner shall have the right to receive an opinion of counsel reasonably
satisfactory to it to the effect that the proposed Class B Unit Redemption will
not cause the Partnership or the General Partner to violate any Federal or state
securities laws or regulations applicable to the Class B Unit Redemption, the
issuance and sale of the Tendered Class B Units to the Class B Tendering Party
or the issuance and sale of Class B Shares to the Class B Tendering Party
pursuant to Section 16.4.B of this Agreement and if, in the opinion of such
counsel, the Class B Unit Redemption would require the filing of a registration
statement under the Securities Act, the General Partner shall promptly file the
same.

 

ARTICLE 17

MISCELLANEOUS

 

Section 17.1          Addresses and Notice.  Any notice, demand, request or
report required or permitted to be given or made to a Partner or Assignee under
this Agreement shall be in writing and shall be deemed given or made when
delivered in person or when sent by nationally recognized overnight courier
service or by facsimile or electronic mail to the Partner, or Assignee at the
address set forth in Exhibit A or Exhibit D (as applicable) or such other
address of which the Partner shall notify the General Partner in accordance with
this Section 17.1.

 

Section 17.2          Titles and Captions.  All article or section titles or
captions in this Agreement are for convenience only. They shall not be deemed
part of this Agreement and in no way define, limit, extend or describe the scope
or intent of any provisions hereof. Except as specifically provided otherwise,
references to “Articles” or “Sections” are to Articles and Sections of this
Agreement.

 

Section 17.3          Pronouns and Plurals.  Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

77

--------------------------------------------------------------------------------


 

Section 17.4          Further Action.  The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 17.5          Binding Effect.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

Section 17.6          Waiver.

 

A.            No failure or delay by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

 

B.            The restrictions, conditions and other limitations on the rights
and benefits of the Limited Partners contained in this Agreement, and the
duties, covenants and other requirements of performance or notice by the Limited
Partners, are for the benefit of the Partnership and, except for an obligation
to pay money to the Partnership, may be waived or relinquished by the General
Partner, in its sole and absolute discretion, on behalf of the Partnership in
one or more instances from time to time and at any time; provided, however, that
any such waiver or relinquishment may not be made if it would have the effect of
(i) creating liability for any other Limited Partner, (ii) causing the
Partnership to cease to qualify as a limited partnership, (iii) reducing the
amount of cash otherwise distributable to the Limited Partners (other than any
such reduction that affects all of the Limited Partners holding the same class
or series of Partnership Units on a uniform or pro rata basis, if approved by a
Majority in Interest of the Partners holding such class or series of Partnership
Units), (iv) resulting in the classification of the Partnership as an
association or publicly traded partnership taxable as a corporation or
(v) violating the Securities Act, the Exchange Act or any state “blue sky” or
other securities laws; and provided, further, that any waiver relating to
compliance with the Ownership Limit or other restrictions in the Charter shall
be made and shall be effective only as provided in the Charter.

 

Section 17.7          Counterparts.  This Agreement may be executed in
counterparts, all of which together shall constitute one agreement binding on
all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

 

Section 17.8          Applicable Law; Consent to Jurisdiction; Waiver of Jury
Trial.

 

A.            This Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law. In the event of a conflict between any provision
of this Agreement and any non-mandatory provision of the Act, the provisions of
this Agreement shall control and take precedence.

 

B.            Each Partner hereby (i) submits to the non-exclusive jurisdiction
of any state or federal court sitting in the State of Delaware (collectively,
the “Delaware Courts”), with respect to any dispute arising out of this
Agreement or any transaction contemplated hereby to the extent such courts would
have subject matter jurisdiction with respect to such dispute, (ii) irrevocably

 

78

--------------------------------------------------------------------------------


 

waives, and agrees not to assert by way of motion, defense, or otherwise, in any
such action, any claim that it is not subject personally to the jurisdiction of
any of the Delaware Courts, that its property is exempt or immune from
attachment or execution, that the action is brought in an inconvenient forum, or
that the venue of the action is improper, (iii) agrees that notice or the
service of process in any action, suit or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby shall be properly
served or delivered if delivered to such Partner at such Partner’s last known
address as set forth in the Partnership’s books and records, and
(iv) irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or related to this Agreement or the transactions
contemplated hereby.

 

Section 17.9          Entire Agreement.  This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership. Notwithstanding the immediately
preceding sentence, the Partners hereby acknowledge and agree that the General
Partner, without the approval of any Limited Partner, may enter into side
letters or similar written agreements with Limited Partners that are not
Affiliates of the General Partner, executed contemporaneously with the admission
of such Limited Partner to the Partnership, affecting the terms hereof, as
negotiated with such Limited Partner and which the General Partner in its sole
discretion deems necessary, desirable or appropriate. The parties hereto agree
that any terms, conditions or provisions contained in such side letters or
similar written agreements with a Limited Partner shall govern with respect to
such Limited Partner notwithstanding the provisions of this Agreement.

 

Section 17.10       Invalidity of Provisions.  If any provision of this
Agreement is or becomes invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

 

Section 17.11       Limitation to Preserve REIT Status.  Notwithstanding
anything else in this Agreement, to the extent that the amount to be paid,
credited, distributed or reimbursed by the Partnership to any REIT Partner or
its officers, directors, employees or agents, whether as a reimbursement, fee,
expense or indemnity (a “REIT Payment”), would constitute gross income to the
REIT Partner for purposes of Code Section 856(c)(2) or Code Section 856(c)(3),
then, notwithstanding any other provision of this Agreement, the amount of such
REIT Payments, as selected by the General Partner in its discretion from among
items of potential distribution, reimbursement, fees, expenses and indemnities,
shall be reduced for any Partnership Year so that the REIT Payments, as so
reduced, for or with respect to such REIT Partner shall not exceed the lesser
of:

 

(i)            an amount equal to the excess, if any, of (a) four and
nine-tenths percent (4.9%) of the REIT Partner’s total gross income (but
excluding the amount of any REIT Payments) for the Partnership Year that is
described in subsections (A) through (I) of Code Section 856(c)(2) over (b) the
amount of gross income (within the meaning of Code Section 856(c)(2)) derived by
the REIT Partner from sources other than those described in subsections
(A) through (I) of Code Section 856(c)(2) (but not including the amount of any
REIT Payments); or

 

79

--------------------------------------------------------------------------------


 

(ii)           an amount equal to the excess, if any, of (a) twenty-four percent
(24%) of the REIT Partner’s total gross income (but excluding the amount of any
REIT Payments) for the Partnership Year that is described in subsections
(A) through (I) of Code Section 856(c)(3) over (b) the amount of gross income
(within the meaning of Code Section 856(c)(3)) derived by the REIT Partner from
sources other than those described in subsections (A) through (I) of Code
Section 856(c)(3) (but not including the amount of any REIT Payments); provided,
however, that REIT Payments in excess of the amounts set forth in clauses
(i) and (ii) above may be made if the General Partner, as a condition precedent,
obtains an opinion of tax counsel that the receipt of such excess amounts should
not adversely affect the REIT Partner’s ability to qualify as a REIT. To the
extent that REIT Payments may not be made in a Partnership Year as a consequence
of the limitations set forth in this Section 15.12, such REIT Payments shall
carry over and shall be treated as arising in the following Partnership Year if
such carry over does not adversely affect the REIT Partner’s ability to qualify
as a REIT, provided, however, that any such REIT Payment shall not be carried
over more than three Partnership Years, and any such remaining payments shall no
longer be due and payable. The purpose of the limitations contained in this
Section 15.12 is to prevent any REIT Partner from failing to qualify as a REIT
under the Code by reason of such REIT Partner’s share of items, including
distributions, reimbursements, fees, expenses or indemnities, receivable
directly or indirectly from the Partnership, and this Section 15.12 shall be
interpreted and applied to effectuate such purpose.

 

Section 17.12       No Partition.  No Partner nor any successor-in-interest to a
Partner shall have the right while this Agreement remains in effect to have any
property of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be governed by the terms of this Agreement,
and that the rights of the Partners and their respective successors-in-interest
shall be subject to the limitations and restrictions as set forth in this
Agreement.

 

Section 17.13       No Third-Party Rights Created Hereby.  The provisions of
this Agreement are solely for the purpose of defining the interests of the
Holders, inter se; and no other person, firm or entity (i.e., a party who is not
a signatory hereto or a permitted successor to such signatory hereto including,
without limitation, a creditor of the Partnership or any Partner or other third
party having dealings with the Partnership) shall have any right, power, title
or interest by way of subrogation or otherwise, in and to the rights, powers,
title and provisions of this Agreement. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans to the
Partnership or to pursue any other right or remedy hereunder or at law or in
equity. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
any such rights or obligations be sold, transferred or assigned by the
Partnership or pledged or encumbered by the Partnership to secure any debt or
other obligation of the Partnership or any of the Partners.

 

80

--------------------------------------------------------------------------------


 

Section 17.14       No Rights as Stockholders.  Nothing contained in this
Agreement shall be construed as conferring upon the Holders of Partnership Units
any rights whatsoever as stockholders of the General Partner, including without
limitation any right to receive dividends or other distributions made to
stockholders of the General Partner or to vote or to consent or receive notice
as stockholders in respect of any meeting of stockholders for the election of
directors of the General Partner or any other matter.

 

[Remainder of Page Left Blank Intentionally]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

 

 

GENERAL PARTNER:

 

 

 

GTJ GP, LLC

 

 

 

By:

GTJ REIT, INC., a Maryland corporation

 

 

 

By:

/s/ David J. Oplanich

 

Name:

David J. Oplanich

 

Title:

Chief Financial Officer

 

 

 

LIMITED PARTNERS:

 

 

 

By:

/s/ Jeffrey Wu

 

 

Jeffrey Wu

 

 

 

 

By:

/s/ Paul Cooper

 

 

Paul Cooper

 

 

 

 

By:

/s/ Jerome Cooper

 

 

Jerome Cooper

 

 

 

 

By:

/s/ Jeffrey Ravetz

 

 

Jeffrey Ravetz

 

 

 

 

By:

/s/ Sarah Ravetz

 

 

Sarah Ravetz

 

 

 

 

By:

/s/ Louis Sheinker

 

 

Louis Sheinker

 

 

 

 

 

GTJ REIT, INC.

 

 

 

 

By:

/s/ David J. Oplanich

 

Name:

David J. Oplanich

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

WU FAMILY 2012 GIFT TRUST

 

 

 

 

By:

/s/ Gene Greenfest

 

 

Gene Greenfest, Trustee

 

83

--------------------------------------------------------------------------------


 

EXHIBIT A

PARTNERS AND PARTNERSHIP UNITS

Unit Ledger

 

Limited Partners

 

Addresses

 

Common Units

 

Class B Units

 

Class A Units

 

 

 

 

 

 

 

 

 

 

 

GTJ REIT, Inc.

 

444 Merrick Road,
 Suite 370
Lynbrook, NY 11563
Attn: Chief Financial Officer****

 

—

 

—

 

65,710

 

 

 

 

 

 

 

 

 

 

 

Jeffrey Wu

 

56-72 49th Place
Maspeth, New York 11378*

 

2,219

 

21,753

 

—

 

 

 

 

 

 

 

 

 

 

 

Wu Family 2012 Gift Trust

 

56-72 49th Place
Maspeth, New York 11378*

 

 

 

2,660

 

—

 

 

 

 

 

 

 

 

 

 

 

Paul Cooper

 

**

 

1,997

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jerome Cooper

 

**

 

222

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Jeffrey Ravetz

 

***

 

1,911

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Sarah Ravetz

 

***

 

309

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Louis Sheinker

 

**

 

2,219

 

—

 

—

 

 

 

 

 

8,877

 

24,413

 

65,710

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GTJ GP, LLC

 

444 Merrick Road,
Suite 370
Lynbrook, NY 11563
Attn: Chief Financial Officer****

 

1,000

 

—

 

—

 

 

 

 

 

9,877

 

24,413

 

65,710

 

 

 

 

 

 

 

 

 

100,000

 

 

--------------------------------------------------------------------------------

*With a copy to: Schiff Hardin, LLP, 666 Fifth Avenue, NY, NY 10103, Attention:
Christine McGuinness, Esq.

 

--------------------------------------------------------------------------------


 

**c/o Green Holland Ventures, 444 Merrick Road, Lynbrook, NY 11563, Attention: 
Louis Sheinker

 

With a copy to: Schiff Hardin, LLP, 666 Fifth Avenue, NY, NY 10103, Attention:
Christine McGuinness, Esq.

 

***c/o Girona Ventures, 1841 Broadway, Suite 1201, NY, NY 10023

 

With a copy to: Schiff Hardin, LLP, 666 Fifth Avenue, NY, NY 10103, Attention:
Christine McGuinness, Esq.

 

****Copies of notices to GTJ REIT, Inc. and GTJ GP, LLC shall go to:

 

Ruskin Moscou Faltischek, P.C.

1425 RXR Plaza

East Tower, 15th Floor

Uniondale, NY 11556

Attention:  Adam P. Silvers, Esq.

Fax: 516-663-6719

email: asilvers@rmfpc.com

 

and

 

Saul Ewing, LLP

500 East Pratt Street

Baltimore, Maryland 21202

Attention: John J. Ghingher, Esq.

fax:

email: jgingher@saul.com]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GROSS ASSET VALUES

 

Property Description

 

Contributor

 

Asset Type

 

Gross Asset
Value

 

114-15 Guy Brewer Blvd.

 

GTJ REIT

 

Depreciable Assets

 

2,082,425

 

114-15 Guy Brewer Blvd.

 

GTJ REIT

 

Land

 

24,931,575

 

165-25 147th Avenue

 

GTJ REIT

 

Lease Commissions

 

677,272

 

165-25 147th Avenue

 

GTJ REIT

 

Land

 

21,903,050

 

165-25 147th Avenue

 

GTJ REIT

 

Depreciable Assets

 

27,225,678

 

23-85 87th Street

 

GTJ REIT

 

Building

 

9,525,008

 

23-85 87th Street

 

GTJ REIT

 

Land

 

15,725,992

 

49-19 Rockaway Blvd.

 

GTJ REIT

 

Land

 

3,219,002

 

49-19 Rockaway Blvd.

 

GTJ REIT

 

Depreciable Assets

 

7,572,998

 

612 Wortman Avenue

 

GTJ REIT

 

Building

 

5,073,759

 

612 Wortman Avenue

 

GTJ REIT

 

Land

 

9,151,241

 

8 Farm Springs

 

GTJ REIT

 

Land

 

4,033,035

 

8 Farm Springs

 

GTJ REIT

 

Depreciable Assets

 

14,569,965

 

85-01 24th Avenue

 

GTJ REIT

 

Depreciable Assets

 

6,081,943

 

85-01 24th Avenue

 

GTJ REIT

 

Land

 

40,040,057

 

 

 

 

 

 

 

 

 

Total GTJ REIT Properties - Gross Asset Values

 

 

 

 

 

191,813,000

 

 

Property Description

 

Contributor

 

Asset Type

 

Gross Asset
Value

 

466 Bridgeport

 

WU/LH

 

Building

 

822,010

 

466 Bridgeport

 

WU/LH

 

Land

 

750,145

 

466 Bridgeport

 

WU/LH

 

Lease Improvement

 

103,152

 

466 Bridgeport

 

WU/LH

 

Org Cost

 

1,145

 

466 Bridgeport

 

WU/LH

 

Equipment

 

692

 

466 Bridgeport

 

WU/LH

 

Equipment

 

125

 

100 American Road

 

WU/LH

 

Building

 

12,483,683

 

100 American Road

 

WU/LH

 

Land

 

2,034,653

 

100 American Road

 

WU/LH

 

Lease Improvement

 

537,903

 

100 American Road

 

WU/LH

 

Tenant Improvement

 

166,695

 

100 American Road

 

WU/LH

 

Tenant Improvement

 

126,891

 

100 American Road

 

WU/LH

 

Equipment

 

41,076

 

100 American Road

 

WU/LH

 

Mortgage Cost

 

94,114

 

100 American Road

 

WU/LH

 

Lease

 

83,539

 

100 American Road

 

WU/LH

 

Lobby

 

97,286

 

100 American Road

 

WU/LH

 

Lease Improvement

 

86,318

 

100 American Road

 

WU/LH

 

Leasing

 

58,533

 

100 American Road

 

WU/LH

 

Lease

 

42,197

 

100 American Road

 

WU/LH

 

Equipment

 

26,284

 

100 American Road

 

WU/LH

 

Tenant Improvement

 

8,512

 

100 American Road

 

WU/LH

 

Org Cost

 

4,300

 

 

--------------------------------------------------------------------------------


 

100-110 Midland Avenue

 

WU/LH

 

Land

 

3,890,247

 

100-110 Midland Avenue

 

WU/LH

 

Building

 

20,219,536

 

100-110 Midland Avenue

 

WU/LH

 

Mortgage Cost

 

318,912

 

100-110 Midland Avenue

 

WU/LH

 

Leasing

 

50,658

 

100-110 Midland Avenue

 

WU/LH

 

Tenant Improvement

 

48,166

 

100-110 Midland Avenue

 

WU/LH

 

Org Cost

 

4,300

 

103 Fairview Park Drive

 

WU/LH

 

Building

 

9,863,261

 

103 Fairview Park Drive

 

WU/LH

 

Land

 

2,380,695

 

103 Fairview Park Drive

 

WU/LH

 

Lease Improvement

 

369,211

 

103 Fairview Park Drive

 

WU/LH

 

Deferred Lease

 

286,863

 

103 Fairview Park Drive

 

WU/LH

 

Mortgage Cost

 

160,030

 

103 Fairview Park Drive

 

WU/LH

 

Equipment

 

9,094

 

103 Fairview Park Drive

 

WU/LH

 

Org Cost

 

4,300

 

103 Fairview Park Drive

 

WU/LH

 

Equipment

 

1,027

 

103 Fairview Park Drive

 

WU/LH

 

Tenant Improvement

 

—

 

112 Midland Avenue

 

WU/LH

 

Lease Improvement

 

141,669

 

112 Midland Avenue

 

WU/LH

 

Equipment

 

46,830

 

112 Midland Avenue

 

WU/LH

 

Land

 

726,903

 

112 Midland Avenue

 

WU/LH

 

Lease Improvement

 

25,179

 

112 Midland Avenue

 

WU/LH

 

Mortgage Cost

 

19,004

 

112 Midland Avenue

 

WU/LH

 

Equipment

 

3,731

 

112 Midland Avenue

 

WU/LH

 

Org Cost

 

4,300

 

112 Midland Avenue

 

WU/LH

 

Building

 

362,934

 

12 Cascade Boulevard

 

WU/LH

 

Building

 

3,738,660

 

12 Cascade Boulevard

 

WU/LH

 

Land

 

1,594,105

 

12 Cascade Boulevard

 

WU/LH

 

Lease Improvement

 

147,223

 

12 Cascade Boulevard

 

WU/LH

 

Paving

 

16,378

 

12 Cascade Boulevard

 

WU/LH

 

Equipment

 

4,127

 

12 Cascade Boulevard

 

WU/LH

 

Equipment

 

7,131

 

12 Cascade Boulevard

 

WU/LH

 

Org Cost

 

6,655

 

12 Cascade Boulevard

 

WU/LH

 

Leasing

 

4,895

 

12 Cascade Boulevard

 

WU/LH

 

Leasing

 

5,108

 

12 Cascade Boulevard

 

WU/LH

 

Tenant Improvement

 

4,115

 

15 Executive Boulevard

 

WU/LH

 

Building

 

5,455,418

 

15 Executive Boulevard

 

WU/LH

 

Land

 

1,711,510

 

15 Executive Boulevard

 

WU/LH

 

Lease Improvement

 

157,055

 

15 Executive Boulevard

 

WU/LH

 

Lobby

 

97,698

 

15 Executive Boulevard

 

WU/LH

 

Tenant Improvement

 

69,319

 

15 Executive Boulevard

 

WU/LH

 

Leasing

 

8,301

 

15 Executive Boulevard

 

WU/LH

 

Tenant Improvement

 

7,805

 

15 Executive Boulevard

 

WU/LH

 

Leasing

 

7,382

 

15 Executive Boulevard

 

WU/LH

 

Equipment

 

3,111

 

15 Executive Boulevard

 

WU/LH

 

Leasing

 

3,783

 

15 Executive Boulevard

 

WU/LH

 

Equipment

 

1,225

 

15 Progress Drive

 

WU/LH

 

Land

 

3,108,987

 

15 Progress Drive

 

WU/LH

 

Building

 

2,190,887

 

15 Progress Drive

 

WU/LH

 

Leasing

 

206,139

 

15 Progress Drive

 

WU/LH

 

Lease Improvement

 

45,020

 

15 Progress Drive

 

WU/LH

 

Tenant Improvement

 

1,229

 

 

2

--------------------------------------------------------------------------------


 

15 Progress Drive

 

WU/LH

 

Equipment

 

47

 

15 Progress Drive

 

WU/LH

 

Tenant Improvement

 

—

 

199 Ridgewood Drive

 

WU/LH

 

Land

 

1,556,444

 

199 Ridgewood Drive

 

WU/LH

 

Building

 

1,298,114

 

199 Ridgewood Drive

 

WU/LH

 

Lease Improvement

 

57,005

 

199 Ridgewood Drive

 

WU/LH

 

Mortgage Cost

 

41,101

 

199 Ridgewood Drive

 

WU/LH

 

Org Cost

 

4,300

 

199 Ridgewood Drive

 

WU/LH

 

Equipment

 

2,538

 

199 Ridgewood Drive

 

WU/LH

 

Equipment

 

380

 

200 American Road

 

WU/LH

 

Building

 

4,575,006

 

200 American Road

 

WU/LH

 

Land

 

1,169,156

 

200 American Road

 

WU/LH

 

Lease Improvement

 

409,964

 

200 American Road

 

WU/LH

 

Mortgage Cost

 

44,909

 

200 American Road

 

WU/LH

 

Equipment

 

15,245

 

200 American Road

 

WU/LH

 

Equipment

 

5,023

 

200 American Road

 

WU/LH

 

Org Cost

 

4,300

 

203 Ridgewood Drive

 

WU/LH

 

Land

 

2,283,026

 

203 Ridgewood Drive

 

WU/LH

 

Building

 

820,623

 

203 Ridgewood Drive

 

WU/LH

 

Mortgage Cost

 

76,786

 

203 Ridgewood Drive

 

WU/LH

 

Lease Improvement

 

61,775

 

203 Ridgewood Drive

 

WU/LH

 

Org Cost

 

4,300

 

203 Ridgewood Drive

 

WU/LH

 

Equipment

 

1,127

 

203 Ridgewood Drive

 

WU/LH

 

Equipment

 

303

 

22 Marsh Hill Road

 

WU/LH

 

Building

 

2,341,972

 

22 Marsh Hill Road

 

WU/LH

 

Land

 

1,801,669

 

22 Marsh Hill Road

 

WU/LH

 

Lease Improvement

 

161,527

 

22 Marsh Hill Road

 

WU/LH

 

Mortgage Cost

 

21,915

 

22 Marsh Hill Road

 

WU/LH

 

Leasing

 

8,067

 

22 Marsh Hill Road

 

WU/LH

 

Org Cost

 

6,410

 

22 Marsh Hill Road

 

WU/LH

 

Equipment

 

825

 

25 Executive Boulevard

 

WU/LH

 

Building

 

1,091,706

 

25 Executive Boulevard

 

WU/LH

 

Land

 

745,854

 

25 Executive Boulevard

 

WU/LH

 

Lease Improvement

 

65,757

 

25 Executive Boulevard

 

WU/LH

 

Equipment

 

5,062

 

25 Executive Boulevard

 

WU/LH

 

Org Cost

 

5,346

 

269 Lambert Road

 

WU/LH

 

Building

 

3,538,777

 

269 Lambert Road

 

WU/LH

 

Land

 

2,073,183

 

269 Lambert Road

 

WU/LH

 

Lease Improvement

 

156,118

 

269 Lambert Road

 

WU/LH

 

Mortgage Cost

 

62,494

 

269 Lambert Road

 

WU/LH

 

Equipment

 

21,131

 

269 Lambert Road

 

WU/LH

 

Org Cost

 

6,777

 

300 American Road

 

WU/LH

 

Building

 

7,347,092

 

300 American Road

 

WU/LH

 

Land

 

1,861,016

 

300 American Road

 

WU/LH

 

Lease Improvement

 

500,529

 

300 American Road

 

WU/LH

 

Equipment

 

32,150

 

300 American Road

 

WU/LH

 

Org Cost

 

53,830

 

300 American Road

 

WU/LH

 

Mortgage Cost

 

44,058

 

300 American Road

 

WU/LH

 

Lease Improvement

 

35,036

 

300 American Road

 

WU/LH

 

Org Cost

 

4,300

 

 

3

--------------------------------------------------------------------------------


 

300 American Road

 

WU/LH

 

Equipment

 

1,879

 

35 Executive Boulevard

 

WU/LH

 

Building

 

9,139,320

 

35 Executive Boulevard

 

WU/LH

 

Land

 

1,786,030

 

35 Executive Boulevard

 

WU/LH

 

Lease Improvement

 

234,368

 

35 Executive Boulevard

 

WU/LH

 

Mortgage Cost

 

88,425

 

35 Executive Boulevard

 

WU/LH

 

Mortgage Cost

 

72,233

 

35 Executive Boulevard

 

WU/LH

 

Equipment

 

48,742

 

35 Executive Boulevard

 

WU/LH

 

Equipment

 

8,974

 

35 Executive Boulevard

 

WU/LH

 

Leasing

 

5,663

 

35 Executive Boulevard

 

WU/LH

 

Org Cost

 

2,977

 

35 Executive Boulevard

 

WU/LH

 

Tenant Improvement

 

—

 

36 Midland Avenue

 

WU/LH

 

Building

 

7,442,367

 

36 Midland Avenue

 

WU/LH

 

Land

 

1,404,640

 

36 Midland Avenue

 

WU/LH

 

Deferred Lease

 

220,130

 

36 Midland Avenue

 

WU/LH

 

Lease Improvement

 

180,561

 

36 Midland Avenue

 

WU/LH

 

Mortgage Cost

 

123,926

 

36 Midland Avenue

 

WU/LH

 

Leasing

 

78,454

 

36 Midland Avenue

 

WU/LH

 

Leasing

 

65,540

 

36 Midland Avenue

 

WU/LH

 

Equipment

 

10,424

 

36 Midland Avenue

 

WU/LH

 

Paving

 

18,001

 

36 Midland Avenue

 

WU/LH

 

Equipment

 

12,170

 

36 Midland Avenue

 

WU/LH

 

Leasing

 

8,157

 

36 Midland Avenue

 

WU/LH

 

Lease Improvement

 

7,895

 

36 Midland Avenue

 

WU/LH

 

Tenant Improvement

 

6,595

 

36 Midland Avenue

 

WU/LH

 

Org Cost

 

4,300

 

400 American Road

 

WU/LH

 

Building

 

10,256,310

 

400 American Road

 

WU/LH

 

Land

 

1,783,329

 

400 American Road

 

WU/LH

 

Lease Improvement

 

459,483

 

400 American Road

 

WU/LH

 

Mortgage Cost

 

69,151

 

400 American Road

 

WU/LH

 

Equipment

 

18,871

 

400 American Road

 

WU/LH

 

Equipment

 

29,532

 

400 American Road

 

WU/LH

 

Deferred Lease

 

4,782

 

400 American Road

 

WU/LH

 

Org Cost

 

4,300

 

401 Fieldcrest Drive

 

WU/LH

 

Land

 

4,958,096

 

401 Fieldcrest Drive

 

WU/LH

 

Mortgage Cost

 

54,827

 

401 Fieldcrest Drive

 

WU/LH

 

Org Cost

 

4,300

 

404 Fieldcrest Avenue

 

WU/LH

 

Building

 

6,651,516

 

404 Fieldcrest Avenue

 

WU/LH

 

Land

 

3,560,777

 

404 Fieldcrest Avenue

 

WU/LH

 

Lease Improvement

 

359,066

 

404 Fieldcrest Avenue

 

WU/LH

 

Mortgage Cost

 

158,018

 

404 Fieldcrest Avenue

 

WU/LH

 

Org Cost

 

4,300

 

404 Fieldcrest Avenue

 

WU/LH

 

Equipment

 

1,266

 

404 Fieldcrest Avenue

 

WU/LH

 

Equipment

 

2,575

 

412 Fairview Park Drive

 

WU/LH

 

Land

 

4,657,792

 

412 Fairview Park Drive

 

WU/LH

 

Mortgage Cost

 

48,734

 

412 Fairview Park Drive

 

WU/LH

 

Org Cost

 

4,300

 

470 Bridgeport Avenue

 

WU/LH

 

Land

 

2,063,305

 

470 Bridgeport Avenue

 

WU/LH

 

Building

 

5,958,387

 

470 Bridgeport Avenue

 

WU/LH

 

Equipment

 

93,456

 

 

4

--------------------------------------------------------------------------------


 

470 Bridgeport Avenue

 

WU/LH

 

Mortgage Cost

 

42,328

 

470 Bridgeport Avenue

 

WU/LH

 

Leasing

 

31,415

 

470 Bridgeport Avenue

 

WU/LH

 

Equipment

 

4,050

 

470 Bridgeport Avenue

 

WU/LH

 

Org Cost

 

7,931

 

500 American Road

 

WU/LH

 

Building

 

7,746,994

 

500 American Road

 

WU/LH

 

Land

 

1,988,183

 

500 American Road

 

WU/LH

 

Lease Improvement

 

363,747

 

500 American Road

 

WU/LH

 

Mortgage Cost

 

58,775

 

500 American Road

 

WU/LH

 

Equipment

 

6,848

 

500 American Road

 

WU/LH

 

Org Cost

 

4,300

 

500 American Road

 

WU/LH

 

Equipment

 

115

 

8 Slater Street

 

WU/LH

 

Building

 

3,677,669

 

8 Slater Street

 

WU/LH

 

Land

 

2,422,870

 

8 Slater Street

 

WU/LH

 

Lobby

 

292,203

 

8 Slater Street

 

WU/LH

 

Org Cost

 

95,565

 

8 Slater Street

 

WU/LH

 

Mortgage Cost

 

96,844

 

8 Slater Street

 

WU/LH

 

Leasing

 

53,670

 

8 Slater Street

 

WU/LH

 

Lease Improvement

 

56,956

 

8 Slater Street

 

WU/LH

 

Tenant Improvement

 

50,925

 

8 Slater Street

 

WU/LH

 

Leasing

 

37,668

 

8 Slater Street

 

WU/LH

 

Leasing

 

30,356

 

8 Slater Street

 

WU/LH

 

Equipment

 

18,656

 

8 Slater Street

 

WU/LH

 

Equipment

 

3,848

 

8 Slater Street

 

WU/LH

 

Tenant Improvement

 

6,857

 

8 Slater Street

 

WU/LH

 

Carpeting

 

4,513

 

8 Slater Street

 

WU/LH

 

Org Cost

 

4,300

 

950 Bridgeport Avenue

 

WU/LH

 

Land

 

3,724,062

 

950 Bridgeport Avenue

 

WU/LH

 

Building

 

1,376,526

 

950 Bridgeport Avenue

 

WU/LH

 

Lease Improvement

 

61,748

 

950 Bridgeport Avenue

 

WU/LH

 

Mortgage Cost

 

39,300

 

950 Bridgeport Avenue

 

WU/LH

 

Mortgage Cost

 

30,695

 

950 Bridgeport Avenue

 

WU/LH

 

Mortgage Cost

 

31,967

 

950 Bridgeport Avenue

 

WU/LH

 

Equipment

 

2,843

 

950 Bridgeport Avenue

 

WU/LH

 

Org Cost

 

5,971

 

950 Bridgeport Avenue

 

WU/LH

 

Mortgage Cost

 

4,775

 

950 Bridgeport Avenue

 

WU/LH

 

Equipment

 

844

 

 

 

 

 

 

 

 

 

Total Lighthouse Properties - Gross Asset Value

 

 

 

 

 

194,098,003

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT C

EXAMPLES REGARDING ADJUSTMENT FACTOR

 

For purposes of the following examples, it is assumed that (a) the Adjustment
Factor in effect on January 1, 2013 is 1.0 and (b) on January 1, 2013 (the
“Partnership Record Date” for purposes of these examples), prior to the events
described in the examples, there are 100 REIT Shares issued and outstanding.

 

Example 1

 

On the Partnership Record Date, GTJ REIT declares a dividend on its outstanding
REIT Shares in REIT Shares. The amount of the dividend is one REIT Share paid in
respect of each REIT Share owned. Pursuant to Paragraph (i) of the definition of
“Adjustment Factor,” the Adjustment Factor shall be adjusted on the Partnership
Record Date, effective immediately after the stock dividend is declared, as
follows:

1.0 * 200/100 = 2.0

 

Accordingly, the Adjustment Factor after the stock dividend is declared is 2.0.

 

Example 2

 

On the Partnership Record Date, GTJ REIT distributes options to purchase REIT
Shares to all holders of its REIT Shares. The amount of the distribution is one
option to acquire one REIT Share in respect of each REIT Share owned. The strike
price is $4.00 a share. The Value of a REIT Share on the Partnership Record Date
is $5.00 per share. Pursuant to Paragraph (ii) of the definition of “Adjustment
Factor,” the Adjustment Factor shall be adjusted on the Partnership Record Date,
effective immediately after the options are distributed, as follows:

1.0 * (100 + 100)/(100 + [100 * $4.00/$5.00]) = 1.1111

 

Accordingly, the Adjustment Factor after the options are distributed is 1.1111.
If the options expire or become no longer exercisable, then the retroactive
adjustment specified in Paragraph (ii) of the definition of “Adjustment Factor”
shall apply.

 

Example 3

 

On the Partnership Record Date, GTJ REIT distributes assets to all holders of
its REIT Shares. The amount of the distribution is one asset with a fair market
value (as determined by the General Partner) of $1.00 in respect of each REIT
Share owned. It is also assumed that the assets do not relate to assets received
by GTJ REIT pursuant to a pro rata distribution by the Partnership. The Value of
a REIT Share on the Partnership Record Date is $5.00 a share. Pursuant to
Paragraph (iii) of the definition of “Adjustment Factor,” the Adjustment Factor
shall be adjusted on the Partnership Record Date, effective immediately after
the assets are distributed, as follows:

1.0 * $5.00/($5.00 - $1.00) = 1.25

 

Accordingly, the Adjustment Factor after the assets are distributed is 1.25.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

COMMON UNIT NOTICE OF REDEMPTION

 

To: GTJ GP, LLC.

 

 

The undersigned Common Limited Partner or Assignee hereby irrevocably tenders
for redemption [ ] Common Units in GTJ REIT, INC. in accordance with the terms
of the Amended and Restated Agreement of Limited Partnership of GTJ REALTY, LP,
dated as of January 1, 2013 as amended (the “Agreement”), and the Common
Redemption Right referred to therein. The undersigned Common Limited Partner or
Assignee:

 

(a)           undertakes (i) to surrender such Common Units and any certificate
therefor at the closing of the Common Redemption and (ii) to furnish to the
General Partner, prior to the Specified Redemption Date, the documentation,
instruments and information required under Section 15.1.G of the Agreement;

 

(b)           directs that the certified check representing the Common Unit Cash
Amount, or the Common Unit REIT Shares Amount, as applicable, deliverable upon
the closing of such Redemption be delivered to the address specified below;

 

(c)           represents, warrants, certifies and agrees that:

 

(ii)           the undersigned Common Limited Partner or Assignee is a
Qualifying Common Party,

 

(iii)          the undersigned Common Limited Partner or Assignee has, and at
the closing of the Common Redemption will have, good, marketable and
unencumbered title to such Common Units, free and clear of the rights or
interests of any other person or entity,

 

(iv)          the undersigned Common Limited Partner or Assignee has, and at the
closing of the Common Redemption will have, the full right, power and authority
to tender and surrender such Common Units as provided herein, and

 

(v)           the undersigned Common Limited Partner or Assignee has obtained
the consent or approval of all persons and entities, if any, having the right to
consent to or approve such tender and surrender; and

 

(d)           acknowledges that he will continue to own such Common Units until
and unless either (1) such Common Units are acquired by the General Partner
pursuant to Section 15.1.B of the Agreement or (2) such redemption transaction
closes.

 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

 

Dated:

Name of Common Limited Partner or Assignee:

 

 

 

                                                                                

 

 

 

--------------------------------------------------------------------------------


 

 

(Signature of Common Limited Partner or Assignee)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City) (State) (Zip Code)

 

 

 

Signature Guaranteed by:

 

 

 

 

 

 

 

 

Issue Check Payable to:

                                                                                

 

 

Please insert social security or identifying number:

                                                                                

 

2

--------------------------------------------------------------------------------